Exhibit 10.2

 

SECOND AMENDMENT TO SECOND AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN
AGREEMENT AND AMENDMENT TO OTHER LOAN DOCUMENTS

 

THIS SECOND AMENDMENT TO SECOND AMENDED AND RESTATED REVOLVING CREDIT AND TERM
LOAN AGREEMENT AND AMENDMENT TO OTHER LOAN DOCUMENTS (this “Amendment”), dated
as of August 1, 2018, is made by and among STRATEGIC EDUCATION, INC., a Maryland
corporation, formerly known as Strayer Education, Inc., a Maryland corporation
(the “Borrower”), the several banks and other financial institutions and lenders
party hereto (the “Lenders”), and SUNTRUST BANK, in its capacity as
administrative agent for the Lenders (the “Administrative Agent”) and as issuing
bank (the “Issuing Bank”) and as swingline lender (the “Swingline Lender”),
STRAYER UNIVERSITY, LLC, a Maryland limited liability company, formerly known as
The Strayer University Corporation, a Maryland corporation, formerly known as
Strayer University, Inc., a Maryland corporation (“SU”), NEW YORK CODE AND
DESIGN ACADEMY, INC., a Delaware corporation (“NYCDA”), THE NEW YORK CODE AND
DESIGN ACADEMY PENNSYLVANIA, INC., a Delaware corporation (“NYCDA PA”), NYCDA
REALTY, LLC, a New York limited liability company (“NYCDA Realty”), CAPELLA
EDUCATION COMPANY, a Minnesota corporation (“Capella”), CAPELLA
UNIVERSITY, INC., a Minnesota corporation (“CU”), CAPELLA LEARNING SOLUTIONS,
LLC, a Delaware limited liability company (“CLS”), SOPHIA LEARNING, LLC, a
Delaware limited liability company (“Sophia”), HACKBRIGHT ACADEMY, INC., a
Delaware corporation (“Hackbright”), and DEVMOUNTAIN, LLC, a Utah limited
liability company (“DevMountain,” and together with SU, NYCDA, NYCDA PA, NYCDA
Realty, Capella, CU, CLS, Sophia and Hackbright, collectively, the “Subsidiary
Loan Parties,” and each, a “Subsidiary Loan Party,” and the Subsidiary Loan
Parties together with the Borrower, collectively, the “Loan Parties,” and
individually, a “Loan Party”).

 

RECITALS

 

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
the Second Amended and Restated Revolving Credit and Term Loan Agreement, dated
as of November 8, 2012, as amended by the First Amendment to Second Amended and
Restated Revolving Credit and Term Loan Agreement, dated as of July 2, 2015, by
and among the Borrower, the other Loan Parties party thereto, the Lenders party
thereto and the Administrative Agent, as amended by the Supplement and Joinder
Agreement, dated as of July 2, 2015, by and among the Borrower, the other Loan
Parties party thereto, the Lenders party thereto and the Administrative Agent,
as amended by the Waiver to Second Amended and Restated Revolving Credit and
Term Loan Agreement, dated as of January 12, 2016, by and among the Borrower,
the other Loan Parties party thereto, the Lenders party thereto and the
Administrative Agent, as amended by the Supplement and Joinder Agreement, of
even date herewith (the “Supplement and Joinder”), by and among the Borrower,
the other Loan Parties, the Lenders party thereto and the Administrative Agent
(as further amended, supplemented, amended and restated or otherwise modified
through the date hereof, the “Credit Agreement”).  Capitalized terms defined in
the Credit Agreement and undefined herein shall have the same defined meanings
when such terms are used in this Amendment;

 

--------------------------------------------------------------------------------


 

WHEREAS, the Borrower has entered into that certain Agreement and Plan of
Merger, dated as of October 29, 2017 (the “Capella Acquisition Agreement”),
among the Borrower, Sarg Sub Inc., a Minnesota corporation (the “Merger Sub”), 
and Capella, pursuant to which Borrower acquired all of the Capital Stock of
Capella on the date hereof simultaneously or substantially concurrent with the
effectiveness of this Amendment (the “Capella Acquisition”);

 

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend certain provisions of the Credit Agreement to, among other things,
permit the Capella Acquisition and amend the Security Agreement as set forth
herein;

 

WHEREAS, the Merger Sub is a Domestic Subsidiary of the Borrower, and the
Borrower failed to notify the Administrative Agent of the incorporation of the
Merger Sub and cause the Merger Sub to become a Subsidiary Loan Party in
accordance with the requirements set forth in Section 5.11 of the Credit
Agreement (collectively, the “Additional Subsidiary Joinder Failure”);

 

WHEREAS, the Borrower and the other Loan Parties have requested that the
Administrative Agent and the Lenders waive any Default or Event of Default that
may be deemed to have been caused by the Additional Subsidiary Joinder Failure;
and

 

WHEREAS, the Administrative Agent and the Lenders have agreed to do so, subject
to the terms and conditions of this Amendment;

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:

 

AGREEMENT

 

1.                                      Incorporation of Recitals.  The Recitals
hereto are incorporated herein by reference to the same extent and with the same
force and effect as if fully set forth herein.

 

2.                                      Amendments to Credit Agreement and other
Loan Documents.  The Credit Agreement and the other Loan Documents are hereby
amended as follows:

 

(a)                                 The Credit Agreement (other than the
Schedules and Exhibits attached thereto) is hereby amended to reflect all of the
terms and conditions set forth in the updated version of the Credit Agreement
that is attached hereto as Exhibit A.

 

(b)                                 Schedule I to the Credit Agreement is
amended to read in its entirety as set forth in Appendix A attached hereto and
made a part hereof.

 

(c)                                  Schedule II to the Credit Agreement is
amended to read in its entirety as set forth in Appendix B attached hereto and
made a part hereof.

 

(d)                                 The Credit Agreement is amended by adding a
new Schedule 1.1 thereto in the appropriate order therein as set forth in
Appendix C attached hereto and made a part hereof.

 

2

--------------------------------------------------------------------------------


 

(e)                                  Exhibit 5.1(d)(1) to the Credit Agreement
is amended to read in its entirety as set forth in Appendix D attached hereto
and made a part hereof.

 

(f)                                   Exhibit 5.1(d)(2) to the Credit Agreement
is amended to read in its entirety as set forth in Appendix E attached hereto
and made a part hereof.

 

(g)                                  The definition of “Excluded Collateral” set
forth in the Security Agreement is amended to read in its entirety as does the
definition of “Excluded Collateral” set forth in Section 1.1 of the Credit
Agreement as amended hereby.

 

(h)                                 Except as specifically modified by this
Amendment, the terms and provisions of the Credit Agreement and the Security
Agreement are ratified and confirmed by the parties hereto and remain unchanged
and in full force and effect.

 

(i)                                     Each of the Borrower, the other Loan
Parties, the Administrative Agent and each Lender agrees that, as of and after
the Amendment Effective Date (as hereinafter defined), each reference in the
Loan Documents to the Credit Agreement or the Security Agreement shall be deemed
to be a reference to the Credit Agreement or the Security Agreement, as
applicable, as amended hereby.

 

3.                                      Consent; Waiver.

 

(a)                                 Notwithstanding any provision to the
contrary contained in the Loan Documents, the Administrative Agent and the
Lenders consent to the consummation of the Capella Acquisition pursuant to the
Capella Acquisition Agreement and the other transactions contemplated thereby
(collectively, the “Contemplated Transactions”).  The parties hereto further
agree that the consummation of the Contemplated Transactions, in and of
themselves, shall not otherwise cause any representation, warranty, covenant,
Default or Event of Default under any Loan Document to be in breach.

 

(b)                                 Subject to the terms and conditions herein,
each of the Lenders and the Administrative Agent hereby waives any Default or
Event of Default that may deemed to have been caused by the Additional
Subsidiary Joinder Failure (collectively, the “Waived Defaults”).

 

4.                                      Effectiveness of Amendment.  This
Amendment and the amendments contained herein shall become effective on the date
(the “Amendment Effective Date”) when each of the conditions set forth below
shall have been fulfilled to the satisfaction of the Administrative Agent:

 

(a)                                 The Administrative Agent shall have received
counterparts of this Amendment, duly executed and delivered on behalf of the
Borrower, the other Loan Parties, the Administrative Agent and the Lenders party
hereto, the Supplement and Joinder, duly executed and delivered on behalf of the
Borrower, the other Loan Parties, the Administrative Agent and the Lenders party
thereto, as well as allonges to the Revolving Credit Notes or amended and
restated Revolving Credit Notes and/or new Revolving Credit Notes, in the
principal amount of each Revolving Loan Lender’s Revolving Commitment (after
giving effect to this Amendment and the Supplement and Joinder), duly executed
by the parties thereto, and all other Loan

 

3

--------------------------------------------------------------------------------


 

Documents or other documents, instruments and certificates required hereby or
thereby (collectively, the “Modification Documents”).

 

(b)                                 After giving effect to this Amendment and
the other Modification Documents, no event shall have occurred and be continuing
that constitutes a Default or an Event of Default.

 

(c)                                  All representations and warranties of the
Borrower contained in the Credit Agreement, and all representations and
warranties of each other Loan Party in each Loan Document to which it is a
party, shall be true and correct in all material respects (or, if qualified by
materiality, in all respects) at the Amendment Effective Date as if made on and
as of such Amendment Effective Date (except to the extent stated to relate to a
specific earlier date, in which case such representations and warranties shall
be true and correct in all material respects (or, if qualified by materiality,
in all respects) as of such earlier date).

 

(d)                                 The Borrower shall have delivered to the
Administrative Agent a certificate of the Secretary or Assistant Secretary of
each Loan Party in form and substance reasonably acceptable to the
Administrative Agent, attaching and certifying copies of its bylaws and of the
resolutions of its boards of directors, or comparable organizational documents
and authorizations, authorizing the execution, delivery and performance of the
Modification Documents to which it is a party and certifying the name, title and
true signature of each officer of such Loan Party executing the Modification
Documents to which it is a party.

 

(e)                                  The Administrative Agent (or its counsel)
shall have received a favorable written opinion of Hogan Lovells US LLP, counsel
to the Loan Parties, and Gray, Plant, Mooty, Mooty & Bennett, P.A., local
Minnesota counsel to the Loan Parties, in each case, addressed to the
Administrative Agent and each of the Lenders, and covering such matters relating
to the Loan Parties, this Amendment, the other Modification Documents and the
transactions contemplated herein and therein as the Administrative Agent or the
Required Lenders shall reasonably request.

 

(f)                                   The Administrative Agent (or its counsel)
shall have received the results of a search of the Uniform Commercial Code
filings (or equivalent filings) made with respect to the Loan Parties in the
states (or other jurisdictions) of formation of such Persons, and to the extent
requested by the Administrative Agent, in which the chief executive office of
each such Person is located and in the other jurisdictions in which such Persons
maintain property or do business, together with copies of the financing
statements (or similar documents) disclosed by such search, and accompanied by
evidence satisfactory to the Administrative Agent that the Liens indicated in
any such financing statement (or similar document) would be permitted by
Section 7.2 of the Credit Agreement or have been or will be contemporaneously
released or terminated.

 

(g)                                  Intentionally deleted.

 

(h)                                 The Borrower shall have delivered to the
Administrative Agent a duly completed and executed Compliance Certificate of the
Borrower, including pro forma calculations of the financial covenants set forth
in Article 6 (other than Section 6.3) hereof as of March 31, 2018, giving effect
to the repayment in full of any Indebtedness of Capella and its Subsidiaries
required by the Capella Acquisition Agreement to be repaid upon the consummation
of the Capella Acquisition and the disbursement of any Revolving Loans as of the
Amendment Effective Date.

 

4

--------------------------------------------------------------------------------


 

(i)                                     The Borrower shall have paid to the
Administrative Agent and STRH and the other Lead Arrangers (as defined in the
Fee Letter) the amounts due pursuant to the Fee Letter, and the fees and
expenses required pursuant to Section 11 of this Amendment, in each case, as of
the Amendment Effective Date.

 

(j)                                    All documents delivered pursuant to this
Amendment and the other Modification Documents must be of form and substance
reasonably satisfactory to the Administrative Agent.

 

(k)                                 Satisfaction of the conditions precedent to
effectiveness of the Supplement and Joinder, in accordance with the terms and
conditions set forth therein.

 

5.                                      Amendment Only; No Novation;
Modification of Loan Documents.  Each of the Borrower and each other Loan Party
acknowledges and agrees that this Amendment and the other Modification Documents
only amend the terms of the Credit Agreement and the other Loan Documents and
does not constitute a novation, and each of the Borrower and each other Loan
Party ratifies and confirms the terms and provisions of, and its obligations
under, the Credit Agreement and the other Loan Documents in all respects.  Each
of the Borrower and each other Loan Party acknowledges and agrees that each
reference in the Loan Documents to any particular Loan Document shall be deemed
to be a reference to such Loan Document as amended by this Amendment and the
other Modification Documents.  To the extent of a conflict between the terms of
any Loan Document and the terms of this Amendment, the terms of this Amendment
shall control.

 

6.                                      Successors and Assigns.  This Amendment
shall be binding upon and inure to the benefit of the Borrower, the other Loan
Parties, the Lenders and the Administrative Agent and their respective
successors and assigns.

 

7.                                      No Further Amendments.  Nothing in this
Amendment, the other Modification Documents or any prior amendment to the Loan
Documents shall require the Administrative Agent or any Lender to grant any
further amendments to the terms of the Loan Documents.  Each of the Borrower and
each other Loan Party acknowledges and agrees that there are no defenses,
counterclaims or setoffs against any of their respective obligations under the
Loan Documents.

 

8.                                      Representations and Warranties.  Each of
the Borrower and each other Loan Party represents and warrants that (i) each of
this Amendment and the other Modification Documents is within its respective
company powers, have been duly authorized, executed and delivered by it in
accordance with resolutions adopted by its board of directors or comparable
managing body and is the legal, valid and binding obligation of such Loan Party,
enforceable against such Loan Party in accordance with its terms, provided that
the enforceability hereof and thereof is subject to general principles of equity
and to bankruptcy, insolvency and similar laws affecting the enforcement of
creditors’ rights generally, (ii) the execution, delivery and performance by
each Loan Party of this Amendment and each of the other Modification Documents
to which it is a party (A) require no consent or approval of or action by or in
respect of, or registration or filing with, any Governmental Authority, except
such as have been obtained or made and are in full force and effect, (B) do not
contravene, or constitute a default under, any provision of applicable law,
regulation or order of any Governmental Authority or such Loan Party’s
organizational documents or of any judgment, injunction, order or decree binding
upon such Loan Party, and

 

5

--------------------------------------------------------------------------------


 

(C) will not violate or result in a default under any indenture, loan agreement
or other material agreement or instrument binding upon such Loan Party or its
assets and (iii) all other representations and warranties made by the Borrower
and each other Loan Party in the Loan Documents to which it is a party, are true
and correct in all material respects (or, if qualified by materiality, in all
respects) on the Amendment Effective Date (except to the extent stated to relate
to a specific earlier date, in which case such representations and warranties
are true and correct in all material respects (or, if qualified by materiality,
in all respects) as of such earlier date).  Each of the Borrower and each other
Loan Party represents and warrants to the Administrative Agent, the Lenders and
the Issuing Bank that, no Default or Event of Default (other than the Waived
Defaults) has occurred and is continuing or will occur and continue after giving
effect to the terms of this Amendment and the other Modification Documents.

 

9.                                      No Implied Waivers.  Except as expressly
set forth herein, each of the Borrower and each other Loan Party acknowledges
and agrees that the amendments contained herein and the other Modification
Documents shall not constitute a waiver, express or implied, of any Default,
Event of Default, covenant, term or provision of the Credit Agreement or any of
the other Loan Documents, nor shall they create any obligation, express or
implied, on the part of the Administrative Agent or any other Lender to waive,
or to consent to any amendment of, any existing or future Default, Event of
Default or violation of any covenant, term or provision of the Credit Agreement
or any of the other Loan Documents.  The Administrative Agent and the Lenders
shall be entitled to require strict compliance by the Borrower and the other
Loan Parties with the Credit Agreement and each of the other Loan Documents, and
nothing herein shall be deemed to establish a course of action or a course of
dealing with respect to requests by the Borrower or any other Loan Party for
waivers or amendments of any Default, Event of Default, covenant, term or
provision of the Credit Agreement or any of the other Loan Documents.

 

10.                               Confirmation of Lien.  Each of the Borrower
and each other Loan Party hereby acknowledges and agrees that the Collateral is
and shall remain in all respects subject to the lien, charge and encumbrance of
the Credit Agreement and the other Loan Documents and nothing herein contained,
and nothing done pursuant hereto, shall adversely affect or be construed to
adversely affect the lien, charge or encumbrance of, or conveyance effected by
the Loans or the priority thereof over other liens, charges, encumbrances or
conveyances.

 

11.                               Expenses.  The Borrower agrees to pay the
reasonable and documented out-of-pocket costs and expenses of the Administrative
Agent and its Affiliates, including the fees, charges and disbursements of
counsel for the Administrative Agent and its Affiliates, in connection with the
preparation, due diligence and administration of this Amendment and the other
Modification Documents.

 

12.                               Severability.  Any provision of this Amendment
held to be illegal, invalid or unenforceable in any jurisdiction, shall, as to
such jurisdiction, be ineffective to the extent of such illegality, invalidity
or unenforceability without affecting the legality, validity or enforceability
of the remaining provisions hereof; and the illegality, invalidity or
unenforceability of a particular provision in a particular jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

 

6

--------------------------------------------------------------------------------


 

13.                               Governing Law.  This Amendment shall be
construed in accordance with and be governed by the law (without giving effect
to the conflict of law principles thereof) of the Commonwealth of Virginia. 
THIS AMENDMENT WILL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE
LAWS OF THE COMMONWEALTH OF VIRGINIA.

 

14.                               Counterparts.  This Amendment may be executed
by one or more of the parties to this Amendment on any number of separate
counterparts (including by telecopy or other electronic transmission), and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument.  It shall not be necessary that the signature of, or on behalf
of, each party, or that the signatures of the persons required to bind any
party, appear on more than one counterpart.

 

15.                               Titled Agents.  PNC Bank, National
Association, shall have the title “Syndication Agent,” subject to the provisions
of Section 9.10 of the Credit Agreement.  Each of Bank of America, N.A., and
Bank of Montreal shall have the title “Documentation Agent,” subject to the
provisions of Section 9.10 of the Credit Agreement.   Each of SunTrust Robinson
Humphrey, Inc., PNC Capital Markets LLC, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, and BMO Capital Markets Corp., shall have the titles “Joint Lead
Arranger” and “Joint Book Manager,” subject to the provisions of Section 9.10 of
the Credit Agreement.

 

[SIGNATURES ON FOLLOWING PAGES]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective duly authorized representatives all as of the day
and year first above written.

 

 

BORROWER:

 

 

 

STRATEGIC EDUCATION, INC., a Maryland corporation, formerly known as Strayer
Education, Inc., a Maryland corporation

 

 

 

 

By:

/s/ Daniel Jackson

 

Name:

Daniel Jackson

 

Title:

Executive Vice President, Chief Financial Officer and

 

Treasurer

 

 

 

SUBSIDIARY LOAN PARTIES:

 

 

 

STRAYER UNIVERSITY, LLC, a Maryland limited liability company

 

 

 

 

By:

/s/ Daniel Jackson

 

Name:

Daniel Jackson

 

Title:

Executive Vice President and Treasurer

 

 

 

NEW YORK CODE AND DESIGN ACADEMY, INC., a Delaware corporation

 

 

 

 

By:

/s/ Daniel Jackson

 

Name:

Daniel Jackson

 

Title:

Secretary and Treasurer

 

 

 

THE NEW YORK CODE AND DESIGN ACADEMY PENNSYLVANIA, INC., a Delaware corporation

 

 

 

 

By:

/s/ Daniel Jackson

 

Name:

Daniel Jackson

 

Title:

Vice President

 

[SIGNATURES CONTINUE ON FOLLOWING PAGES]

 

--------------------------------------------------------------------------------


 

 

NYCDA REALTY, LLC, a New York limited liability company

 

 

 

 

By:

/s/ Daniel Jackson

 

Name:

Daniel Jackson

 

Title:

Secretary and Treasurer

 

 

 

CAPELLA EDUCATION COMPANY, a Minnesota corporation

 

 

 

 

By:

/s/ Daniel Jackson

 

Name:

Daniel Jackson

 

Title:

Vice President and Treasurer

 

 

 

CAPELLA UNIVERSITY, INC., a Minnesota corporation

 

 

 

 

By:

/s/ Richard Senese

 

Name:

Dr. Richard Senese

 

Title:

President

 

 

 

CAPELLA LEARNING SOLUTIONS, LLC, a Delaware limited liability company

 

 

 

 

By:

/s/ Daniel Jackson

 

Name:

Daniel Jackson

 

Title:

Treasurer

 

 

 

SOPHIA LEARNING, LLC, a Delaware limited liability company

 

 

 

 

By:

/s/ Daniel Jackson

 

Name:

Daniel Jackson

 

Title:

Treasurer

 

 

 

HACKBRIGHT ACADEMY, INC., a Delaware corporation

 

 

 

 

By:

/s/ Daniel Jackson

 

Name:

Daniel Jackson

 

Title:

President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

DEVMOUNTAIN, LLC, a Utah limited liability company

 

 

 

 

By:

/s/ Daniel Jackson

 

Name:

Daniel Jackson

 

Title:

President and Chief Financial Officer

 

[SIGNATURES CONTINUE ON FOLLOWING PAGES]

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

SUNTRUST BANK

 

as Administrative Agent, as Issuing Bank and as Swingline Lender

 

 

 

By:

/s/ Mary K. Lundin

 

Name:

Mary K. Lundin

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SUNTRUST BANK

 

as a Lender

 

 

 

By:

/s/ Mary K. Lundin

 

Name:

Mary K. Lundin

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION

 

as a Lender

 

 

 

By:

/s/ Carolyn L. West

 

Name:

Carolyn L. West

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.

 

as a Lender

 

 

 

By:

/s/ Michael D. Brannan

 

Name:

Michael D. Brannan

 

Title:

Sr. Vice President

 

--------------------------------------------------------------------------------


 

 

BANK OF MONTREAL

 

as a Lender

 

 

 

By:

/s/ Christina Boyle

 

Name:

Christina Boyle

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

ASSOCIATED BANK

 

as a Lender

 

 

 

By:

/s/ Lisa Hufford

 

Name:

Lisa Hufford

 

Title:

VP

 

--------------------------------------------------------------------------------


 

 

BANK OF THE WEST

 

as a Lender

 

 

 

By:

/s/ Juae Son

 

Name:

Juae Son

 

Title:

Assistant Vice President

 

--------------------------------------------------------------------------------


 

 

TD BANK, N.A.

 

as a Lender

 

 

 

By:

/s/ Robert L. Defutt

 

Name:

Robert L. Defutt

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

UNION BANK & TRUST

 

as a Lender

 

 

 

By:

/s/ Charles B. Vaughters_

 

Name:

Charles B. Vaughters

 

Title:

Director – Corporate Banking

 

--------------------------------------------------------------------------------


 

APPENDIX A

 

Schedule I

 

APPLICABLE MARGIN FOR THE LOANS AND

APPLICABLE PERCENTAGE

 

Pricing
Level

 

Leverage Ratio

 

Applicable Margin
for Eurodollar Loans
and Index Rate
Loans

 

Applicable
Margin for Base
Rate Loans

 

Applicable
Percentage for
Commitment Fee

I

 

Less than or equal to 1.00:1

 

1.500% per annum

 

1.500% per annum

 

0.200% per annum

II

 

Greater than 1.00:1.00 but less than or equal to 1.50:1.00

 

1.750% per annum

 

1.750% per annum

 

0.250% per annum

III

 

Greater than 1.50:1.00

 

2.000% per annum

 

2.000% per annum

 

0.300% per annum

 

--------------------------------------------------------------------------------


 

APPENDIX B

 

Schedule II

 

COMMITMENT AMOUNTS

 

Lender

 

Revolving Commitment Amount

SunTrust Bank

 

$

55,000,000

PNC Bank, National Association

 

$

55,000,000

Bank of America, N.A.

 

$

35,000,000

Bank of Montreal

 

$

35,000,000

Associated Bank

 

$

20,000,000

Bank of the West

 

$

20,000,000

TD Bank, N.A.

 

$

20,000,000

Union Bank & Trust

 

$

10,000,000

Total

 

$

250,000,000

 

--------------------------------------------------------------------------------


 

APPENDIX C

 

Schedule 1.1

 

EXISTING EXCLUDED JVS

 

As provided to the Administrative Agent.

 

--------------------------------------------------------------------------------


 

APPENDIX D

 

Schedule 5.1(d)(1)

 

COMPLIANCE CERTIFICATE

 

--------------------------------------------------------------------------------


 

Compliance Certificate

 

Dated            , 20  

 

In connection with the terms of the Second Amended and Restated Revolving Credit
and Term Loan Agreement, dated as of November 8, 2012 (as amended, modified or
supplemented from time to time, the “Credit Agreement”), among Strategic
Education, a Maryland corporation, formerly known as Strayer Education, Inc., a
Maryland corporation (the “Borrower”), SunTrust Bank, a Georgia banking
corporation (the “Administrative Agent”), and each Lender that is, or may
become, a party thereto, the undersigned certify that the following information
is true and correct, in all material respects, as of the date of this Compliance
Certificate:

 

16.                               No Default or Event of Default has occurred
and is continuing.

 

17.                               The Leverage Ratio for the period of four
consecutive Fiscal Quarters ended on               was        to 1, calculated
as set forth on Schedule 1, and does not exceed the level required by
Section 6.1 of the Credit Agreement.

 

18.                               For purposes of calculating the Applicable
Margin and the Applicable Percentage, the Leverage Ratio for the period of four
consecutive Fiscal Quarters ended on           was     to 1, calculated as set
forth on Schedule 1.

 

19.                               The Coverage Ratio for the period of four
consecutive Fiscal Quarters ended on           was      to 1, calculated as set
forth on Schedule 2, and exceeds the level required by Section 6.2 of the Credit
Agreement.

 

[SIGNATURE ON FOLLOWING PAGE]

 

--------------------------------------------------------------------------------


 

Capitalized terms used in this Compliance Certificate shall have the same
meanings as those assigned to them in the Credit Agreement.

 

 

STRATEGIC EDUCATION, INC.,

 

a Maryland corporation, formerly known as Strayer

 

Education, Inc., a Maryland corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Compliance Certificate Signature Page

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Leverage Ratio

 

1.

 

Consolidated Total Debt as of                

 

 

 

 

 

 

 

 

 

(a)                                 borrowed money

 

$

 

 

 

 

 

 

 

(b)                                 obligations evidenced by bonds, debentures,
notes or other similar instruments

 

$

 

 

 

 

 

 

 

(c)                                  deferred purchase price obligations (other
than (x) trade payables incurred in the ordinary course of business and (y) any
earn-out, purchase price adjustment or similar obligation until such obligation
is required by GAAP to be included in the liabilities section of the balance
sheet of such Person)

 

$

 

 

 

 

 

 

 

(d)                                 obligations under any conditional sale or
other title retention agreement

 

$

 

 

 

 

 

 

 

(e)                                  Capital Lease Obligations

 

$

 

 

 

 

 

 

 

(f)                                   obligations for letters of credit,
acceptances or similar extensions of credit

 

$

 

 

 

 

 

 

 

(g)                                  Guaranties of Indebtedness of the types in
the foregoing (a) through (f)

 

$

 

 

 

 

 

 

 

(h)                                 Indebtedness of a third party secured by any
Lien

 

$

 

 

 

 

 

 

 

(i)                                     preferred or common stock or similar
equity interests subject to mandatory sinking fund payments, redemption or
acceleration on equity on or prior to the Revolving Commitment Termination Date
(other than voluntary repurchases of shares and the exercise of options
permitted by Sections 7.4(f) and 7.5(iii) of the Credit Agreement and repurchase
obligations of such Capital Stock upon the occurrence of a change of control so
long as the terms of such Capital Stock provide that the issuer thereof will not
redeem or repurchase any such Capital Stock pursuant to such provisions prior to
the Payment in Full of all Obligations)

 

$

 

 

 

 

 

 

 

(j)                                    Off-Balance Sheet Liabilities

 

$

 

 

 

 

 

 

 

(k)                                 partnership or joint venture debt

 

$

 

 

 

 

 

 

 

TOTAL (a+b+c+d+e+f+g+h+i+j+k)(1)

 

$

 

--------------------------------------------------------------------------------

(1)  Such amount shall be the sum of clauses (a) through (k) without
duplication.  The calculation shall include the Indebtedness of any partnership
or joint venture in which such the Borrower or any of its Subsidiaries is a
general partner or a joint venturer, except to the extent that the terms of such
Indebtedness provide that such Borrower or Subsidiary is not liable therefor.

 

--------------------------------------------------------------------------------


 

2.

 

Consolidated EBITDA for the period of four consecutive Fiscal Quarters ended on
          (2)

 

 

 

 

 

 

 

 

 

(a)                                 Consolidated Net Income(3)(4)

 

$

 

 

 

 

 

 

 

(b)                                 Consolidated Interest Expense(5)

 

$

 

 

 

 

 

 

 

(c)                                  income tax expense

 

$

 

 

 

 

 

 

 

(d)                                 depreciation

 

$

 

 

 

 

 

 

 

(e)                                  amortization

 

$

 

 

 

 

 

 

 

(f)                                   Charges associated with the grant of any
share based payment awards to employees, officers, directors or consultants

 

$

 

 

 

 

 

 

 

(g)                                  all other non-cash Charges (other than any
increase in the allowance for doubtful accounts)

 

$

 

 

 

 

 

 

 

(h)                                 unusual or non-recurring Charges (as
determined in good faith by the Borrower, but to the extent not excluded in the

 

$

 

--------------------------------------------------------------------------------

(2)  All determined on a consolidated basis in accordance with GAAP for such
period.

 

(3)  For the Borrower and its Subsidiaries for any period, the net income (or
loss) of the Borrower and its Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, but excluding therefrom (to the
extent otherwise included therein) (i) any extraordinary gains or losses,
(ii) any gains attributable to write-ups of assets, (iii) any equity interest of
the Borrower or any Subsidiary of the Borrower in the unremitted earnings of any
Person that is not a Subsidiary, (iv) the cumulative effect of a change in
accounting principles and changes as a result of the adoption or modification of
accounting policies, (v) accruals and reserves that are established or adjusted
within 24 months after the closing of any acquisition that are so required to be
established or adjusted as a result of such acquisition in accordance with GAAP
or changes as a result of adoption or modification of accounting policies in
accordance with GAAP and (vi) any net after-tax effect of gains or losses (less
all fees, expenses and charges relating thereto) attributable to abandoned,
closed or discontinued operations, or to asset dispositions or the sale or other
disposition of any equity interests of any person, in each case other than in
the ordinary course of business, as determined in good faith by the Borrower.

 

(4)  For the avoidance of doubt, Consolidated Net Income for the Initial Period
and each applicable period thereafter shall include the results of Capella and
its Subsidiaries prior to the Second Amendment Effective Date and be determined
on a pro forma basis as if the Capella Acquisition had been completed on the
first day of the Initial Period.

 

(5)  Consolidated Interest Expense shall (x) exclude amortization of debt
issuance costs and other deferred financing fees incurred on or prior to the
Second Amendment Effective Date relating to the Revolving Credit Agreement dated
as of January 3, 2011, among the Borrower, the Administrative Agent, and the
other parties thereto, the Existing Credit Agreement or the Credit Agreement and
the other Loan Documents, and (y) for the Initial Period and each applicable
period thereafter include the results of Capella and its Subsidiaries prior to
the Second Amendment Effective Date and be determined on a pro forma basis as if
the Capella Acquisition had been completed on the first day of the Initial
Period.

 

--------------------------------------------------------------------------------


 

 

 

determination of Consolidated Net Income)

 

 

 

 

 

 

 

 

 

(i)                                     pro forma “run rate” cost savings,
operating expense reductions, operational improvements and synergies (net of the
amount of actual amounts realized) reasonably identifiable and factually
supportable (in the good faith determination of the Borrower) related to (1) the
Capella Acquisition, (2) asset sales, acquisitions, investments, dispositions,
operating improvements, restructurings, cost saving initiatives and certain
other similar initiatives (including the renegotiation of contracts and other
arrangements) and specified transactions consummated prior to the Second
Amendment Effective Date and (3) asset sales, acquisitions, investments,
dispositions, operating improvements, restructurings, cost saving initiatives
and certain other similar initiatives (including the renegotiation of contracts
and other arrangements) and specified transactions consummated after the Second
Amendment Effective Date and permitted by the Credit Agreement, in each case of
the foregoing clauses (1), (2) and (3), projected by the Borrower in good faith
to result from actions that have been taken or with respect to which substantial
steps have been taken or are expected to be taken (in the good faith
determination of the Borrower) within 24 months (for the avoidance of doubt
including in connection with any of the foregoing, or actions taken, prior to
the Second Amendment Effective Date)

 

$

 

 

 

 

 

 

 

(j)                                    any Charge attributable to the
undertaking and/or implementation of business optimization activities, cost
savings initiatives, cost rationalization programs, operating expense reductions
and/or synergies and/or similar initiatives and/or programs, including the
following: any business optimization Charge, any restructuring Charge (including
any Charge relating to any tax restructuring), any Charge relating to the
closure or consolidation of any facility (including but not limited to rent
termination costs, moving costs and legal costs), any systems implementation
Charge, any retention or completion bonus, any expansion and/or relocation
Charge and any severance Charge

 

$

 

 

 

 

 

 

 

(k)                                 all Charges incurred in connection with any
acquisition, investment, equity issuance, debt issuance, refinancing, amendment,
disposition or other transaction (in each case, whether or not consummated)
permitted by the Credit Agreement, including, without limitation, in connection
with the Second Amendment and the Capella Acquisition,

 

$

 

 

 

 

 

 

 

TOTAL (a+b+c+d+e+f+g+h+i+j+k)(6)

 

$

 

--------------------------------------------------------------------------------

(6)   For the avoidance of doubt, Consolidated EBITDA for the period of four
consecutive Fiscal Quarters ending on September 30, 2018 (the “Initial Period”)
and each applicable period thereafter shall include the results of Capella and
its Subsidiaries prior to the Second Amendment Effective Date and be determined
on a pro forma basis as if the Capella Acquisition had been completed on the
first day of the Initial Period.

 

--------------------------------------------------------------------------------


 

3.

 

Leverage Ratio(7)

 

 

 

 

 

Consolidated Total Debt ($      )

Consolidated EBITDA (            )

 

=         to 1

 

--------------------------------------------------------------------------------

(7)   In the event the Borrower shall complete, directly or through a
Subsidiary, an acquisition of any Person or business unit during any period, the
Leverage Ratio as of the end of and for such period and each applicable period
thereafter shall thereafter be determined on a pro forma basis as if such
acquisition had been completed on the first day of such initial period.

 

--------------------------------------------------------------------------------


 

Schedule 2

 

Coverage Ratio

 

1.                                     
Consolidated EBITDAR for the period of four consecutive Fiscal Quarters ended on           (8)

 

 

 

 

 

(a)                                 Consolidated EBITDA for such period,
calculated as set forth in item 2 of Schedule 1

 

$

 

 

 

(b)                                 Consolidated Rent Expense for such
period(9)(10)

 

$

 

 

 

TOTAL (a+b)

 

$

 

 

 

2.                                      Consolidated Interest Expense for such
period(11)(12)

 

$

 

 

 

(a)                                 total interest expense, including without
limitation the interest component of any payments in respect of Capital Lease
Obligations capitalized or expensed during such period (whether or not actually
paid during such period)

 

$

 

 

 

(b)                                 the net amount payable (or minus the net
amount receivable) under Hedging Transactions during such period (whether or not
actually paid or received during such period)

 

$

 

 

 

3.                                      Consolidated Rent Expense for such
period(4)(13)

 

$

 

--------------------------------------------------------------------------------

(8)  All calculated for the Borrower and its Subsidiaries in accordance with
GAAP on a consolidated basis.

 

(9)  To the extent deducted from revenues in determining Consolidated Net
Income, all payments under Operating Leases for such period (net of any lessor
lease incentive amounts attributable to such period).

 

(10)  For clarity, Consolidated Rent Expense (x) shall be calculated net of any
lessor lease incentive amounts attributable to such period and (y) shall include
the results of Capella and its Subsidiaries prior to the Second Amendment
Effective Date and be determined on a pro forma basis as if the Capella
Acquisition had been completed on the first day of the Initial Period.

 

(11)  Measured for the period of four consecutive Fiscal Quarters ending on or
immediately prior to such date.

 

(12)  Consolidated Interest Expense shall (x) exclude amortization of debt
issuance costs and other deferred financing fees incurred on or prior to the
Second Amendment Effective Date relating to the Revolving Credit Agreement dated
as of January 3, 2011, among the Borrower, the Administrative Agent, and the
other parties thereto, the Existing Credit Agreement or this Agreement and the
other Loan Documents, and (y) for the Initial Period and each applicable period
thereafter include the results of Capella and its Subsidiaries prior to the
Second Amendment Effective Date and be determined on a pro forma basis as if the
Capella Acquisition had been completed on the first day of the Initial Period.

 

(13)  For clarity, Consolidated Rent Expense (x) shall be calculated net of any
lessor lease incentive amounts attributable to such period and (y) shall include
the results of Capella and its Subsidiaries prior to the Second Amendment
Effective Date and be determined on a pro forma basis as if the Capella
Acquisition had been completed on the first day of the Initial Period.

 

--------------------------------------------------------------------------------


 

4.                                      Coverage Ratio(14)

 

 

 

Coverage (1)

(2+3)

=

      to 1

 

--------------------------------------------------------------------------------

(14)  In the event the Borrower shall complete, directly or through a
Subsidiary, an acquisition of any Person or business unit during any period,
Consolidated EBITDAR, Consolidated Interest Expense and Consolidated Rent
Expense for such period and each applicable period thereafter shall, in each
case for purposes of determining the Coverage Ratio, thereafter be determined on
a pro forma basis as if such acquisition had been completed on the first day of
such initial period.

 

--------------------------------------------------------------------------------


 

APPENDIX E

 

Schedule 5.1(d)(2)

 

DOE COMPLIANCE CERTIFICATE

 

--------------------------------------------------------------------------------


 

DOE Compliance Certificate

 

Dated            , 20

 

In connection with the terms of the Second Amended and Restated Revolving Credit
and Term Loan Agreement, dated as of November 8, 2012 (as amended, modified or
supplemented from time to time, the “Credit Agreement”), among Strategic
Education, Inc., a Maryland corporation, formerly known as Strayer
Education, Inc., a Maryland corporation (the “Borrower”), SunTrust Bank, a
Georgia banking corporation (the “Administrative Agent”), and each Lender that
is, or may become, a party thereto, the undersigned certify that the following
information is true and correct, in all material respects, as of the date of
this DOE Compliance Certificate:

 

1.                                      The Consolidated DOE Financial
Responsibility Composite Score of the Borrower as of the end of the Fiscal Year
ended on December 31, 20   was      , calculated pursuant to the definition
thereof contained in the Credit Agreement and the regulations therein cited, as
more particularly set forth on Exhibit A attached hereto and made a part hereof,
and exceeds the level required by Section 6.3 of the Credit Agreement.

 

[SIGNATURE ON FOLLOWING PAGE]

 

--------------------------------------------------------------------------------


 

Capitalized terms used in this DOE Compliance Certificate shall have the same
meanings as those assigned to them in the Credit Agreement.

 

 

STRATEGIC EDUCATION, INC.,

 

a Maryland corporation, formerly known as Strayer

 

Education, Inc.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Consolidated DOE Financial Responsibility Composite Score

 

Composite score calculation for Strategic
Education, Inc.
for FY ending December 31, 20[  ]

 

 

 

 

 

Primary reserve ratio

 

 

Total equity

 

 

less: Intangibles

 

 

less: Net PP&E

 

 

plus: LT Debt

 

 

 

 

 

Adjusted equity

 

 

Total expenses (includes interest)

 

 

Prime reserve ratio

 

 

Prime reserve ratio (multiple x20)

 

 

Adjusted prime reserve ratio

 

 

 

 

 

Equity ratio

 

 

Total equity

 

 

Less intangibles

 

 

Modified equity

 

 

 

 

 

Total assets

 

 

Less intangibles

 

 

Modified assets

 

 

Equity ratio

 

 

Equity ratio (multiple x6)

 

 

 

 

 

Adjusted equity ratio

 

 

 

 

 

Net income ratio

 

 

Income before taxes

 

 

Total revenue (includes Investment income)

 

 

Income ratio

 

 

Income ratio (multiple 1 + x33.3)

 

 

Adjusted income ratio

 

 

 

 

 

Financial Composite Score

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[See attached conformed Credit Agreement]

 

--------------------------------------------------------------------------------


 

CONFORMED COPY - THROUGH SECOND AMENDMENT

 

SECOND AMENDED AND RESTATED

 

REVOLVING CREDIT AND TERM LOAN AGREEMENT

 

dated as of November 8, 2012(1)

 

among

 

STRATEGIC EDUCATION, INC.,

formerly known as Strayer Education, Inc.,

as Borrower

 

THE LENDERS FROM TIME TO TIME PARTY HERETO

 

and

 

SUNTRUST BANK

as Administrative Agent

 

and

 

PNC BANK, NATIONAL ASSOCIATION,

as Syndication Agent

 

and

 

BANK OF AMERICA, N.A., and

BANK OF MONTREAL

as Documentation Agents

 

 

SUNTRUST ROBINSON HUMPHREY, INC.,

PNC CAPITAL MARKETS LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

and

BMO CAPITAL MARKETS CORP.

 

as Joint Lead Arrangers and Joint Book Managers

 

--------------------------------------------------------------------------------

(1)  Conformed through the Second Amendment

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE 1 DEFINITIONS; CONSTRUCTION

1

 

 

 

Section 1.1.

Definitions

1

Section 1.2.

Classifications of Loans and Borrowings

33

Section 1.3.

Accounting Terms and Determination

34

Section 1.4.

Terms Generally

34

Section 1.5.

Letter of Credit Amounts

35

Section 1.6.

Regulatory Changes in the Consolidated DOE Financial Responsibility Composite
Score

35

Section 1.7.

Limited Condition Acquisitions

35

 

 

ARTICLE 2 AMOUNT AND TERMS OF THE COMMITMENTS

36

 

 

 

Section 2.1.

General Description of Facilities

36

Section 2.2.

Revolving Loans

36

Section 2.3.

Procedure for Revolving Borrowings

36

Section 2.4.

Swingline Commitment

37

Section 2.5.

Reserved

39

Section 2.6.

Term Loans

39

Section 2.7.

Funding of Borrowings

39

Section 2.8.

Interest Elections

40

Section 2.9.

Optional Reduction and Termination of Commitments

41

Section 2.10.

Repayment of Loans

42

Section 2.11.

Evidence of Indebtedness

42

Section 2.12.

Optional Prepayments

43

Section 2.13.

Mandatory Prepayments

43

Section 2.14.

Interest on Loans

44

Section 2.15.

Fees

45

Section 2.16.

Computation of Interest and Fees

46

Section 2.17.

Inability to Determine Interest Rates

46

Section 2.18.

Illegality

47

Section 2.19.

Increased Costs

48

Section 2.20.

Funding Indemnity

50

Section 2.21.

Taxes

50

Section 2.22.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

53

Section 2.23.

Letters of Credit

55

Section 2.24.

Increase of Commitments; Additional Lenders

60

Section 2.25.

Mitigation of Obligations

63

Section 2.26.

Replacement of Lenders

63

Section 2.27.

Defaulting Lender

64

Section 2.28.

Certain Permitted Amendments

65

 

--------------------------------------------------------------------------------


 

ARTICLE 3 CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

66

 

 

 

Section 3.1.

Conditions To Effectiveness

66

Section 3.2.

Each Credit Event

70

Section 3.3.

Delivery of Documents

71

 

 

ARTICLE 4 REPRESENTATIONS AND WARRANTIES

71

 

 

 

Section 4.1.

Existence; Power

71

Section 4.2.

Organizational Power; Authorization

71

Section 4.3.

Governmental Approvals; No Conflicts

71

Section 4.4.

Financial Statements

72

Section 4.5.

Litigation and Environmental Matters

72

Section 4.6.

Compliance with Laws and Agreements

72

Section 4.7.

Investment Company Act, Etc.

72

Section 4.8.

Taxes

72

Section 4.9.

Margin Regulations

73

Section 4.10.

ERISA

73

Section 4.11.

Ownership of Property

73

Section 4.12.

Disclosure

74

Section 4.13.

Labor Relations

74

Section 4.14.

Subsidiaries

74

Section 4.15.

Insolvency

74

Section 4.16.

Anti-Corruption Laws; Sanctions

75

Section 4.17.

OFAC

75

Section 4.18.

Patriot Act

75

Section 4.19.

Security Documents

75

 

 

ARTICLE 5 AFFIRMATIVE COVENANTS

76

 

 

 

Section 5.1.

Financial Statements and Other Information

76

Section 5.2.

Notices of Material Events

78

Section 5.3.

Existence; Conduct of Business

79

Section 5.4.

Compliance with Laws, Etc; Maintenance of Licenses and Accreditations

79

Section 5.5.

Payment of Obligations

79

Section 5.6.

Books and Records

79

Section 5.7.

Visitation, Inspection, Etc.

79

Section 5.8.

Maintenance of Properties; Insurance

80

Section 5.9.

Use of Proceeds and Letters of Credit

80

Section 5.10.

Intentionally Deleted

80

Section 5.11.

Additional Subsidiaries

80

Section 5.12.

Further Assurances

81

Section 5.13.

Anti-Corruption Laws; Sanctions

81

 

ii

--------------------------------------------------------------------------------


 

ARTICLE 6 FINANCIAL COVENANTS

82

 

 

 

Section 6.1.

Leverage Ratio

82

Section 6.2.

Coverage Ratio

82

Section 6.3.

Consolidated DOE Financial Responsibility Composite Score

82

 

 

ARTICLE 7 NEGATIVE COVENANTS

82

 

 

 

Section 7.1.

Indebtedness and Preferred Stock

82

Section 7.2.

Negative Pledge

83

Section 7.3.

Fundamental Changes

84

Section 7.4.

Investments, Loans, Etc.

85

Section 7.5.

Restricted Payments

86

Section 7.6.

Sale of Assets

87

Section 7.7.

Transactions with Affiliates

87

Section 7.8.

Restrictive Agreements

88

Section 7.9.

Sale and Leaseback Transactions

88

Section 7.10.

Hedging Transactions

89

Section 7.11.

Amendment to Material Documents

89

Section 7.12.

Intentionally Deleted

89

Section 7.13.

Accounting Changes

89

Section 7.14.

Sanctions and Anti-Corruption Laws

89

 

 

ARTICLE 8 EVENTS OF DEFAULT

89

 

 

 

Section 8.1.

Events of Default

89

Section 8.2.

Application of Proceeds from Collateral

92

 

 

ARTICLE 9 THE ADMINISTRATIVE AGENT

93

 

 

 

Section 9.1.

Appointment of Administrative Agent

93

Section 9.2.

Nature of Duties of Administrative Agent

94

Section 9.3.

Lack of Reliance on the Administrative Agent

94

Section 9.4.

Certain Rights of the Administrative Agent

95

Section 9.5.

Reliance by Administrative Agent

95

Section 9.6.

The Administrative Agent in its Individual Capacity

95

Section 9.7.

Successor Administrative Agent

95

Section 9.8.

Authorization to Execute other Loan Documents

96

Section 9.9.

Benefits of Article 9

97

Section 9.10.

Titled Agents

98

 

 

ARTICLE 10 MISCELLANEOUS

98

 

 

 

Section 10.1.

Notices

98

Section 10.2.

Waiver; Amendments

100

Section 10.3.

Expenses; Indemnification

102

Section 10.4.

Successors and Assigns

104

Section 10.5.

Governing Law; Jurisdiction; Consent to Service of Process

107

 

iii

--------------------------------------------------------------------------------


 

Section 10.6.

WAIVER OF JURY TRIAL

108

Section 10.7.

Right of Setoff

108

Section 10.8.

Counterparts; Integration

109

Section 10.9.

Survival

110

Section 10.10.

Severability

110

Section 10.11.

Confidentiality

110

Section 10.12.

Interest Rate Limitation

111

Section 10.13.

Waiver of Effect of Corporate Seal

111

Section 10.14.

Patriot Act

111

Section 10.15.

Publicity

111

Section 10.16.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

111

 

iv

--------------------------------------------------------------------------------


 

Schedules

 

Schedule I

 

-

 

Applicable Margin and Applicable Percentage

Schedule II

 

-

 

Commitment Amounts

Schedule 2.23

 

-

 

Existing Letters of Credit

Schedule 4.5

 

-

 

Environmental Matters

Schedule 4.14

 

-

 

Subsidiaries

Schedule 4.19

 

-

 

Real Property

Schedule 7.1

 

-

 

Outstanding Indebtedness

Schedule 7.2

 

-

 

Existing Liens

Schedule 7.4

 

-

 

Existing Investments

 

Exhibits

 

Exhibit A

 

-

 

Form of Revolving Credit Note

Exhibit B

 

-

 

Form of Term Note

Exhibit C

 

-

 

Reserved

Exhibit D

 

-

 

Form of Swingline Note

Exhibit E

 

-

 

Form of Assignment and Assumption

Exhibit F

 

-

 

Form of Second Amended and Restated Subsidiary Guaranty Agreement

Exhibit G

 

-

 

Form of Amended and Restated Security Agreement

Exhibit H

 

-

 

Form of Amended and Restated Pledge Agreement

 

 

 

 

 

Exhibit 2.3

 

-

 

Form of Notice of Revolving Borrowing

Exhibit 2.4

 

-

 

Form of Notice of Swingline Borrowing

Exhibit 2.8

 

-

 

Form of Notice of Conversion/Continuation

Exhibit 5.1(d)(1)

 

-

 

Form of Compliance Certificate

Exhibit 5.1(d)(2)

 

-

 

Form of DOE Compliance Certificate

 

v

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED

REVOLVING CREDIT AND TERM LOAN AGREEMENT

 

THIS SECOND AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT (as
amended, modified or supplemented from time to time, this “Agreement”) is made
and entered into as of November 8, 2012(2), by and among STRATEGIC
EDUCATION, INC., a Maryland corporation, formerly known as Strayer
Education, Inc., a Maryland corporation (the “Borrower”), the several banks and
other financial institutions and lenders from time to time party hereto (the
“Lenders”), and SUNTRUST BANK, in its capacity as administrative agent for the
Lenders (the “Administrative Agent”), as issuing bank (the “Issuing Bank”) and
as swingline lender (the “Swingline Lender”).

 

W I T N E S S E T H:

 

WHEREAS, the Administrative Agent, certain of the Lenders and the Borrower are
parties to an Amended and Restated Revolving Credit and Term Loan Agreement,
dated as of April 4, 2011 (as amended, modified or supplemented to the date
hereof, the “Existing Credit Agreement”), pursuant to which such Lenders extend
credit to the Borrower;

 

WHEREAS, the Borrower has requested that (a) the Revolving Loan Lenders
establish a $100,000,000 revolving credit facility in favor of, and (b) the Term
Loan Lenders make term loans in an aggregate principal amount equal to
$125,000,000 to, the Borrower;

 

WHEREAS, subject to the terms and conditions of this Agreement, which amends and
restates the Existing Credit Agreement in its entirety, the Revolving Loan
Lenders, the Term Loan Lenders, the Issuing Bank and the Swingline Lender to the
extent of their respective Commitments as defined herein, are willing severally
to establish the requested revolving credit facility, letter of credit
subfacility and the swingline subfacility in favor of, and severally to make the
term loans to, the Borrower.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders, the Administrative Agent, the Issuing Bank
and the Swingline Lender agree as follows:

 

ARTICLE 1

 

DEFINITIONS; CONSTRUCTION

 

Section 1.1.                                 Definitions.  In addition to the
other terms defined herein, the following terms used herein shall have the
meanings herein specified (to be equally applicable to both the singular and
plural forms of the terms defined):

 

“Accepting Lender” shall have the meaning provided in Section 2.28(a).

 

--------------------------------------------------------------------------------

(2)  Conformed through the Second Amendment

 

--------------------------------------------------------------------------------


 

“Accreditor” shall mean any entity or organization, whether governmental or
government-chartered, private or quasi-private, which engages in the granting or
withholding of accreditation of post-secondary education institutions or of
educational programs provided by such institutions in accordance with prescribed
standards and procedures.

 

“Additional Commitment Amount” shall have the meaning ascribed to such term in
Section 2.24.

 

“Additional Lender” shall have the meaning ascribed to such term in
Section 2.24.

 

“Adjusted LIBO Rate” shall mean, subject to the implementation of a Replacement
Rate in accordance with either Section 2.17(b) or 2.18, with respect to each
Interest Period for a Eurodollar Borrowing, the rate per annum obtained by
dividing (i) LIBOR for such Interest Period by (ii) a percentage equal to 1.00
minus the Eurodollar Reserve Percentage.  Notwithstanding the foregoing, unless
otherwise specified in any amendment to this Agreement entered into in
accordance with Section 2.17(b) or 2.18, in the event that a Replacement Rate
with respect to the Adjusted LIBO Rate is implemented, then all references
herein to the Adjusted LIBO Rate shall be deemed references to such Replacement
Rate.

 

“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.

 

“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person.  For the purposes of this definition,
“Control” shall mean the power, directly or indirectly, either to (i) vote 5% or
more of the securities having ordinary voting power for the election of
directors (or persons performing similar functions) of a Person or (ii) direct
or cause the direction of the management and policies of a Person, whether
through the ability to exercise voting power, by control or otherwise.  The
terms “Controlling”, “Controlled by”, and “under common Control with” have the
meanings correlative thereto.

 

“Aggregate Revolving Commitment Amount” shall mean the aggregate principal
amount of the Aggregate Revolving Commitments from time to time.  On the Closing
Date, the Aggregate Revolving Commitment Amount equals $100,000,000.  On the
First Amendment Effective Date, the Aggregate Revolving Commitment Amount equals
$150,000,000.  On the Second Amendment Effective Date, the Aggregate Revolving
Commitment Amount equals $250,000,000.

 

“Aggregate Revolving Commitments” shall mean, collectively, all Revolving
Commitments of all Lenders at any time outstanding.

 

“Anti-Corruption Laws” shall have the meaning given to such term in
Section 4.16.

 

“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or an Affiliate of such
Lender) as such Lender may from time to time specify to the

 

2

--------------------------------------------------------------------------------


 

Administrative Agent and the Borrower as the office by which its Loans of such
Type are to be made and maintained.

 

“Applicable Margin” shall mean, as of any date, with respect to interest on all
Revolving Loans and Term Loans outstanding on any date, or the letter of credit
fee, as the case may be, a percentage per annum determined by reference to the
applicable Leverage Ratio from time to time in effect as set forth on Schedule
I; provided, that a change in the Applicable Margin resulting from a change in
the Leverage Ratio shall be effective on the second Business Day after which the
Borrower delivers the financial statements required by Section 5.1(a) or (b) and
the Compliance Certificate required by Section 5.1(d); provided, further, that
if at any time the Borrower shall have failed to deliver such financial
statements and such Compliance Certificate when so required, the Applicable
Margin shall be at Level III as set forth on Schedule I until such time as such
financial statements and Compliance Certificate are delivered, at which time the
Applicable Margin shall be determined as provided above; and provided, further,
that in the event that any financial statement delivered pursuant to
Section 5.1(a) or (b) or any Compliance Certificate delivered pursuant to
Section 5.1(d) is shown to be inaccurate (regardless of whether this Agreement
or the Commitments are in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Margin Period”) than the
Applicable Margin applied for such Applicable Margin Period, and only in such
case, then the Borrower shall immediately (i) deliver to the Administrative
Agent a corrected Compliance Certificate for such Applicable Margin Period,
(ii) determine the Applicable Margin for such Applicable Margin Period based
upon the corrected Compliance Certificate, and (iii) immediately pay to the
Administrative Agent the accrued additional interest owing as a result of such
increased Applicable Margin for such Applicable Margin Period, which payment
shall be promptly applied by the Administrative Agent in accordance with
Section 2.22.  The provisions of this definition are in addition to rights of
the Administrative Agent and Lenders with respect to Section 2.14(c) and
Article 8 and other of their respective rights under this Agreement. 
Notwithstanding the foregoing, the Applicable Margin from the Closing Date until
the financial statements and Compliance Certificate for the Fiscal Quarter
ending December 31, 2012, are required to be delivered shall be at Level II as
set forth on Schedule I.  Notwithstanding the foregoing, the Applicable Margin
from the First Amendment Effective Date until the financial statements and
Compliance Certificate for the Fiscal Quarter ending June 30, 2015, are required
to be delivered shall be at Level I as set forth on Schedule I.  Notwithstanding
the foregoing, the Applicable Margin from the Second Amendment Effective Date
until the financial statements and Compliance Certificate for the Fiscal Quarter
ending June 30, 2018, are required to be delivered shall be at Level I as set
forth on Schedule I.

 

“Applicable Percentage” shall mean, as of any date, with respect to the
commitment fee as of any date, the percentage per annum determined by reference
to the applicable Leverage Ratio in effect on such date as set forth on Schedule
I; provided, that a change in the Applicable Percentage resulting from a change
in the Leverage Ratio shall be effective on the second Business Day after which
the Borrower delivers the financial statements required by Section 5.1(a) or
(b) and the Compliance Certificate required by Section 5.1(d); provided further,
that if at any time the Borrower shall have failed to deliver such financial
statements and such Compliance Certificate, the Applicable Percentage shall be
at Level III as set forth on Schedule I until such time as such financial
statements and Compliance Certificate are delivered, at which

 

3

--------------------------------------------------------------------------------


 

time the Applicable Percentage shall be determined as provided above; and
provided, further, that in the event that any financial statement delivered
pursuant to Section 5.1(a) or (b) or any Compliance Certificate delivered
pursuant to Section 5.1(d) is shown to be inaccurate (regardless of whether this
Agreement or the Commitments are in effect when such inaccuracy is discovered),
and such inaccuracy, if corrected, would have led to the application of a higher
Applicable Percentage for any period (an “Applicable Percentage Period”) than
the Applicable Percentage applied for such Applicable Percentage Period, and
only in such case, then the Borrower shall immediately (i) deliver to the
Administrative Agent a corrected Compliance Certificate for such Applicable
Percentage Period, (ii) determine the Applicable Percentage for such Applicable
Percentage Period based upon the corrected Compliance Certificate, and
(iii) immediately pay to the Administrative Agent the accrued additional
commitment fees owing as a result of such increased Applicable Percentage for
such Applicable Percentage Period, which payment shall be promptly applied by
the Administrative Agent in accordance with Section 2.22.  For purposes of
calculating the Applicable Percentage only, the Loans shall be deemed used to
the extent of the then outstanding Revolving Loans plus the sum of (x) the
aggregate undrawn amount of all outstanding Letters of Credit plus (y) the
aggregate amount of all unreimbursed LC Disbursements.  The provisions of this
definition are in addition to rights of the Administrative Agent and Lenders
with respect to Section 2.14(c) and Article 8 and other of their respective
rights under this Agreement.  Notwithstanding the foregoing, the Applicable
Percentage for the commitment fee from the Closing Date until the financial
statements and Compliance Certificate for the Fiscal Quarter ending December 31,
2012, are required to be delivered shall be at Level II as set forth on Schedule
I.  Notwithstanding the foregoing, the Applicable Percentage for the commitment
fee from the First Amendment Effective Date until the financial statements and
Compliance Certificate for the Fiscal Quarter ending June 30, 2015, are required
to be delivered shall be at Level I as set forth on Schedule I.  Notwithstanding
the foregoing, the Applicable Percentage for the commitment fee from the Second
Amendment Effective Date until the financial statements and Compliance
Certificate for the Fiscal Quarter ending June 30, 2018, are required to be
delivered shall be at Level I as set forth on Schedule I.

 

“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.

 

“Assignment and Assumption” shall mean an Assignment and Assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit E attached hereto or any other form approved by the
Administrative Agent.

 

“Availability Period” shall mean the period from the Closing Date to the
Revolving Commitment Termination Date.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

4

--------------------------------------------------------------------------------


 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Base Rate” shall mean the highest of (i) the per annum rate which the
Administrative Agent publicly announces from time to time to be its prime
lending rate, as in effect from time to time, (ii) the Federal Funds Rate, as in
effect from time to time, plus one-half of one percent (0.50%) or (iii) the
one-month Index Rate.  The Administrative Agent’s prime lending rate is a
reference rate and does not necessarily represent the lowest or best rate
charged to customers.  The Administrative Agent may make commercial loans or
other loans at rates of interest at, above or below the Administrative Agent’s
prime lending rate.  Each change in the Administrative Agent’s prime lending
rate shall be effective from and including the date such change is publicly
announced as being effective.

 

“Borrowing” shall mean a borrowing consisting of (i) Loans of the same Class and
Type, made, converted or continued on the same date and in the case of
Eurodollar Loans, as to which a single Interest Period is in effect, or (ii) a
Swingline Loan.

 

“Business Day” shall mean (i) any day other than a Saturday, Sunday or other day
on which commercial banks in Richmond, Virginia are authorized or required by
law to close and (ii) if such day relates to a Borrowing of, a payment or
prepayment of principal or interest on, a conversion of or into, or an Interest
Period for, an Index Rate Loan or Eurodollar Loan or a notice with respect to
any of the foregoing, any day on which dealings in Dollars are carried on in the
London interbank market.

 

“Capella” means Capella Education Company, a Minnesota corporation.

 

“Capella Acquisition” shall have the meaning ascribed to such term in the Second
Amendment.

 

“Capital Expenditures” shall mean for any period, without duplication, (i) the
additions to property, plant and equipment and other capital expenditures of the
Borrower and its Subsidiaries that are (or would be) set forth on a consolidated
statement of cash flows of the Borrower for such period prepared in accordance
with GAAP and (ii) Capital Lease Obligations incurred by the Borrower and its
Subsidiaries during such period.

 

“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

 

“Capital Stock” shall mean any capital stock (or in the case of a partnership or
limited liability company, the partners’ or members’ equivalent equity interest)
of the Borrower or any of its Subsidiaries (to the extent issued to a Person
other than the Borrower), whether common or preferred.

 

5

--------------------------------------------------------------------------------


 

“Cash Management Swingline Loans” shall have the meaning assigned to such term
in Section 2.4(b).

 

“CEC RDN” means CEC RDN, Inc., a Florida corporation.

 

“Change in Control” shall mean the occurrence of one or more of the following
events after the Second Amendment Effective Date: (i) any sale, lease, exchange
or other transfer (in a single transaction or a series of related transactions)
of all or substantially all of the assets of the Borrower to any Person or
“group” (within the meaning of the Securities Exchange Act of 1934 and the
rules of the Securities and Exchange Commission thereunder in effect on the date
hereof), (ii) the acquisition of ownership, directly or indirectly, beneficially
or of record, by any Person or “group” (within the meaning of the Securities
Exchange Act of 1934 and the rules of the Securities and Exchange Commission
thereunder as in effect on the date hereof) of 30% or more of the outstanding
shares of the voting stock of the Borrower or (iii) during any period of
twenty-four (24) consecutive months ending on each anniversary of the Second
Amendment Effective Date, individuals who, at the beginning of any such 24-month
period, constituted the board of directors of the Borrower (together with any
new directors whose election by such board, or whose nomination for election by
the shareholders of the Borrower was approved by a vote of a majority of the
directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved), cease for any reason to constitute a majority of the board of
directors of the Borrower then in office.

 

“Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation or application
thereof, by any Governmental Authority after the date of this Agreement, or
(iii) compliance by any Lender (or its Applicable Lending Office) or the Issuing
Bank (or for purposes of Section 2.19(b), by such Lender’s or the Issuing Bank’s
Parent Company, if applicable) with any request, guideline or directive (whether
or not having the force of law) of any Governmental Authority made or issued
after the date of this Agreement (and for purposes of this Agreement, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines and directives in connection therewith and all requests,
rules, guidelines or directives concerning capital adequacy promulgated by the
Bank for International Settlements, the Basel Committee on Banking Regulations
and Supervisory Practices (or any successor or similar authority) or the United
States or foreign financial regulatory authorities, are deemed to have been
adopted and gone into effect after the date hereof, regardless of the date
adopted, issued, promulgated or implemented).

 

“Charge” means any charge, expense, cost, accrual, reserve or losses of any
kind.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans or Term Loans and when used in reference to any Commitment, refers to
whether such Commitment is a Revolving Commitment, a Swingline Commitment or a
Term Loan Commitment.

 

“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 3.1 and, if a Loan or Letter of Credit is requested, Section 3.2(a),
(b) and (f), have been satisfied or waived in accordance with Section 10.2.

 

6

--------------------------------------------------------------------------------


 

“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.

 

“Collateral” shall mean all property and assets of the Loan Parties, now owned
or hereafter acquired, upon which a Lien is purported to be created by any
Security Document, other than Excluded Collateral.

 

“Commitment” shall mean a Revolving Commitment, a Swingline Commitment or a Term
Loan Commitment or any combination thereof (as the context shall permit or
require).

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Competitor” means, at any time of determination, any Person that is directly
and primarily engaged in substantially the same line of business as the Borrower
and its Subsidiaries in owning and operating colleges and universities or in a
line of business reasonably related or incidental to the line of business of the
Borrower and its Subsidiaries.

 

“Compliance Certificate” shall mean a certificate from the principal executive
officer or the principal financial officer of the Borrower in the form of, and
containing the certifications set forth in, the certificate attached hereto as
Exhibit 5.1(d)(1).

 

“Consolidated DOE Financial Responsibility Composite Score”  means the composite
score, as determined pursuant to 34 C.F.R. Section 668.172 and Appendix A to
Subpart L of 34 C.F.R. Section 668, as of the end of any Fiscal Year.

 

“Consolidated EBITDA” shall mean, for the Borrower and its Subsidiaries for any
period, an amount equal to the sum of (i) Consolidated Net Income for such
period plus (ii) to the extent deducted in determining Consolidated Net Income
for such period:

 

(A) Consolidated Interest Expense,

 

(B) income tax expense determined on a consolidated basis in accordance with
GAAP,

 

(C) depreciation and amortization determined on a consolidated basis in
accordance with GAAP,

 

(D) the amount of any Charges associated with the grant of any share based
payment awards to employees, officers, directors or consultants,

 

(E) all other non-cash Charges (other than any increase in the allowance for
doubtful accounts),

 

(F) unusual or non-recurring Charges (as determined in good faith by the
Borrower, but to the extent not excluded in the determination of Consolidated
Net Income),

 

(G) pro forma “run rate” cost savings, operating expense reductions, operational
improvements and synergies (net of the amount of actual amounts realized)
reasonably

 

7

--------------------------------------------------------------------------------


 

identifiable and factually supportable (in the good faith determination of the
Borrower) related to (1) the Capella Acquisition, (2) asset sales, acquisitions,
investments, dispositions, operating improvements, restructurings, cost saving
initiatives and certain other similar initiatives (including the renegotiation
of contracts and other arrangements) and specified transactions consummated
prior to the Second Amendment Effective Date and (3) asset sales, acquisitions,
investments, dispositions, operating improvements, restructurings, cost saving
initiatives and certain other similar initiatives (including the renegotiation
of contracts and other arrangements) and specified transactions consummated
after the Second Amendment Effective Date and permitted by this Agreement, in
each case of the foregoing clauses (1), (2) and (3), projected by the Borrower
in good faith to result from actions that have been taken or with respect to
which substantial steps have been taken or are expected to be taken (in the good
faith determination of the Borrower) within 24 months (for the avoidance of
doubt including in connection with any of the foregoing, or actions taken, prior
to the Second Amendment Effective Date),

 

(H) any Charge attributable to the undertaking and/or implementation of business
optimization activities, cost savings initiatives, cost rationalization
programs, operating expense reductions and/or synergies and/or similar
initiatives and/or programs, including the following:  any business optimization
Charge, any restructuring Charge (including any Charge relating to any tax
restructuring), any Charge relating to the closure or consolidation of any
facility (including but not limited to rent termination costs, moving costs and
legal costs), any systems implementation Charge, any retention or completion
bonus, any expansion and/or relocation Charge and any severance Charge, and

 

(I) all Charges incurred in connection with any acquisition, investment, equity
issuance, debt issuance, refinancing, amendment, disposition or other
transaction (in each case, whether or not consummated) permitted by this
Agreement, including, without limitation, in connection with the Second
Amendment and the Capella Acquisition,

 

as all of the foregoing are determined on a consolidated basis in accordance
with GAAP, in each case for such period.  For the avoidance of doubt,
Consolidated EBITDA for the period of four consecutive Fiscal Quarters ending on
September 30, 2018 (the “Initial Period”) and each applicable period thereafter
shall include the results of Capella and its Subsidiaries prior to the Second
Amendment Effective Date and be determined on a pro forma basis as if the
Capella Acquisition had been completed on the first day of the Initial Period.

 

“Consolidated EBITDAR” means, for any period, Consolidated EBITDA for such
period plus, to the extent deducted from revenues in determining Consolidated
Net Income, Consolidated Rent Expense for such period, all calculated for the
Borrower and its Subsidiaries in accordance with GAAP on a consolidated basis.

 

“Consolidated Interest Expense” shall mean, for the Borrower and its
Subsidiaries for any period determined on a consolidated basis in accordance
with GAAP, the sum of (i) total interest expense, including without limitation
the interest component of any payments in respect of Capital Lease Obligations
capitalized or expensed during such period (whether or not actually paid during
such period) plus (ii) the net amount payable (or minus the net amount
receivable) under Hedging Transactions during such period (whether or not
actually paid or received during such period); provided, however, that
Consolidated Interest Expense shall (x) exclude

 

8

--------------------------------------------------------------------------------


 

amortization of debt issuance costs and other deferred financing fees incurred
on or prior to the Second Amendment Effective Date relating to the Revolving
Credit Agreement dated as of January 3, 2011, among the Borrower, the
Administrative Agent, and the other parties thereto, the Existing Credit
Agreement or this Agreement and the other Loan Documents, and (y) for the
Initial Period and each applicable period thereafter include the results of
Capella and its Subsidiaries prior to the Second Amendment Effective Date and be
determined on a pro forma basis as if the Capella Acquisition had been completed
on the first day of the Initial Period.

 

“Consolidated Net Income” shall mean, for the Borrower and its Subsidiaries for
any period, the net income (or loss) of the Borrower and its Subsidiaries for
such period determined on a consolidated basis in accordance with GAAP, but
excluding therefrom (to the extent otherwise included therein) (i) any
extraordinary gains or losses, (ii) any gains attributable to write-ups of
assets, (iii) any equity interest of the Borrower or any Subsidiary of the
Borrower in the unremitted earnings of any Person that is not a Subsidiary,
(iv) the cumulative effect of a change in accounting principles and changes as a
result of the adoption or modification of accounting policies, (v) accruals and
reserves that are established or adjusted within 24 months after the closing of
any acquisition that are so required to be established or adjusted as a result
of such acquisition in accordance with GAAP or changes as a result of adoption
or modification of accounting policies in accordance with GAAP and (vi) any net
after-tax effect of gains or losses (less all fees, expenses and charges
relating thereto) attributable to abandoned, closed or discontinued operations,
or to asset dispositions or the sale or other disposition of any equity
interests of any person, in each case other than in the ordinary course of
business, as determined in good faith by the Borrower.  For the avoidance of
doubt, Consolidated Net Income for the Initial Period and each applicable period
thereafter shall include the results of Capella and its Subsidiaries prior to
the Second Amendment Effective Date and be determined on a pro forma basis as if
the Capella Acquisition had been completed on the first day of the Initial
Period.

 

“Consolidated Rent Expense” means, with reference to any period, all payments
under Operating Leases to the extent deducted in computing Consolidated Net
Income, calculated in accordance with GAAP for the Borrower and its Subsidiaries
on a consolidated basis for such period.  For clarity, Consolidated Rent Expense
(x) shall be calculated net of any lessor lease incentive amounts attributable
to such period and (y) shall include the results of Capella and its Subsidiaries
prior to the Second Amendment Effective Date and be determined on a pro forma
basis as if the Capella Acquisition had been completed on the first day of the
Initial Period.

 

“Consolidated Total Debt” shall mean, as of any date, all Indebtedness of the
Borrower and its Subsidiaries measured on a consolidated basis as of such date,
but excluding Indebtedness of the type described in subsection (xi) thereof.

 

“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.

 

“Coverage Ratio” shall mean, as of any date, the ratio of (a) Consolidated
EBITDAR for the period of four consecutive Fiscal Quarters ending on or
immediately prior to such date to (b) the sum of (i) Consolidated Interest
Expense and (ii) Consolidated Rent Expense, in each case measured for the period
of four consecutive Fiscal Quarters ending on or immediately prior

 

9

--------------------------------------------------------------------------------


 

to such date. In the event the Borrower shall complete, directly or through a
Subsidiary, an acquisition of any Person or business unit during any period,
Consolidated EBITDAR, Consolidated Interest Expense and Consolidated Rent
Expense for such period and each applicable period thereafter shall, in each
case for purposes of determining the Coverage Ratio, thereafter be determined on
a pro forma basis as if such acquisition had been completed on the first day of
such initial period.

 

“CU” shall mean Capella University, Inc., a Minnesota corporation.

 

“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

 

“Defaulting Lender” shall mean, at any time, a Lender (which the Administrative
Agent shall promptly notify the Borrower thereof) that (i) such Lender has
failed for three or more Business Days to comply with its obligations under this
Agreement to make a Loan, make a payment to the Issuing Bank in respect of a
Letter of Credit and/or make a payment to the Swingline Lender in respect of a
Swingline Loan (each, a “funding obligation”), (ii) such Lender has notified the
Administrative Agent or the Borrower in writing, or has stated publicly, that it
will not comply with any such funding obligation hereunder, or has defaulted on
its funding obligations under any other loan agreement or credit agreement or
other similar/other financing agreement, (iii) such Lender has, for three or
more Business Days, failed to confirm in writing to the Administrative Agent, in
response to a written request of the Administrative Agent, that it will comply
with its funding obligations hereunder, (iv) a Lender Insolvency Event has
occurred and is continuing with respect to such Lender or (v) becomes the
subject of a Bail-In Action.  Any determination that a Lender is a Defaulting
Lender under clauses (i) through (v) above will be made by the Administrative
Agent in its reasonable discretion acting in good faith, but a failure of the
Administrative Agent to make such a determination shall not be determinative of
the status of such Lender as not being a Defaulting Lender for purposes of this
Agreement.  The Administrative Agent will promptly send to all parties hereto a
copy of any notice to the Borrower provided for in this definition.

 

“Default Interest” shall have the meaning set forth in Section 2.14(c).

 

“Disposition” shall have the meaning set forth in Section 7.6.

 

“DOE” means the United States Department of Education.

 

“DOE Compliance Certificate” shall mean a certificate from the principal
executive officer or the principal financial officer of the Borrower in the form
of, and containing the certifications set forth in, the certificate attached
hereto as Exhibit 5.1(d)(2).

 

“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.

 

“Domestic Subsidiary” shall mean a direct or indirect Subsidiary of the Borrower
organized under the laws of the United States, one of the fifty states or
commonwealths of the United States or the District of Columbia.

 

10

--------------------------------------------------------------------------------


 

“Educational Licenses” shall mean all federal, state, and Accreditor licenses,
permits, authorizations, certifications, agreements, or similar approvals
necessary under applicable law and accreditation standards and procedures for
any of the Borrower and its Subsidiaries to operate as a post-secondary
educational institution as it currently operates or may operate from time to
time during the term of this Agreement.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.

 

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (i) any actual or alleged violation of
any Environmental Law, (ii) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (iii) any actual or
alleged exposure to any Hazardous Materials, (iv) the Release or threatened
Release of any Hazardous Materials or (v) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute.

 

“ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with the Borrower, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for the purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

 

“ERISA Event” shall mean (i) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (ii) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of

 

11

--------------------------------------------------------------------------------


 

ERISA), whether or not waived; (iii) the filing pursuant to Section 412(d) of
the Code or Section 303(d) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan; (iv) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan; (v) the receipt by the Borrower or
any ERISA Affiliate from the PBGC or a plan administrator appointed by the PBGC
of any notice relating to an intention to terminate any Plan or Plans or to
appoint a trustee to administer any Plan; (vi) the incurrence by the Borrower or
any of its ERISA Affiliates of any liability with respect to the withdrawal or
partial withdrawal from any Plan or Multiemployer Plan; or (vii) the receipt by
the Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

 

“Eurodollar Reserve Percentage” shall mean the aggregate of the maximum reserve
percentages (including, without limitation, any emergency, supplemental, special
or other marginal reserves) expressed as a decimal (rounded upwards to the next
1/100th of 1%) in effect on any day to which any Lender is subject with respect
to the Adjusted LIBO Rate pursuant to regulations issued by the Board of
Governors of the Federal Reserve System (or any Governmental Authority
succeeding to any of its principal functions) with respect to eurocurrency
funding (currently referred to as “eurocurrency liabilities” under Regulation
D).  Eurodollar Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under Regulation D.  The Eurodollar Reserve Percentage shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Event of Default” shall have the meaning provided in Article 8.

 

“Excluded Collateral” shall mean:

 

(a)                                 any lease, license, contract, property
rights or agreement to which any Loan Party is a party (including any
Educational Licenses) or any of its respective rights or interests therein if
and for so long as the grant of a security interest therein shall constitute or
result in (i) the abandonment, invalidation or unenforceability of any right,
right, title or interest of any Loan Party therein or (ii) a breach or
termination pursuant to the terms of, or a default under, any such lease,
license, contract, property rights or agreement or under applicable law (other
than to the extent that any such term would be rendered ineffective pursuant to
Section 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable law); provided,
however, that a security interest shall attach immediately (and such lease,
license, contract, property rights or agreement shall immediately cease to be

 

12

--------------------------------------------------------------------------------


 

Excluded Collateral) at such time as the condition causing such abandonment,
invalidation or unenforceability shall be remedied, and, to the extent
severable, shall attach immediately to any portion of such lease, license,
contract, property rights or agreement (and such portion of such lease, license,
contract, property rights or agreement shall immediately cease to be Excluded
Collateral) that does not result in any of the consequences specified in the
foregoing clauses (i) or (ii);

 

(b)                                 (i) funds that any of the Borrower and its
Subsidiaries receives from federal student financial aid programs under Title
IV, and holds in a bank or investment account for federal funds pursuant to 34
C.F.R. 668.163 (or any successor regulation) or otherwise in trust pursuant to
34 C.F.R. 668.161(b) and (ii) any similar federal or state student financial aid
funds;

 

(c)                                  any treasury stock of the Borrower that has
not yet been retired;

 

(d)                                 leasehold interests in real property;

 

(e)                                  any intent-to-use trademark application
prior to the filing of a “Statement of Use” or “Amendment to Allege Use” with
respect thereto, to the extent, if any, that, and solely during the period, if
any, in which, the grant of a security interest therein would impair the
validity or enforceability of such intent-to-use trademark application under
applicable federal law;

 

(f)                                   vehicles and other goods subject to
certificates of title and foreign intellectual property (other than to the
extent perfection can be achieved with the filing of UCC-1 financing
statements);

 

(g)                                  any Capital Stock in any Excluded JV and
CEC RDN;

 

(h)                                 voting Capital Stock in any Foreign
Subsidiary or FSHCO in excess of 65% of all voting Capital Stock in such Foreign
Subsidiary or FSHCO;

 

(i)                                     assets subject to a Lien permitted by
either of Sections 7.2(d) and (e) only to the extent and for so long as the
terms of the agreement in which such Lien is granted either (A) validly prohibit
the creation of a security interest in such asset or (B) require the consent of
any Person as a condition to the creation of a security interest in such asset,
in each case other than to the extent that any such term would be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the Uniform
Commercial Code (or any successor provision or provisions) of any relevant
jurisdiction or any other applicable law; and

 

(j)                                    other assets for which the cost of
obtaining or perfecting a security interest exceeds the value to the Lenders, in
the reasonable discretion of the Administrative Agent, of obtaining or
perfecting such security interest.

 

“Excluded JV” means those certain limited partnership interests listed on
Schedule 1.1 attached hereto, and each other joint venture in which the Borrower
or any Subsidiary owns Capital Stock and the pledge of such Capital Stock of
such joint venture and/or the Guarantee of the Obligations by such joint venture
is prohibited by such Person’s organizational or joint venture documents or any
contractual obligation of such Person (to the extent such contractual obligation
is permitted under the Loan Documents).  A Person shall cease to qualify as an
Excluded JV to the

 

13

--------------------------------------------------------------------------------


 

extent the pledge of such Capital Stock of such joint venture and the Guarantee
of the Obligations by such joint venture are no longer prohibited by such
Person’s organizational or joint venture documents and any contractual
obligation of such Person, and such Excluded JV (to the extent constituting a
Domestic Subsidiary (other than a FSHCO)) shall be required to comply with the
provisions of Section 5.11.

 

“Excluded Swap Obligation” means, with respect to a Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Party, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Obligations of such Loan Party are
incurred or the Guarantee of such Loan Party or the grant of such security
interest becomes effective with respect to such Swap Obligation.  If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Obligations, Guarantee or security interest
is or becomes illegal.

 

“Excluded Taxes” shall mean with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which any Lender is located, (c) in the case of a
Lender, any withholding tax that (i) is imposed on amounts payable to such
Lender at the time such Lender becomes a party to this Agreement, (ii) is
imposed on amounts payable to such Lender at any time that such Lender
designates a new lending office, other than taxes that have accrued prior to the
designation of such lending office that are otherwise not Excluded Taxes, and
(iii) is attributable to such Lender’s failure to comply with Section 2.21(e),
and (d) any U.S. federal withholding taxes imposed under FATCA.

 

“Exempt Student Financial Aid Funds” shall mean (i) funds that (A) any of the
Borrower and its Subsidiaries receives from federal student financial aid
programs under Title IV, and (B) students do not earn pursuant to 34 C.F.R.
668.22(e) (or any successor regulation) and (ii) any similar federal or state
student financial aid funds.

 

“Existing Credit Agreement” has the meaning set forth in the recitals to this
Agreement.

 

“Existing Letters of Credit” means the letters of credit issued and outstanding
under the Existing Credit Agreement as set forth on Schedule 2.23.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant Section 1471(b)(1) of the Code.

 

14

--------------------------------------------------------------------------------


 

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System, as published by the Federal Reserve Bank of New York on
the next succeeding Business Day or if such rate is not so published for any
Business Day, the Federal Funds Rate for such day shall be the average rounded
upwards, if necessary, to the next 1/100th of 1% of the quotations for such day
on such transactions received by the Administrative Agent from three Federal
funds brokers of recognized standing selected by the Administrative Agent.  If
at any time the Federal Funds Rate is less than zero, the Federal Funds Rate
shall be deemed to be zero for purposes of this Agreement.

 

“Fee Letter” shall mean, collectively, that certain fee letter, dated as of
October 1, 2012, executed by STRH and SunTrust Bank and accepted by the Borrower
on October 2, 2012, that certain fee letter, dated as of May 20, 2015, executed
by STRH and SunTrust Bank and accepted by the Borrower on May 20, 2015, that
certain fee letter, dated as of July 25, 2018, executed by STRH and SunTrust
Bank and accepted by the Borrower on July 25, 2018, and those certain fee
letters, relating to the Second Amendment executed by each other Joint Lead
Arranger and/or the Lender that is the Affiliate of each such Joint Lead
Arranger and accepted by the Borrower.

 

“First Amendment” shall mean the First Amendment to Second Amended and Restated
Revolving Credit and Term Loan Agreement, dated as of July 2, 2015, by and among
the Borrower, the other Loan Parties, the Lenders party thereto and the
Administrative Agent.

 

“First Amendment Effective Date” shall mean the Amendment Effective Date (as
such term is defined in the First Amendment).

 

“Fiscal Quarter” shall mean any fiscal quarter of the Borrower.

 

“Fiscal Year” shall mean any fiscal year of the Borrower.

 

“Foreign Lender” shall mean any Lender that is not a United States person under
Section 7701(a)(30) of the Code.

 

“Foreign Subsidiary” shall mean any Subsidiary that is organized under the laws
of a jurisdiction other than the United States, one of the fifty states or
commonwealths of the United States or the District of Columbia.

 

“FSHCO” shall mean any Subsidiary (i) organized under the laws of the United
States, any state thereof or the District of Columbia and (ii) substantially all
of the assets of which constitute Capital Stock of Foreign Subsidiaries.

 

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.

 

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising

 

15

--------------------------------------------------------------------------------


 

executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposits in the ordinary course of business.  The amount of
any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which Guarantee is
made or, if not so stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as determined by such Person in good faith.  The term “Guarantee”
used as a verb has a corresponding meaning.

 

“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

 

“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedging Transactions,
(ii) any and all cancellations, buy backs, reversals, terminations or
assignments of any Hedging Transactions and (iii) any and all renewals,
extensions and modifications of any Hedging Transactions and any and all
substitutions for any Hedging Transactions.

 

“Hedging Transaction” of any Person shall mean (a) any transaction (including an
agreement with respect to any such transaction) now existing or hereafter
entered into by such Person that is a rate swap transaction, swap option, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collar transaction, currency
swap transaction, cross-currency rate swap transaction, currency option, spot
transaction, credit protection transaction, credit swap, credit default swap,
credit default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction,  or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether or not any such transaction is governed by or subject to any master
agreement and (b) any and all transactions of any kind, and the related
confirmations, which are subject to

 

16

--------------------------------------------------------------------------------


 

the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement.

 

“Higher Education Act” shall mean the Higher Education Act of 1965, as amended,
20 U.S.C. Ch. 28, and any amendments or successor statutes thereto.

 

“Indebtedness” of any Person shall mean, without duplication (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person in respect of the deferred purchase price of property or services
(other than (x) trade payables incurred in the ordinary course of business;
provided, that for purposes of Section 8.1(g), trade payables overdue by more
than 120 days shall be included in this definition except to the extent that any
of such trade payables are being disputed in good faith and by appropriate
measures and (y) any earn-out, purchase price adjustment or similar obligation
until such obligation is required by GAAP to be included in the liabilities
section of the balance sheet of such Person), (iv) all obligations of such
Person under any conditional sale or other title retention agreement(s) relating
to property acquired by such Person, (v) all Capital Lease Obligations of such
Person, (vi) all obligations, contingent or otherwise, of such Person in respect
of letters of credit, acceptances or similar extensions of credit, (vii) all
Guarantees of such Person of the type of Indebtedness described in clauses
(i) through (vi) above, (viii) all Indebtedness of a third party secured by any
Lien on property owned by such Person, whether or not such Indebtedness has been
assumed by such Person, (ix) all obligations of such Person, contingent or
otherwise, to purchase, redeem, retire or otherwise acquire for value any
preferred or common stock of such Person on or prior to the Revolving Commitment
Termination Date (other than voluntary repurchases of shares of Capital Stock,
the exercise of options to purchase shares of Capital Stock of the Borrower
permitted by Sections 7.4(f) and 7.5(iii) and repurchase obligations of such
Capital Stock upon the occurrence of a change of control so long as the terms of
such Capital Stock provide that the issuer thereof will not redeem or repurchase
any such Capital Stock pursuant to such provisions prior to the Payment in Full
of all Obligations), (x) Off-Balance Sheet Liabilities and (xi) all Hedging
Obligations.  The Indebtedness of any Person shall include the Indebtedness of
any partnership or joint venture in which such Person is a general partner or a
joint venturer, except to the extent that the terms of such Indebtedness provide
that such Person is not liable therefor.

 

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

 

“Index Rate” means, subject to the implementation of a Replacement Rate in
accordance with either Section 2.17(b) or 2.18, that rate per annum effective on
any Index Rate Determination Date which is equal to the quotient of:

 

(i) the rate per annum equal to the offered rate for deposits in U.S. dollars
for a one (1) month period, which rate appears on that page of Reuters reporting
service, or such similar service as determined by the Administrative Agent, that
displays ICE Benchmark Administration (“ICE”) (or any successor thereto if ICE
is no longer making a London Interbank Offered Rate available) interest
settlement rates for deposits in U.S. Dollars, as of 11:00 A.M.

 

17

--------------------------------------------------------------------------------


 

(London, England time) two (2) Business Days prior to the Index Rate
Determination Date; provided, that if no such offered rate appears on such page,
the rate used for such period will be the per annum rate of interest determined
by the Administrative Agent to be the rate at which U.S. dollar deposits for
such period, are offered to the Administrative Agent in the London Inter-Bank
Market as of 11:00 A.M. (London, England time), on the day that is two
(2) Business Days prior to the Index Rate Determination Date, divided by

 

(ii) a percentage equal to 1.00 minus the maximum reserve percentages (including
any emergency, supplemental, special or other marginal reserves) expressed as a
decimal (rounded upward to the next 1/100th of 1%) in effect on any day to which
the Administrative Agent is subject with respect to any Index Rate Loan pursuant
to regulations issued by the Board of Governors of the Federal Reserve System
with respect to eurocurrency funding (currently referred to as “eurocurrency
liabilities” under Regulation D).  This percentage will be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.  If at any time the Index Rate is less than zero, the Index Rate
shall be deemed to be zero for purposes of this Agreement.

 

Notwithstanding the foregoing, unless otherwise specified in any amendment to
this Agreement entered into in accordance with Section 2.17(b) or 2.18, in the
event that a Replacement Rate with respect to the Index Rate is implemented,
then all references herein to the Index Rate shall be deemed references to such
Replacement Rate.

 

“Index Rate Borrowing” and “Index Rate Loan” when used in reference to any Loan
or Borrowing, refers to whether such Loan, or the Loans comprising such
Borrowing, bears interest at a rate determined by reference to the Index Rate,
provided, that “Index Rate Borrowing” and “Index Rate Loan” shall not be deemed
to refer to any Base Rate Loan or Base Rate Borrowing bearing interest at a rate
determined by reference to the Index Rate.

 

“Index Rate Determination Date” means the Closing Date and the first Business
Day of each calendar month thereafter.

 

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, a period
of one, two, three or six months; provided, that:

 

(i)                                     the initial Interest Period for such
Borrowing shall commence on the date of such Borrowing (including the date of
any conversion from a Borrowing of another Type), and each Interest Period
occurring thereafter in respect of such Borrowing shall commence on the day on
which the next preceding Interest Period expires;

 

(ii)                                  if any Interest Period would otherwise end
on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day, unless such Business Day falls in another
calendar month, in which case such Interest Period would end on the next
preceding Business Day;

 

(iii)                               any Interest Period which begins on the last
Business Day of a calendar month or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period shall
end on the last Business Day of such calendar month;

 

18

--------------------------------------------------------------------------------


 

(iv)                              each principal installment of the Term Loans
shall have an Interest Period ending on each installment payment date and the
remaining principal balance (if any) of the Term Loans shall have an Interest
Period determined as set forth above; and

 

(v)                                 no Interest Period may extend beyond the
Revolving Commitment Termination Date (or, if any Term Loans are outstanding,
the Maturity Date).

 

“Issuing Bank” shall mean SunTrust Bank or any other Lender that may agree to
issue Letters of Credit, each in its capacity as an issuer of Letters of Credit
pursuant to Section 2.23.

 

“LC Commitment” shall mean that portion of the Aggregate Revolving Commitment
Amount that may be used by the Borrower for the issuance of Letters of Credit in
an aggregate face amount not to exceed $150,000,000.

 

“LC Disbursement” shall mean a payment made by the Issuing Bank pursuant to a
Letter of Credit.

 

“LC Documents” shall mean all applications, agreements and instruments relating
to the Letters of Credit (but excluding the Letters of Credit).

 

“LC Exposure” shall mean, at any time, the sum of (i) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (ii) the
aggregate amount of all LC Disbursements that have not been reimbursed by or on
behalf of the Borrower at such time.  The LC Exposure of any Lender shall be its
Pro Rata Share of the total LC Exposure at such time.

 

“Lender Insolvency Event” shall mean that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or makes
a general assignment for the benefit of its creditors, or (ii) such Lender or
its Parent Company is the subject of a bankruptcy, insolvency, reorganization,
liquidation or similar proceeding, or a receiver, trustee, conservator,
intervenor or sequestrator or the like has been appointed for such Lender or its
Parent Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment.

 

“Lenders” shall have the meaning assigned to such term in the opening paragraph
of this Agreement and shall include, where appropriate, the Swingline Lender and
each Additional Lender that joins this Agreement pursuant to Section 2.24.

 

“Letter of Credit” shall mean any stand-by letter of credit issued pursuant to
Section 2.23 by the Issuing Bank for the account of the Borrower pursuant to the
LC Commitment and the Existing Letters of Credit.  For purposes of computing the
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.5.  For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the “International Standby Practices 1998”
(ISP98) (or such later revision as may be published by the Institute of
International Banking Law & Practice on any date any Letter of Credit may be
issued), such Letter of Credit shall be deemed to be “outstanding” in the amount
so remaining available to be drawn.

 

19

--------------------------------------------------------------------------------


 

“Leverage Ratio” shall mean, as of any date, the ratio of (i) Consolidated Total
Debt as of such date to (ii) Consolidated EBITDA for the period of four
consecutive Fiscal Quarters ending on or immediately prior to such date.  In the
event the Borrower shall complete, directly or through a Subsidiary, an
acquisition of any Person or business unit during any period, the Leverage Ratio
as of the end of and for such period and each applicable period thereafter shall
thereafter be determined on a pro forma basis as if such acquisition had been
completed on the first day of such initial period.

 

“LIBOR” shall mean, for any Interest Period with respect to a Eurodollar Loan,
the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on that page of Reuters reporting service, or such similar service as
determined by the Administrative Agent, that displays ICE (or any successor
thereto if ICE is no longer making a London Interbank Offered Rate available)
interest settlement rates for deposits in U.S. Dollars at approximately 11:00
a.m. (London time) two Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period. If for any reason such
rate is not available, LIBOR shall be, for any Interest Period, the rate per
annum reasonably determined by the Administrative Agent as the rate of interest
at which Dollar deposits in the approximate amount of the Eurodollar Loan
comprising part of such borrowing would be offered by the Administrative Agent
to major banks in the London interbank Eurodollar market at their request at or
about 10:00 a.m. (Richmond, Virginia time) two Business Days prior to the first
day of such Interest Period for a term comparable to such Interest Period.  If
at any time LIBOR is less than zero, LIBOR shall be deemed to be zero for
purposes of this Agreement.

 

“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, cash collateral
arrangement, or other arrangement having the practical effect of the foregoing
or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any capital lease having the same economic
effect as any of the foregoing).

 

“Limited Condition Acquisition” shall mean any Permitted Acquisition or other
Investment by the Borrower or any of its Subsidiaries permitted pursuant to the
Loan Documents in respect of which consummation is not conditioned on the
availability of, or on obtaining, third party financing.

 

“Limited Condition Acquisition Agreement” shall mean, with respect to any
Limited Condition Acquisition, the executed acquisition agreement for such
Limited Condition Acquisition.

 

“Limited Condition Acquisition Test Date” shall mean, with respect to any
Limited Condition Acquisition, the date that the Limited Condition Acquisition
Agreement for such Limited Condition Acquisition is executed and delivered by
the parties thereto.

 

“Loan Documents” shall mean, collectively, this Agreement, the Notes (if any),
the LC Documents (other than the Letters of Credit themselves), the Subsidiary
Guaranty Agreement, the Security Documents, all Notices of Borrowing, all
Notices of Conversion/Continuation, all Compliance Certificates, all DOE
Compliance Certificates, each Assignment and Assumption,

 

20

--------------------------------------------------------------------------------


 

any Loan Modification Agreement and any and all other instruments, agreements,
documents and writings executed in connection with any of the foregoing (other
than any agreement delivered in connection with Hedging Obligations or Treasury
Management Obligations).(3)

 

“Loan Modification Agreement” shall mean a Loan Modification Agreement in form
and substance reasonably satisfactory to the Administrative Agent and the
Borrower, among the Borrower, the other Loan Parties, one or more Accepting
Lenders and the Administrative Agent.

 

“Loan Modification Offer” shall have the meaning provided in Section 2.28(a).

 

“Loan Parties” shall mean the Borrower and the Subsidiary Loan Parties.

 

“Loans” shall mean all Revolving Loans, Swingline Loans and Term Loans in the
aggregate or any of them, as the context shall require.

 

“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related, a
material adverse change in, or a material adverse effect on, (i) the business,
results of operations, financial condition, assets or liabilities of the
Borrower and its Subsidiaries taken as a whole (it being understood that
fluctuations in the stock price of the Borrower, alone, shall not be the
determinant of the existence of a Material Adverse Effect under this clause
(i)), (ii) the ability of the Loan Parties, taken as a whole, to perform any of
their material obligations under the Loan Documents, (iii) the rights and
remedies of the Administrative Agent, the Issuing Bank, Swingline Lender, and
the Lenders under any of the Loan Documents, or (iv) the legality, validity or
enforceability of any material provision of the Loan Documents.

 

“Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit) and Hedging Obligations of the Borrower or any of its
Subsidiaries, individually or in an aggregate principal amount exceeding
$20,000,000.  For purposes of determining the amount of attributed Indebtedness
from Hedging Obligations, the “principal amount” of any Hedging Obligations at
any time shall be the Net Mark-to-Market Exposure of such Hedging Obligations.

 

--------------------------------------------------------------------------------

(3)  Section 3 of the First Amendment amends the Loan Documents and reads as
follows: “The parties agree that, notwithstanding any provision to the contrary
contained in the Loan Documents, the Obligations, as defined in the Credit
Agreement, the Guaranteed Obligations, as defined in the Subsidiary Guaranty
Agreement, and the Secured Obligations, as defined in the Security Agreement and
the Pledge Agreement, shall not include Excluded Swap Obligations.  Each
Qualified ECP Loan Party hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party to honor all
of its obligations under the Loan Documents in respect of Swap Obligations
(provided, however, that each Qualified ECP Loan Party shall only be liable
under this Section 3 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 3 or otherwise
under the Loan Documents, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount).  The
obligations of each Qualified ECP Loan Party under this Section shall remain in
full force and effect until the Obligations are Paid in Full.  Each Qualified
ECP Loan Party intends that this Section 3 constitute, and this Section 3 shall
be deemed to constitute, a “keepwell, support or other agreement” for the
benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.”

 

21

--------------------------------------------------------------------------------


 

“Maturity Date” shall mean, with respect to the Term Loans, the earlier of
(i) December 31, 2016, or (ii) the date on which the principal amount of all
outstanding Term Loans have been declared or automatically have become due and
payable (whether by acceleration or otherwise).

 

“Moody’s” shall mean Moody’s Investors Service, Inc., and, if such corporation
shall be dissolved or liquidated or shall no longer perform the functions of a
securities rating agency, “Moody’s” shall be deemed to refer to any other
nationally recognized securities rating agency designated by the Borrower with
the consent of the Administrative Agent.

 

“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.

 

“Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation.  “Unrealized losses” shall mean the fair market value of the
cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming the Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
means the fair market value of the gain to such Person of replacing such Hedging
Transaction as of the date of determination (assuming such Hedging Transaction
were to be terminated as of that date).

 

“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender or a Potential Defaulting Lender.

 

“Notes” shall mean, collectively, the Revolving Credit Notes, the Swingline Note
and the Term Notes.

 

“Notice of Conversion/Continuation” shall mean the notice given by the Borrower
to the Administrative Agent in respect of the conversion or continuation of an
outstanding Borrowing as provided in Section 2.8(b).

 

“Notice of Revolving Borrowing” shall have the meaning as set forth in
Section 2.3.

 

“Notice of Swingline Borrowing” shall have the meaning as set forth in
Section 2.4.

 

“Notices of Borrowing” shall mean, collectively, the Notices of Revolving
Borrowing and the Notices of Swingline Borrowing.

 

“Obligations” shall mean (a) all amounts owing by the Borrower to the
Administrative Agent, the Issuing Bank or any Lender (including the Swingline
Lender) pursuant to or in connection with this Agreement or any other Loan
Document or otherwise with respect to any Loan or Letter of Credit, including
without limitation, all principal, interest (including any interest accruing
after the filing of any petition in bankruptcy or the commencement of any
insolvency, reorganization or like proceeding relating to the Borrower, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding), all reimbursement obligations, fees, expenses, indemnification and
reimbursement payments, costs and expenses (including all fees and expenses of
counsel to the Administrative Agent, the Issuing Bank and any Lender (including
the Swingline Lender) incurred, or required to be reimbursed, pursuant to this
Agreement or any other Loan Document), whether direct or indirect, absolute or
contingent,

 

22

--------------------------------------------------------------------------------


 

liquidated or unliquidated, now existing or hereafter arising hereunder or
thereunder, (b) all Hedging Obligations owed by any Loan Party to any Specified
Hedge Provider and (c) all Treasury Management Obligations owed by any Loan
Party to any Specified Treasury Management Provider, together with all renewals,
extensions, modifications or refinancings of any of the foregoing; excluding, in
each case, any Excluded Swap Obligations.

 

“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (iii) any Synthetic Lease Obligation or (iv) any obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheet of such Person.

 

“Operating Lease” of a Person means any lease of real property (other than a
capital lease under GAAP) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.

 

“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended
from time to time, and any successor statute.

 

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.

 

“Paid in Full,” “Pay in Full” or “Payment in Full” means, with respect to any
Obligations, (a) the payment in full in cash of all such Obligations (other than
(i) contingent indemnification obligations to the extent no claim giving rise
thereto has been asserted, (ii) Treasury Management Obligations (unless the
Administrative Agent has commenced to exercise its remedies pursuant to
Section 8.1 and such Treasury Management Obligations are then due and payable)
and (iii) Hedging Obligations that, by their terms or in accordance any consent
obtained from the counterparty thereto, are not required to continue to be
secured by the Collateral under the Loan Documents) (unless the Administrative
Agent has commenced to exercise its remedies pursuant to Section 8.1 and such
Hedging Obligations are then due and payable), (b) the termination or expiration
of all of the Commitments and (c) in connection with the termination or
expiration of the Revolving Commitments, either (i) the cancellation and return
to the Administrative Agent of all Letters of Credit or (ii) the cash
collateralization (or the delivery of a back-to-back letter of credit reasonably
acceptable to the Administrative Agent in form and content and from an issuer
reasonably acceptable to the Administrative Agent) of all Letters of Credit
pursuant to the terms and conditions of this Agreement and otherwise in a manner
reasonably acceptable to the Administrative Agent.

 

“Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such Lender,
and/or Person owning, beneficially or of record, directly or indirectly, a
majority of the shares of such Lender.

 

“Participant” shall have the meaning set forth in Section 10.4(d).

 

23

--------------------------------------------------------------------------------


 

“Payment Office” shall mean the office of the Administrative Agent located at
303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other location as to
which the Administrative Agent shall have given written notice to the Borrower
and the other Lenders.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.

 

“Permitted Acquisition” means any transaction consummated after the date hereof,
in which the Borrower or a Subsidiary acquires all or substantially all of the
assets or outstanding Capital Stock of any Person or any division or business
line of any Person, or merges or consolidates with any Person (with any such
acquisition being referred to as an “Acquired Business” and any such Person,
division or line of business being the “Target”), provided that, with respect to
such transaction, subject to Section 1.7:  (a) at the closing of such
transaction, after giving effect thereto, no Default or Event of Default shall
have occurred and be continuing (provided that, solely with respect to a Limited
Condition Acquisition funded by Incremental Term Loan Commitments, the Lenders
providing such Incremental Term Loan Commitments may agree to a “funds certain
provision” that does not impose as a condition to funding thereof that no
Default or Event of Default (other than any Default or Event of Default under
Section 8.1(a), (b), (h), (i) or (j) shall have occurred and be continuing at
the time such Limited Condition Acquisition is consummated, in which event the
condition to funding thereof shall instead be that (A) no Default or Event of
Default shall have occurred and be continuing on the Limited Condition
Acquisition Test Date with respect to such Limited Condition Acquisition and
(B) no Default or Event of Default under Section 8.1(a), (b), (h), (i) or
(j) shall have occurred and be continuing at the time such Limited Condition
Acquisition is consummated), (b)  such acquisition is not a “hostile”
acquisition and has been approved by the Board of Directors and/or shareholders
of the Borrower, the applicable Subsidiary and the Target, (c) at least 5
Business Days prior to the closing of such transaction (or such shorter period
as the Administrative Agent may accept), the Borrower shall give written notice
of such transaction to the Administrative Agent (which shall promptly deliver a
copy to the Lenders) (the “Acquisition Notice”), which shall include (i) either
(A) the final acquisition agreement or the then current draft of the acquisition
agreement or (B) a reasonably detailed description of the material terms of such
Permitted Acquisition (including, without limitation and if available, the
purchase price and method and structure of payment) and (ii) all available
financial statements of the Target and its Subsidiaries covering the prior three
years (or such lesser period for which such financial statements are available),
(d)(1) if the Borrower is a party to such merger, then the Borrower shall be the
surviving entity of such merger, (2) if a Subsidiary Loan Party is a party to
such merger, then (A) such Subsidiary Loan Party shall be the surviving entity
of such merger or (B) the surviving entity shall become a Subsidiary Loan Party
concurrently with the consummation of such merger, or (3) in all other cases,
the surviving entity of any merger shall be a Subsidiary, and the surviving
entity shall not be a Foreign Subsidiary, (e) the Acquired Business shall be in
substantially the same line of business as the Borrower and its Subsidiaries or
in a line of business reasonably related or incidental to the line of business
of the Borrower and its Subsidiaries, (f) at the time it gives the Acquisition
Notice, the Borrower shall deliver to the Administrative Agent pro forma
financial statements for next succeeding two-year period giving effect to the
acquisition, (g) the Administrative Agent shall have received copies of the
acquisition agreement and all other material documents relating to the
acquisition and such additional documentation regarding the acquisition as it
shall reasonably require, (h) if the

 

24

--------------------------------------------------------------------------------


 

Acquired Business or the Target is an accredited, Title IV eligible institution
and the total consideration for the transaction exceeds $25,000,000, such
Acquired Business or the Target is in good standing with its institutional
Accreditor (it being understood that, for purposes hereof, an Acquired Business
or the Target shall be deemed not to be in good standing if it shall have
received an order, notice or other decision from its institutional Accreditor to
the effect that the accreditation of such Acquired Business or the Target is or
will be withdrawn, revoked or terminated); and (i) the Borrower shall have
delivered to the Administrative Agent (which shall promptly deliver a copy to
the Lenders) a certificate, executed by a Responsible Officer of the Borrower,
demonstrating in sufficient detail that, on a pro forma basis after giving
effect to such acquisition and assuming that such acquisition was consummated on
the first day of the most recently ended period of four consecutive Fiscal
Quarters the pro forma Leverage Ratio shall not be greater than 1.75 to 1
(provided that, solely with respect to a Limited Condition Acquisition funded by
Incremental Term Loan Commitments, the Lenders providing such Incremental Term
Loan Commitments may agree to a “funds certain provision” that such ratio shall
be tested on the Limited Condition Acquisition Test Date applicable to such
Limited Condition Acquisition).

 

“Permitted Amendment” shall have the meaning provided in Section 2.28(c).

 

“Permitted Encumbrances” shall mean:

 

(i)                                     Liens imposed by law for taxes or other
governmental charges not at the time delinquent or thereafter payable without
penalty or which are being contested in good faith by appropriate proceedings
and with respect to which adequate reserves are being maintained in accordance
with GAAP;

 

(ii)                                  statutory Liens of landlords, suppliers,
carriers, warehousemen, mechanics, materialmen, and similar Liens arising by
operation of law in the ordinary course of business for amounts not at the time
delinquent or thereafter payable without penalty or which are being contested in
good faith by appropriate proceedings and with respect to which adequate
reserves are being maintained in accordance with GAAP;

 

(iii)                               pledges and deposits made in the ordinary
course of business in compliance with workers’ compensation, unemployment
insurance and other social security laws or regulations;

 

(iv)                              deposits to secure the performance of bids,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;

 

(v)                                 judgment and attachment liens not giving
rise to an Event of Default or Liens created by or existing from any litigation
or legal proceeding that are currently being contested in good faith by
appropriate proceedings and with respect to which adequate reserves are being
maintained in accordance with GAAP;

 

(vi)                              easements, zoning restrictions, rights-of-way
and similar encumbrances on real property imposed by law or arising in the
ordinary course of business that do not secure any monetary obligations and do
not materially detract from the value of the

 

25

--------------------------------------------------------------------------------


 

affected property or materially interfere with the ordinary conduct of business
of the Borrower and its Subsidiaries taken as a whole;

 

(vii)                           leases, licenses, subleases or sublicenses
granted to other Persons in the ordinary course of business which do not
(x) interfere in any material respect with the business of the Borrower and its
Subsidiaries taken as a whole or (y) secure any Indebtedness for borrowed money;

 

(viii)                        any interest or title of (x) a lessor or sublessor
under any lease or sublease or (y) a licensor or sublicensor under any license
or sublicense, in each case entered into in the ordinary course of business, so
long as such interest or title relate solely to the assets subject thereto;

 

(ix)                              banker’s liens, rights of setoff and other
similar Liens that are customary in the banking industry and existing solely
with respect to cash and other amounts on deposit in one or more accounts
(including securities accounts) maintained by the Borrower or its Subsidiaries;

 

(x)                                 Liens on insurance policies and the proceeds
thereof securing the financing of the premiums with respect thereto;

 

(xi)                              Liens of a collection bank arising under
Section 4-210 of the Uniform Commerical Code on items in the course of
collection;

 

(xii)                           Liens arising from precautionary UCC financing
statement filings (or similar filings under other applicable Law) regarding
operating leases entered into by the Borrower or any of its Subsidiaries in the
ordinary course of business;

 

(xiii)                        licenses of patents, trademarks, copyrights and
other intellectual property rights reasonably entered into in the ordinary
course of business which do not secure any Indebtedness for borrowed money;

 

(xiv)                       good faith deposits required in connection with any
investment transaction permitted under Section 7.4;

 

(xv)                          to the extent constituting a Lien, escrow
arrangements securing indemnification obligations associated any investment
transaction permitted under Section 7.4;

 

(xvi)                       Liens (x) on advances of cash or Permitted
Investments in favor of the seller of any property to be acquired by the
Borrower or any of its Subsidiaries in an Investment permitted pursuant to
Section 7.4 to be applied against the purchase price for such Investment;
provided, that (I) the aggregate amount of such advances of cash or Permitted
Investments shall not exceed the purchase price of such Investment and (II) the
property is acquired within 365 days following the date of the first such
advance so made; and (y) consisting of an agreement to dispose of any property
in a Disposition permitted under Section 7.6, in each case, solely to the extent
such Investment or disposition, as the case may be, would have been permitted on
the date of the creation of such Lien; and

 

26

--------------------------------------------------------------------------------


 

(xvii)                    Liens of any Governmental Authority on Exempt Student
Financial Aid Funds;

 

provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness (other than clauses (i), (ii), (ix), (x) and (xi), but,
with respect to clauses (i) and (ii), only to the extent being contested in good
faith and by appropriate proceedings, and provided that the Borrower maintains
adequate reserves for such contest in accordance with GAAP, and, with respect to
all such clauses, only to the extent such Indebtedness is otherwise permitted by
this Agreement).

 

“Permitted Investments” shall mean:

 

(i)                                     direct obligations of, or obligations
the principal of and interest on which are unconditionally guaranteed by, the
United States (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of the United States), in each case maturing
within one year from the date of acquisition thereof;

 

(ii)                                  commercial paper having the highest
rating, at the time of acquisition thereof, of S&P or Moody’s and in either case
maturing within six months from the date of acquisition thereof;

 

(iii)                               certificates of deposit, bankers’
acceptances and time deposits maturing within 180 days of the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any Lender or any
other commercial bank organized under the laws of the United States or any state
thereof which has a combined capital and surplus and undivided profits of not
less than $500,000,000;

 

(iv)                              fully collateralized repurchase agreements
with a term of not more than 30 days for securities described in clause
(i) above and entered into with a financial institution satisfying the criteria
described in clause (iii) above;

 

(v)                                 Investments, classified in accordance with
GAAP as current assets of the Borrower or any of its Subsidiaries, in money
market investment programs registered under the Investment Company Act of 1940,
which are administered by reputable financial institutions, and the portfolios
of which are limited to Investments of the character, quality and maturity
described in clauses (i) through (iv) above; and

 

(vi)                              other short-term investments utilized by
Foreign Subsidiaries in accordance with normal investment practices for cash
management in investments of a type analogous to the foregoing.

 

“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.

 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were

 

27

--------------------------------------------------------------------------------


 

terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

 

“Pledge Agreement” shall mean the Amended and Restated Pledge Agreement, dated
as of the date hereof and substantially in the form of Exhibit H, made by the
Borrower and the Subsidiary Loan Parties in favor of the Administrative Agent
for the benefit of the Secured Parties (as therein defined), pursuant to which
the Borrower and each of such Subsidiary Loan Parties shall pledge all of the
Capital Stock that it holds in its Subsidiaries to secure the Obligations, as
amended, restated, supplemented or otherwise modified from time to time.

 

“Potential Defaulting Lender” shall mean, at any time, a Lender that has, or
whose Parent Company has, a non-investment grade rating from Moody’s or S&P or
another nationally recognized rating agency.  Any determination that a Lender is
a Potential Defaulting Lender will be made by the Administrative Agent in its
reasonable discretion acting in good faith.  The Administrative Agent will
promptly send to all parties hereto a copy of any notice to the Borrower
provided for in this definition.

 

“Pro Rata Share” shall mean (i) with respect to any Revolving Commitment of any
Revolving Loan Lender at any time, a percentage, the numerator of which shall be
such Revolving Loan Lender’s Revolving Commitment (or if such Revolving
Commitments have been terminated or expired or the Loans have been declared to
be due and payable, such Lender’s Revolving Credit Exposure), and the
denominator of which shall be the sum of such Revolving Commitments of all
Revolving Loan Lenders (or if such Revolving Commitments have been terminated or
expired or the Loans have been declared to be due and payable, all Revolving
Credit Exposure of all Revolving Loan Lenders), (ii) with respect to any Term
Loan Commitment of any Term Loan Lender at any time, a percentage, the numerator
of which shall be such Term Loan Lender’s Term Loan Commitment (or if such Term
Loan Commitments have been terminated or expired or the Loans have been declared
to be due and payable, such Term Loan Lender’s Term Loan), and the denominator
of which shall be the sum of such Term Loan Commitments of all Term Loan Lenders
(or if such Term Loan Commitments have been terminated or expired or the Loans
have been declared to be due and payable, all Term Loans of all Term Loan
Lenders) and (iii) with respect to all Commitments of any Lender at any time,
the numerator of which shall be the sum of such Lender’s Revolving Commitment
(or if such Revolving Commitments have been terminated or expired or the Loans
have been declared to be due and payable, such Lender’s Revolving Credit
Exposure) and Term Loans and the denominator of which shall be the sum of all
Lenders’ Revolving Commitments (or if such Revolving Commitments have been
terminated or expired or the Loans have been declared to be due and payable, all
Revolving Credit Exposure of all Lenders funded under such Commitments) and Term
Loans.

 

“Qualified ECP Loan Party” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Obligations, Guarantee or grant of the relevant security interest becomes
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

28

--------------------------------------------------------------------------------


 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

 

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.

 

“Replacement Rate” has the meaning assigned thereto in Section 2.18.

 

“Required Lenders” shall mean, (a) at any time that there are two Lenders or
fewer, Lenders holding 100% of the aggregate outstanding Revolving Commitments
and Term Loans at such time or if the Lenders have no Commitments outstanding,
then Lenders holding 100% of the Revolving Credit Exposure and Term Loans; and
(b) at any other time, Lenders holding more than 50% of the aggregate
outstanding Revolving Commitments and Term Loans at such time or if the Lenders
have no Commitments outstanding, then Lenders holding more than 50% of the
Revolving Credit Exposure and Term Loans; provided, however, that to the extent
that any Lender is a Defaulting Lender, such Defaulting Lender and all of its
Commitments and Revolving Credit Exposure shall be excluded for purposes of
determining Required Lenders.

 

“Requirement of Law” for any Person shall mean the articles or certificate of
incorporation, bylaws, partnership certificate and agreement, or limited
liability company certificate of organization and agreement, as the case may be,
and other organizational and governing documents of such Person, and any law,
treaty, rule or regulation, or determination of a Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

 

“Responsible Officer” shall mean any of the president, the chief executive
officer, the chief operating officer, the chief financial officer or the
treasurer of the Borrower or such other representative of the Borrower as may be
designated in writing by any one of the foregoing with the consent of the
Administrative Agent; and, with respect to the financial covenants only, the
chief financial officer or the treasurer of the Borrower.

 

“Restricted Payment” shall have the meaning set forth in Section 7.5.

 

“Revolving Commitment” shall mean, with respect to each Lender, the obligation
of such Lender to make Revolving Loans to the Borrower and to participate in
Letters of Credit and Swingline Loans in an aggregate principal amount not
exceeding the amount set forth with respect to such Lender on Schedule II, as
such schedule may be amended pursuant to Section 2.24, or in the case of a
Person becoming a Lender after the Second Amendment Effective Date through an
assignment of an existing Revolving Commitment, the amount of the assigned
“Revolving Commitment” as provided in the Assignment and Assumption executed by
such Person as an assignee, as the same may be increased or decreased pursuant
to terms hereof.

 

29

--------------------------------------------------------------------------------


 

“Revolving Commitment Termination Date” shall mean the earliest of (i) August 1,
2023, (ii) the date on which all Revolving Commitments are terminated pursuant
to Section 2.9 and (iii) the date on which all amounts outstanding under this
Agreement have been declared or have automatically become due and payable
(whether by acceleration or otherwise).

 

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans, LC
Exposure and Swingline Exposure.

 

“Revolving Credit Note” shall mean a promissory note of the Borrower payable to
the order of a requesting Lender in the principal amount of such Lender’s
Revolving Commitment, in substantially the form of Exhibit A.

 

“Revolving Loan” shall mean a loan made by a Lender (other than the Swingline
Lender) to the Borrower under its Revolving Commitment, which may either be a
Base Rate Loan, an Index Rate Loan or a Eurodollar Loan.

 

“Revolving Loan Lender” shall mean each Lender that has a Revolving Commitment
or is the holder of Revolving Credit Exposure.

 

“Sale and Leaseback Transaction” shall have the meaning set forth in
Section 7.9.

 

“Sanctions” means any international economic sanction administered or enforced
by the United States Government (including without limitation, the U.S.
Department of Treasury’s Office of Foreign Assets Control), the European Union,
Her Majesty’s Treasury, The United Nations, or other relevant sanctions
authority.

 

“S&P” shall mean Standard & Poor’s, a division of McGraw-Hill, Inc., a
corporation organized and existing under the laws of the State of New York, its
successors and assigns, and, if such corporation shall be dissolved or
liquidated or shall no longer perform the functions of a securities rating
agency, “S&P” shall be deemed to refer to any other nationally recognized
securities rating agency designated by the Borrower with the consent of the
Administrative Agent.

 

“Second Amendment” shall mean the Second Amendment to Second Amended and
Restated Revolving Credit and Term Loan Agreement and Amendment to other Loan
Documents, dated as of August 1, 2018, by and among the Borrower, the other Loan
Parties, the Lenders party thereto and the Administrative Agent.

 

“Second Amendment Effective Date” shall mean the Amendment Effective Date (as
such term is defined in the Second Amendment).

 

“Security Agreement” shall mean the Amended and Restated Security Agreement,
dated as of the date hereof and substantially in the form of Exhibit G, made by
the Borrower and the Subsidiary Loan Parties in favor of the Administrative
Agent for the benefit of the Secured Parties (as therein defined), as amended,
restated, supplemented or otherwise modified from time to time.

 

30

--------------------------------------------------------------------------------


 

“Security Documents” shall mean the Pledge Agreement, the Security Agreement and
each of the security agreements, mortgages and other instruments and documents
executed and delivered pursuant to the Security Agreement or pursuant to
Section 5.12, as amended, restated, supplemented or otherwise modified from time
to time.

 

“Specified Hedge Provider” means a Lender, an Affiliate of any Lender or a
Person that was a Lender or an Affiliate of a Lender at the date of entering
into a Hedging Transaction and, in the case of an Affiliate, such Affiliate
executes and delivers to the Administrative Agent a letter agreement in form and
substance reasonably acceptable to the Administrative Agent pursuant to which
such Affiliate (i) appoints the Administrative Agent as its agent under the
applicable Loan Documents and (ii) agrees to be bound by the provisions of
Articles 9 and 10.

 

“Specified Treasury Management Provider” means each Person that provides
products of the type described in the definition of “Treasury Management
Obligations” to any of the Loan Parties and such Person either (A) is a Lender
(or was a Lender at the time that the applicable agreement giving rise to such
Treasury Management Obligations was entered into) or (B) an Affiliate of a
Lender (or was an Affiliate of a Lender at the time that the applicable
agreement giving rise to such Treasury Management Obligations was entered into)
that executes and delivers to the Administrative Agent a letter agreement in
form and substance reasonably acceptable to the Administrative Agent pursuant to
which such Affiliate (i) appoints the Administrative Agent as its agent under
the applicable Loan Documents and (ii) agrees to be bound by the provisions of
Articles 9 and 10.

 

“STRH” shall mean SunTrust Robinson Humphrey, Inc., in its capacity as a Joint
Lead Arranger.

 

“Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, partnership, joint venture, limited liability company,
association or other entity (i) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power, or in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held, or (ii) that is, as
of such date, otherwise controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent.  Unless
otherwise indicated, all references to “Subsidiary” hereunder shall mean a
Subsidiary of the Borrower.

 

“Subsidiary Guaranty Agreement” shall mean the Second Amended and Restated
Subsidiary Guaranty Agreement, dated as of the date hereof and substantially in
the form of Exhibit F, made by all Domestic Subsidiaries (other than, from and
after the Second Amendment Effective Date, CEC RDN and any FSHCOs and Excluded
JVs) of the Borrower in favor of the Administrative Agent for the benefit of the
Guaranteed Parties (as therein defined).

 

“Subsidiary Guaranty Supplement” shall mean each supplement substantially in the
form of Schedule II to the Subsidiary Guaranty Agreement executed and delivered
by a Domestic

 

31

--------------------------------------------------------------------------------


 

Subsidiary (other than CEC RDN, a FSHCO or an Excluded JV) of the Borrower
pursuant to Section 5.11.

 

“Subsidiary Loan Party” shall mean any Domestic Subsidiary (other than CEC RDN,
a FSHCO or an Excluded JV) that executes or becomes a party to the Subsidiary
Guaranty Agreement.

 

“SU” shall mean Strayer University, LLC, a Maryland limited liability company,
formerly known as Strayer University, Inc., a Maryland corporation.

 

“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding not to
exceed $10,000,000.

 

“Swingline Exposure” shall mean, with respect to each Revolving Loan Lender, the
principal amount of the Swingline Loans in which such Lender is legally
obligated either to make an Index Rate Loan or to purchase a participation in
accordance with Section 2.4, which shall equal such Revolving Loan Lender’s Pro
Rata Share of all outstanding Swingline Loans.

 

“Swingline Lender” shall mean SunTrust Bank, or any other Lender that may agree
to make Swingline Loans hereunder.

 

“Swingline Loan” shall mean a loan made to the Borrower by the Swingline Lender
under the Swingline Commitment.

 

“Swingline Note” shall mean the promissory note of the Borrower payable to the
order of the Swingline Lender in the principal amount of the Swingline
Commitment, substantially the form of Exhibit D.

 

“Swingline Rate” shall mean the Index Rate plus the Applicable Margin.

 

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to Statement of Financial Accounting Standards No. 13, as amended and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.

 

“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(i) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication (ii) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

32

--------------------------------------------------------------------------------


 

“Term Loan” shall have the meaning set forth in Section 2.6.

 

“Term Loan Commitment” shall mean, with respect to each Term Loan Lender, the
obligation of such Term Loan Lender to make a Term Loan hereunder on the Closing
Date, in a principal amount not exceeding the amount set forth with respect to
such Lender on Schedule II.  On the Closing Date, the aggregate principal amount
of all Term Loan Lenders’ Term Loan Commitments is $125,000,000.

 

“Term Loan Lender” shall mean each Lender that has a Term Loan Commitment or is
the holder of a Term Loan.

 

“Term Note” shall mean a promissory note of the Borrower payable to the order of
a requesting Term Loan Lender in the principal amount of such Lender’s Term Loan
Commitment, in substantially the form of Exhibit B.

 

“Title IV” shall mean Title IV of the Higher Education Act.

 

“Title IV, HEA Programs” shall mean the programs of federal student financial
assistance authorized by Title IV.

 

“Treasury Management Obligations” shall mean, collectively, all obligations and
other liabilities of any Loan Parties pursuant to any agreements governing the
provision to such Loan Parties of treasury or cash management services,
including deposit accounts, funds transfer, automated clearing house, zero
balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation, reporting and trade finance services, overnight
draft, credit cards, purchasing cards and commercial cards and other cash
management services.

 

“Type”, when used in reference to a Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Index Rate or the Base
Rate.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.2.                                 Classifications of Loans and
Borrowings.  For purposes of this Agreement, Loans may be classified and
referred to by Class (e.g., a “Revolving Loan” or a “Term Loan”) or by Type
(e.g. a “Eurodollar Loan,” “Index Rate Loan” or “Base Rate Loan”) or by
Class and Type (e.g. “Revolving Eurodollar Loan”).  Borrowings also may be
classified and referred to by Class (e.g. “Revolving Borrowing”) or by Type
(e.g. “Eurodollar Borrowing”) or by Class and Type (e.g. “Revolving Eurodollar
Borrowing”).

 

33

--------------------------------------------------------------------------------


 

Section 1.3.                                 Accounting Terms and
Determination.  Unless otherwise defined or specified herein, all accounting
terms used herein shall be interpreted, all accounting determinations hereunder
shall be made, and all financial statements required to be delivered hereunder
shall be prepared, in accordance with GAAP as in effect from time to time,
applied on a basis consistent with the most recent audited consolidated
financial statements of the Borrower delivered pursuant to Section 5.1(a);
provided, that if the Borrower notifies the Administrative Agent that the
Borrower wishes to amend any covenant in Article 6 to eliminate the effect of
any change in GAAP on the operation of such covenant (or if the Administrative
Agent notifies the Borrower that the Required Lenders wish to amend Article 6
for such purpose), then the Borrower’s compliance with such covenant shall be
determined on the basis of GAAP in effect immediately before the relevant change
in GAAP became effective, until either such notice is withdrawn or such covenant
is amended in a manner satisfactory to the Borrower and the Required Lenders. 
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including computation of any financial covenant) contained
herein, Indebtedness of the Borrower and its Subsidiaries shall be deemed to be
carried at 100% of the outstanding principal amount thereof, and the effects of
FASB ASC 825 on financial liabilities shall be disregarded.  Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made without giving effect to any change in GAAP
occurring after the date of this Agreement regarding the accounting treatment
for Operating Leases such that any lease (whether in existence as of the date of
this Agreement or thereafter incurred) that would, under GAAP as in effect on
the date of this Agreement, be classified as an Operating Lease and as an
expense item shall continue to be classified as an Operating Lease and expense
item notwithstanding any change in GAAP as to the accounting treatment of such
lease after the date of this Agreement.

 

Section 1.4.                                 Terms Generally.  The definitions
of terms herein shall apply equally to the singular and plural forms of the
terms defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”.  In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including” and the word “to” means “to but excluding”.  Unless the context
requires otherwise (i) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as it was originally executed or as it
may from time to time be amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (ii) any reference herein to any Person shall be construed to
include such Person’s successors and permitted assigns, (iii) the words
“hereof”, “herein” and “hereunder” and words of similar import shall be
construed to refer to this Agreement as a whole and not to any particular
provision hereof, (iv) all references to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles, Sections, Exhibits and
Schedules to this Agreement and (v) all references to a specific time shall be
construed to refer to the time in the city and state of the Administrative
Agent’s principal office, unless otherwise indicated.

 

34

--------------------------------------------------------------------------------


 

Section 1.5.                                 Letter of Credit Amounts.  Unless
otherwise specified herein, the amount of a Letter of Credit at any time shall
be deemed to be the stated amount of such Letter of Credit in effect at such
time; provided, however, that with respect to any Letter of Credit that, by its
terms or the terms of any LC Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.

 

Section 1.6.                                 Regulatory Changes in the
Consolidated DOE Financial Responsibility Composite Score.  If at any time any
change in Title IV or DOE’s implementing regulations or written guidance would
affect the computation of the Consolidated DOE Financial Responsibility
Composite Score or Section 6.3, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in the Consolidated DOE
Financial Responsibility Composite Score; provided that, until so amended, the
definition of the Consolidated DOE Financial Responsibility Composite Score and
the Consolidated DOE Financial Responsibility Composite Score required by
Section 6.3 shall continue to be computed in accordance with regulations
referenced in the definition of the Consolidated DOE Financial Responsibility
Composite Score prior to such change therein.

 

Section 1.7.                                 Limited Condition Acquisitions. 
Notwithstanding anything set forth herein to the contrary, in connection with
any Limited Condition Acquisition, at the Borrowers’ option:

 

(a)                                 to the extent the determination of the
Leverage Ratio, the Coverage Ratio or any other relevant ratios and baskets is
required with respect to such Limited Condition Acquisition, including in
connection with the incurrence of any Indebtedness (it being understood that any
Incremental Term Loan Commitment shall additionally remain subject to the terms
and conditions of Section 2.24) or Liens and the making of any Permitted
Acquisition or other Investments or consolidations, mergers or other fundamental
changes pursuant to Section 7.3 in connection with such Limited Condition
Acquisition, the satisfaction or the determination thereof and whether any such
transaction is permitted hereunder shall be made on the Limited Condition
Acquisition Test Date with respect to such Limited Condition Acquisition, and
calculated as if such Limited Condition Acquisition and other pro forma events
in connection therewith (including the incurrence of Indebtedness) were
consummated on such date;

 

(b)                                 any requirement with respect to the
occurrence or absence of any Default or Event of Default shall instead be that
(A) no Default or Event of Default shall have occurred and be continuing on such
Limited Condition Acquisition Test Date and (B) no Default or Event of Default
under Section 8.1(a), (b), (h), (i) or (j) shall have occurred and be continuing
at the time such Limited Condition Acquisition is consummated; and

 

(c)                                  any requirement with respect to the making
of any representations and warranties under the Loan Documents shall instead be
that the accuracy of all such representations and warranties shall be determined
on such Limited Condition Acquisition Test Date.

 

35

--------------------------------------------------------------------------------


 

ARTICLE 2

 

AMOUNT AND TERMS OF THE COMMITMENTS

 

Section 2.1.                                 General Description of Facilities. 
Subject to and upon the terms and conditions herein set forth, (i) the Revolving
Loan Lenders hereby establish in favor of the Borrower a revolving credit
facility pursuant to which each Revolving Loan Lender severally agrees (to the
extent of such Lender’s Revolving Commitment) to make Revolving Loans to the
Borrower in accordance with Section 2.2, (ii) the Issuing Bank agrees to issue
Letters of Credit in accordance with Section 2.23, (iii) the Swingline Lender
agrees to make Swingline Loans in accordance with Section 2.4, (iv) each
Revolving Loan Lender agrees to purchase a participation interest in the Letters
of Credit and the Swingline Loans pursuant to the terms and conditions hereof;
provided, that in no event shall the aggregate principal amount of all
outstanding Revolving Loans, Swingline Loans and outstanding LC Exposure exceed
at any time the Aggregate Revolving Commitment Amount from time to time in
effect; and (v) each Term Loan Lender severally agrees to make a Term Loan to
the Borrower in a principal amount not exceeding such Term Loan Lender’s Term
Loan Commitment on the Closing Date.

 

Section 2.2.                                 Revolving Loans.  Subject to the
terms and conditions set forth herein, each Revolving Loan Lender severally
agrees to make Revolving Loans, ratably in proportion to its Pro Rata Share, to
the Borrower, from time to time during the Availability Period, in an aggregate
principal amount outstanding at any time that will not result in (a) such
Revolving Loan Lender’s Revolving Credit Exposure exceeding such Revolving Loan
Lender’s Revolving Commitment or (b) the sum of the aggregate Revolving Credit
Exposures of all Revolving Loan Lenders exceeding the Aggregate Revolving
Commitment Amount.  During the Availability Period, the Borrower shall be
entitled to borrow, prepay and reborrow Revolving Loans in accordance with the
terms and conditions of this Agreement; provided, that the Borrower may not
borrow or reborrow should there exist a Default or Event of Default or should
any of the conditions set forth in Section 3.2 not be satisfied or waived as
provided in this Agreement.

 

Section 2.3.                                 Procedure for Revolving
Borrowings.  The Borrower shall give the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of each Revolving Borrowing
substantially in the form of Exhibit 2.3 (a “Notice of Revolving Borrowing”)
(x) prior to 11:00 a.m. (Richmond, Virginia time) on the same Business Day as
the requested date of each Base Rate Borrowing or Index Rate Borrowing and
(y) prior to 11:00 a.m. (Richmond, Virginia time) three (3) Business Days prior
to the requested date of each Eurodollar Borrowing.  Each Notice of Revolving
Borrowing shall be irrevocable (unless contingent on the consummation of an
anticipated transaction and the Borrower shall, as promptly as practicable,
notify the Administrative Agent that such transaction will not occur as
scheduled) and shall specify:  (i) the aggregate principal amount of such
Borrowing, (ii) the date of such Borrowing (which shall be a Business Day),
(iii) the Type of such Revolving Loan comprising such Borrowing and (iv) in the
case of a Eurodollar Borrowing, the duration of the initial Interest Period
applicable thereto (subject to the provisions of the definition of “Interest
Period”).  Each Revolving Borrowing shall consist entirely of Base Rate
Loans, Index Rate Loans or Eurodollar Loans, as the Borrower may request,
provided, that any Revolving Loans funded on the Closing Date shall be Index
Rate Loans.  The aggregate principal amount of each Eurodollar Revolving
Borrowing shall be not less than $1,000,000 or a larger multiple of $1,000,000,
and the aggregate

 

36

--------------------------------------------------------------------------------


 

principal amount of each Base Rate Revolving Borrowing and Index Rate Revolving
Borrowing shall not be less than $1,000,000 or a larger multiple of $500,000;
provided, that Index Rate Revolving Loans or Base Rate Revolving Loans,
respectively, made pursuant to Section 2.4 or Section 2.23(d) may be made in
lesser amounts as provided therein.  At no time shall the total number of
Eurodollar Borrowings outstanding at any time exceed eight.  Promptly following
the receipt of a Notice of Revolving Borrowing in accordance herewith, the
Administrative Agent shall advise each Revolving Loan Lender of the details
thereof and the amount of such Revolving Loan Lender’s Revolving Loan to be made
as part of the requested Revolving Borrowing.

 

Section 2.4.                                 Swingline Commitment.

 

(a)                                 Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans to the
Borrower, from time to time during the Availability Period, in an aggregate
principal amount outstanding at any time not to exceed the lesser of (i) the
Swingline Commitment then in effect and (ii) the difference between the
Aggregate Revolving Commitment Amount and the aggregate Revolving Credit
Exposures of all Lenders; provided, that the Swingline Lender shall not be
permitted to make a Swingline Loan to refinance an outstanding Swingline Loan. 
The Borrower shall be entitled to borrow, repay and reborrow Swingline Loans in
accordance with the terms and conditions of this Agreement.  The Swingline
Lender shall not be required to make any Swingline Loan if there is any
Defaulting Lender at the time of any request for such Swingline Loan or the
making of a Swingline Loan unless to the extent not otherwise reallocated among
all other Lenders that are Non-Defaulting Lenders in accordance with
Section 3.2(f), the Borrower has cash collateralized (in accordance with
Section 2.23(g)) a portion of the obligations of the Borrower owed to the
Swingline Lender in an amount equal to such Defaulting Lender’s Swingline
Exposure.

 

(b)                                 The Swingline Lender agrees to make
Swingline Loans to the Borrower from time to time in accordance with the
treasury and cash management services and products provided to the Borrower by
the Swingline Lender (the “Cash Management Swingline Loans”).  For other
Swingline Loans, the Borrower shall give the Administrative Agent written notice
(or telephonic notice promptly confirmed in writing) of each Swingline Borrowing
substantially in the form of Exhibit 2.4 attached hereto (“Notice of Swingline
Borrowing”) prior to 1:00 p.m. (Richmond, Virginia time) on the requested date
of each Swingline Borrowing.  Each Notice of Swingline Borrowing shall be
irrevocable and shall specify:  (i) the principal amount of such Swingline Loan,
(ii) the date of such Swingline Loan (which shall be a Business Day) and
(iii) the account of the Borrower to which the proceeds of such Swingline Loan
should be credited.  The Administrative Agent will promptly advise the Swingline
Lender of each Notice of Swingline Borrowing.  Each Swingline Loan shall accrue
interest at the Swingline Rate.  The aggregate principal amount of each
Swingline Loan shall be not less than $100,000 or a larger multiple of $50,000,
or such other minimum amounts agreed to by the Swingline Lender and the
Borrower.  Unless the Swingline Lender has received notice from the
Administrative Agent or any Lender on or before the Business Day immediately
preceding the date the Swingline Lender is to make the requested Swingline Loan
directing the Swingline Lender not to make the Swingline Loan because such
Swingline Loan is not then permitted hereunder because of the limitations set
forth in Section 2.4(a) or that one or more conditions specified in Article 3
are not then satisfied, then, subject to the terms and conditions hereof, the
Swingline Lender will make the proceeds of each

 

37

--------------------------------------------------------------------------------


 

Swingline Loan available to the Borrower in Dollars in immediately available
funds at the account specified by the Borrower in the applicable Notice of
Swingline Borrowing not later than the later of 1:00 p.m. (Richmond, Virginia
time) or two hours following the delivery of the Notice of Swingline Borrowing
on the requested date of such Swingline Loan.

 

(c)                                  The Swingline Lender, at any time and from
time to time in its sole discretion, may, on behalf of the Borrower (which
hereby irrevocably authorizes and directs the Swingline Lender to act on its
behalf), give a Notice of Revolving Borrowing to the Administrative Agent
requesting the Revolving Loan Lenders (including the Swingline Lender) to make
Index Rate Loans in an amount equal to the unpaid principal amount of any
Swingline Loan.  Each Revolving Loan Lender will make the proceeds of its Index
Rate Loan included in such Borrowing available to the Administrative Agent for
the account of the Swingline Lender in accordance with Section 2.7, which will
be used solely for the repayment of such Swingline Loan.  The Swingline Lender
agrees that it shall give such Notice of Revolving Borrowing on the last
Business Day of each calendar week if any Swingline Loans are then outstanding.

 

(d)                                 If for any reason an Index Rate Borrowing
may not be (as determined in the sole discretion of the Administrative Agent),
or is not, made in accordance with the foregoing provisions, then each Revolving
Loan Lender (other than the Swingline Lender) shall purchase an undivided
participating interest in such Swingline Loan in an amount equal to its Pro Rata
Share thereof on the date that such Index Rate Borrowing should have occurred. 
On the date of such required purchase, each Revolving Loan Lender shall promptly
transfer, in immediately available funds, the amount of its participating
interest to the Administrative Agent for the account of the Swingline Lender. 
If such Swingline Loan bears interest at a rate other than the Index Rate, such
Swingline Loan shall automatically become an Index Rate Loan on the effective
date of any such participation and interest shall become payable on demand.

 

(e)                                  Each Revolving Loan Lender’s obligation to
make an Index Rate Loan pursuant to Section 2.4(c) or to purchase the
participating interests pursuant to Section 2.4(d) shall be absolute and
unconditional and shall not be affected by any circumstance, including without
limitation (i) any setoff, counterclaim, recoupment, defense or other right that
such Revolving Loan Lender or any other Person may have or claim against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever,
(ii) the existence of a Default or an Event of Default or the termination of any
Revolving Loan Lender’s Revolving Commitment, (iii) the existence (or alleged
existence) of any event or condition which has had or could reasonably be
expected to have a Material Adverse Effect, (iv) any breach of this Agreement or
any other Loan Document by the Borrower, the Administrative Agent or any
Revolving Loan Lender or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.  If such amount is
not in fact made available to the Swingline Lender by any Revolving Loan Lender,
the Swingline Lender shall be entitled to recover such amount on demand from
such Lender, together with accrued interest thereon for each day from the date
of demand thereof (i) at the Federal Funds Rate until the second Business Day
after such demand and (ii) at the Base Rate at all times thereafter.  Until such
time as such Revolving Loan Lender makes its required payment, the Swingline
Lender shall be deemed to continue to have outstanding Swingline Loans in the
amount of the unpaid participation for all purposes of the Loan Documents.  In
addition, such Revolving Loan Lender shall be deemed to have assigned any and
all payments made of principal and interest on its Revolving Loans and any other
amounts

 

38

--------------------------------------------------------------------------------


 

due to it hereunder, to the Swingline Lender to fund the amount of such
Revolving Loan Lender’s participation interest in such Swingline Loans that such
Revolving Loan Lender failed to fund pursuant to this Section 2.4, until such
amount has been purchased in full.

 

Section 2.5.                                 Reserved.

 

Section 2.6.                                 Term Loans.  Subject to the terms
and conditions set forth herein, each Term Loan Lender severally agrees to make
a single loan (each, a “Term Loan”) to the Borrower on the Closing Date in an
aggregate principal amount not to exceed the Term Loan Commitment of such Term
Loan Lender; provided, that if for any reason the full amount of such Term Loan
Lender’s Term Loan Commitment is not fully drawn on the Closing Date, the
undrawn portion thereof shall automatically be cancelled.  The Term Loans may
be, from time to time, Base Rate Loans, Index Rate Loans or Eurodollar Loans or
a combination thereof; provided, that on the Closing Date all Term Loans shall
be Index Rate Loans.  The execution and delivery of this Agreement by the
Borrower and the satisfaction of all conditions precedent pursuant to
Section 3.1 shall be deemed to constitute the Borrower’s request to borrow the
Term Loans on the Closing Date.

 

Section 2.7.                                 Funding of Borrowings.

 

(a)                                 Each Lender will make available each Loan to
be made by it hereunder on the proposed date thereof by wire transfer in
immediately available funds by 1:00 p.m. (Richmond, Virginia time) to the
Administrative Agent at the Payment Office; provided, that the Swingline Loans
will be made as set forth in Section 2.4.  The Administrative Agent will make
such Loans available to the Borrower by promptly crediting the amounts that it
receives, in like funds by the close of business on such proposed date, to an
account maintained by the Borrower with the Administrative Agent or at the
Borrower’s option, by effecting a wire transfer of such amounts to an account
designated by the Borrower to the Administrative Agent.

 

(b)                                 Unless the Administrative Agent shall have
been notified by any Lender prior to 5:00 p.m. (Richmond, Virginia time) one
(1) Business Day prior to the date of a Borrowing in which such Lender is to
participate that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such amount available to the Administrative Agent on such
date, and the Administrative Agent, in reliance on such assumption, may make
available to the Borrower on such date a corresponding amount.  If such
corresponding amount is not in fact made available to the Administrative Agent
by such Lender on the date of such Borrowing, the Administrative Agent shall be
entitled to recover such corresponding amount on demand from such Lender
together with interest at the Federal Funds Rate until the second Business Day
after such demand and thereafter at the Base Rate.  If such Lender does not pay
such corresponding amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent shall promptly notify the Borrower, and the
Borrower shall immediately pay such corresponding amount to the Administrative
Agent together with interest at the rate specified for such Borrowing.  Nothing
in this subsection shall be deemed to relieve any Lender from its obligation to
fund its Pro Rata Share of any Borrowing hereunder or to prejudice any rights
which the Borrower may have against any Lender as a result of any default by
such Lender hereunder.

 

39

--------------------------------------------------------------------------------


 

(c)                                  All Revolving Borrowings shall be made by
the Lenders on the basis of their respective Pro Rata Shares.  All Term Loan
Borrowings shall be made by the Lenders on the basis of their respective Pro
Rata Shares.  No Lender shall be responsible for any default by any other Lender
in its obligations hereunder, and each Lender shall be obligated to make its
Loans provided to be made by it hereunder, regardless of the failure of any
other Lender to make its Loans hereunder.

 

Section 2.8.                                 Interest Elections.

 

(a)                                 On the Closing Date, each Revolving Loan
funded on such date shall be an Index Rate Loan, each Term Loan funded on such
date shall be an Index Rate Loan and each Swingline Loan shall be an Index Rate
Loan.  After the Closing Date, each Borrowing initially shall be of the Type
specified in the applicable Notice of Borrowing, and in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Notice of
Borrowing, provided that only Revolving Loans, Swingline Loans and Term Loans
may be borrowed as Index Rate Loans.  Thereafter, the Borrower may elect to
convert such Borrowing into a different Type or to continue such Borrowing, and
in the case of a Eurodollar Borrowing, may elect Interest Periods therefor, all
as provided in this Section 2.8.  The Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding Loans comprising
such Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.  This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.

 

(b)                                 To make an election pursuant to this
Section 2.8, the Borrower shall give the Administrative Agent prior written
notice (or telephonic notice promptly confirmed in writing) of each Borrowing
that is to be converted or continued, as the case may be, substantially in the
form of Exhibit 2.8 attached hereto (a “Notice of Conversion/Continuation”),
(x) prior to 11:00 a.m. (Richmond, Virginia time) on the same Business Day as
the requested date of a conversion into a Base Rate Borrowing or an Index Rate
Borrowing and (y) prior to 11:00 a.m. (Richmond, Virginia time) three
(3) Business Days prior to a continuation of or conversion into a Eurodollar
Borrowing or of a Eurodollar Borrowing into a Borrowing of another Type.  Each
such Notice of Conversion/Continuation shall be irrevocable and shall specify
(i) the Borrowing to which such Notice of Conversion/Continuation applies and if
different options are being elected with respect to different portions thereof,
the portions thereof that are to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and
(iv) shall be specified for each resulting Borrowing); (ii) the effective date
of the election made pursuant to such Notice of Conversion/Continuation, which
shall be a Business Day, (iii) whether the resulting Borrowing is to be a Base
Rate Borrowing, an Index Rate Borrowing or a Eurodollar Borrowing; and (iv) if
the resulting Borrowing is to be a Eurodollar Borrowing, the Interest Period
applicable thereto after giving effect to such election, which shall be a period
contemplated by the definition of “Interest Period.”  If any such Notice of
Conversion/Continuation requests a Eurodollar Borrowing but does not specify an
Interest Period, the Borrower shall be deemed to have selected an Interest
Period of one month.  The principal amount of any resulting Borrowing shall
satisfy the minimum borrowing amount for Eurodollar Borrowings, Index Rate
Borrowings and Base Rate Borrowings set forth in Section 2.3.

 

40

--------------------------------------------------------------------------------


 

(c)                                  If, on the expiration of any Interest
Period in respect of any Eurodollar Borrowing, the Borrower shall have failed to
deliver a Notice of Conversion/Continuation, then, unless such Borrowing is
repaid as provided herein, the Borrower shall be deemed to have elected to
convert such Borrowing to a Base Rate Borrowing.  No Borrowing may be converted
into, or continued as, a Eurodollar Borrowing if a Default or an Event of
Default exists, unless the Administrative Agent and each of the Lenders shall
have otherwise consented in writing.  No conversion of any Eurodollar Loans
shall be permitted except on the last day of the Interest Period in respect
thereof.

 

(d)                                 Upon receipt of any Notice of
Conversion/Continuation, the Administrative Agent shall promptly notify each
Lender of the details thereof and of such Lender’s portion of each resulting
Borrowing.

 

(e)                                  If a Notice of Borrowing or a Notice of
Conversion/Continuation does not specify a Type, the Borrower shall be deemed to
have requested an Index Rate Borrowing with respect to the Revolving Loans.

 

Section 2.9.                                 Optional Reduction and Termination
of Commitments.

 

(a)                                 Unless previously terminated, all Revolving
Commitments, Swingline Commitments and LC Commitments shall terminate on the
Revolving Commitment Termination Date.  The Term Loan Commitments shall
terminate on the Closing Date upon the making of the Term Loans pursuant to
Section 2.6.

 

(b)                                 Upon at least three (3) Business Days’ prior
written notice (or telephonic notice promptly confirmed in writing) to the
Administrative Agent (which notice shall be irrevocable unless contingent on the
consummation of an anticipated refinancing or other transaction and the Borrower
shall, as promptly as practicable, notify the Administrative Agent that such
refinancing or other transaction will not occur as scheduled), the Borrower may
reduce the Aggregate Revolving Commitments in part or terminate the Aggregate
Revolving Commitments in whole; provided, that (i) any partial reduction shall
apply to reduce proportionately and permanently the Revolving Commitment of each
Lender, (ii) any partial reduction pursuant to this Section 2.9 shall be in an
amount of at least $5,000,000 and any larger multiple of $1,000,000, and
(iii) no such reduction shall be permitted which would reduce the Aggregate
Revolving Commitment Amount to an amount less than the outstanding Revolving
Credit Exposures of all Lenders.  Any such reduction in the Aggregate Revolving
Commitment Amount below the sum of the principal amount of the Swingline
Commitment and the LC Commitment shall result in a proportionate reduction
(rounded to the next lowest integral multiple of $100,000) in the Swingline
Commitment and the LC Commitment.

 

(c)                                  The Borrower may terminate the unused
amount of the Revolving Commitment of a Defaulting Lender or Potential
Defaulting Lender upon not less than two Business Days’ prior notice to the
Administrative Agent (which will promptly notify the Lenders thereof), and in
such event the provisions of Section 2.22 will apply to all amounts thereafter
paid by the Borrower for the account of such Defaulting Lender or Potential
Defaulting Lender under this Agreement (whether on account of principal,
interest, fees, indemnity or other amounts), provided that such termination will
not be deemed to be a waiver or release of any claim the

 

41

--------------------------------------------------------------------------------


 

Borrower, the Administrative Agent, the Issuing Bank, the Swingline Lender or
any Lender may have against such Defaulting Lender or Potential Defaulting
Lender. The Borrower’s rights under this Section 2.9(c) are in addition to its
rights to replace a Defaulting Lender or Potential Defaulting Lender pursuant to
Section 2.26.

 

Section 2.10.                          Repayment of Loans.

 

(a)                                 The outstanding principal amount of all
Revolving Loans shall be due and payable (together with accrued and unpaid
interest thereon) on the Revolving Commitment Termination Date.

 

(b)                                 The principal amount of each Swingline
Borrowing shall be due and payable (together with accrued and unpaid interest
thereon) on the Revolving Commitment Termination Date.

 

(c)                                  The Borrower unconditionally promises to
pay to the Administrative Agent, for the account of each Term Loan Lender, the
then unpaid principal amount of the Term Loan of such Term Loan Lender in
installments payable on the last day of each March, June, September and
December, commencing March 31, 2013, with each such installment being in the
aggregate principal amount for all Term Loan Lenders (i) for each installment
due during calendar years 2013 and 2014, in the amount of 0.625% of the
aggregate original principal amount of the Term Loans and (ii) for each
installment due during calendar years 2015 and 2016, in the amount of 1.25% of
the aggregate original principal amount of the Term Loans; provided, that, to
the extent not previously paid, the aggregate unpaid principal balance of the
Term Loans shall be due and payable on the Maturity Date.

 

Section 2.11.                          Evidence of Indebtedness.

 

(a)                                 Each Lender shall maintain in accordance
with its usual practice appropriate records evidencing the Indebtedness of the
Borrower to such Lender resulting from each Loan made by such Lender from time
to time, including the amounts of principal and interest payable thereon and
paid to such Lender from time to time under this Agreement.  The Administrative
Agent shall maintain appropriate records in which shall be recorded (i) the
Revolving Commitment and Term Loan Commitment of each Lender, (ii) the amount of
each Loan made hereunder by each Lender, the Class and Type thereof and the
Interest Period applicable thereto, (iii) the date of each continuation thereof
pursuant to Section 2.8, (iv) the date of each conversion of all or a portion
thereof to another Type pursuant to Section 2.8, (v) the date and amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder in respect of such Loans and (vi) both the
date and amount of any sum received by the Administrative Agent hereunder from
the Borrower in respect of the Loans and each Lender’s Pro Rata Share thereof. 
The entries made in such records shall be prima facie evidence of the existence
and amounts of the obligations of the Borrower therein recorded, absent manifest
error; provided, that the failure or delay of any Lender or the Administrative
Agent in maintaining or making entries into any such record or any error therein
shall not in any manner affect the obligation of the Borrower to repay the Loans
(both principal and unpaid accrued interest) of such Lender in accordance with
the terms of this Agreement.

 

42

--------------------------------------------------------------------------------


 

(b)                                 At the request of any Lender (including the
Swingline Lender) at any time, the Borrower agrees that it will execute and
deliver to such Lender, as applicable, a Revolving Credit Note and/or a Term
Note and, in the case of the Swingline Lender only, a Swingline Note, payable to
the order of such Lender.

 

Section 2.12.                          Optional Prepayments.  The Borrower shall
have the right at any time and from time to time to prepay any Borrowing, in
whole or in part, without premium or penalty, by giving written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent no
later than (i) in the case of prepayment of any Eurodollar Borrowing, 11:00
a.m. (Richmond, Virginia time) not less than three (3) Business Days prior to
any such prepayment, (ii) in the case of any prepayment of any Base Rate
Borrowing or an Index Rate Borrowing, 11:00 a.m. (Richmond, Virginia time) on
the Business Day of such prepayment, and (iii) in the case of Swingline
Borrowings, 11:00 a.m. (Richmond, Virginia time) on the date of such prepayment,
provided that no notice shall be required for the prepayment of any Cash
Management Swingline Loans.  Each such notice shall be irrevocable (unless
contingent on the consummation of an anticipated refinancing or other
transaction and the Borrower shall, as promptly as practicable, notify the
Administrative Agent that such refinancing or other transaction will not occur
as scheduled) and shall specify the proposed date of such prepayment and the
principal amount of each Borrowing or portion thereof to be prepaid.  Upon
receipt of any such notice, the Administrative Agent shall promptly notify each
affected Lender of the contents thereof and of such Lender’s Pro Rata Share of
any such prepayment.  If such notice is given, the aggregate amount specified in
such notice shall be due and payable on the date designated in such notice,
together with accrued interest to such date on the amount so prepaid in
accordance with Section 2.14(d); provided, that if a Eurodollar Borrowing is
prepaid on a date other than the last day of an Interest Period applicable
thereto, the Borrower shall also pay all amounts required pursuant to
Section 2.20.  Each partial prepayment of any Loan (other than a Swingline Loan)
shall be in an amount that would be permitted in the case of an advance of a
Revolving Borrowing of the same Type pursuant to Section 2.2 or in the case of a
Swingline Loan pursuant to Section 2.4.  Each prepayment of a Borrowing shall be
applied ratably to the Loans comprising such Borrowing, and in the case of a
prepayment of a Term Loan Borrowing, to principal installments in such order of
maturity as the Borrower may direct.

 

Section 2.13.                          Mandatory Prepayments.

 

(a)                                 Reserved.

 

(b)                                 Reserved.

 

(c)                                  Reserved.

 

(d)                                 Reserved.

 

(e)                                  If at any time the Revolving Credit
Exposure of all Lenders exceeds the Aggregate Revolving Commitment Amount, as
reduced pursuant to Section 2.9 or otherwise, the Borrower shall immediately
repay Swingline Loans and Revolving Loans in an amount equal to such excess,
together with all accrued and unpaid interest on such excess amount and any
amounts due under Section 2.20.  Each prepayment shall be applied first to the
Swingline Loans

 

43

--------------------------------------------------------------------------------


 

to the full extent thereof, second to the Base Rate Loans to the full extent
thereof, and finally to Eurodollar Loans to the full extent thereof.  If after
giving effect to prepayment of all Swingline Loans and Revolving Loans, the
Revolving Credit Exposure of all Lenders exceeds the Aggregate Revolving
Commitment Amount, the Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Issuing Bank and the Lenders, an amount in cash equal to such
excess plus any accrued and unpaid fees thereon to be held as collateral for the
LC Exposure.  Such account shall be administered in accordance with
Section 2.23(g) hereof.

 

Section 2.14.                          Interest on Loans.

 

(a)                                 The Borrower shall pay interest on each Base
Rate Loan at the Base Rate in effect from time to time and on each Eurodollar
Loan at the Adjusted LIBO Rate for the applicable Interest Period in effect for
such Loan, plus, in each case, the Applicable Margin in effect from time to
time.  The Borrower shall pay interest on each Index Rate Loan at the Index Rate
plus the Applicable Margin in effect from time to time.  The interest rate on
Index Rate Loans shall be established based on the Index Rate in effect on the
first Index Rate Determination Date, and shall be adjusted on each Index Rate
Determination Date thereafter to reflect the Index Rate then in effect.

 

(b)                                 The Borrower shall pay interest on each
Swingline Loan at the Swingline Rate in effect from time to time.

 

(c)                                  While an Event of Default exists or after
acceleration, at the option of the Required Lenders, the Borrower shall pay
interest (“Default Interest”) with respect to all Eurodollar Loans and at the
rate otherwise applicable for the then-current Interest Period plus an
additional 2% per annum until the last day of such Interest Period, and
thereafter, and with respect to all Index Rate Loans (including all Swingline
Loans) and Base Rate Loans and all other Obligations hereunder (other than
Loans), at an all-in rate in effect for Base Rate Loans, plus an additional 2%
per annum.

 

(d)                                 Interest on the principal amount of all
Loans shall accrue from and including the date such Loans are made to but
excluding the date of any repayment thereof.  Interest on all outstanding Base
Rate Revolving Loans and Base Rate Term Loans shall be payable monthly in
arrears on the last day of each calendar month, and on the Revolving Commitment
Termination Date or the Maturity Date, as the case may be.  Interest on all
outstanding Index Rate Revolving Loans, Index Rate Term Loans and Swingline
Loans shall be payable monthly in arrears on the last day of each calendar month
and on the Revolving Commitment Termination Date or the Maturity Date, as the
case may be.  Interest on all outstanding Eurodollar Loans shall be payable on
the last day of each Interest Period applicable thereto, and, in the case of any
Eurodollar Loans having an Interest Period in excess of three months, on each
day which occurs every three months after the initial date of such Interest
Period, and on the Revolving Commitment Termination Date or the Maturity Date,
as the case may be.  Interest on any Loan which is converted into a Loan of
another Type or which is repaid or prepaid shall be payable on the date of such
conversion or on the date of any such repayment or prepayment (on the amount
repaid or prepaid) thereof.  All Default Interest shall be payable on demand.

 

44

--------------------------------------------------------------------------------


 

(e)                                  The Administrative Agent shall determine
each interest rate applicable to the Loans hereunder and shall promptly notify
the Borrower and the Lenders of such rate in writing (or by telephone, promptly
confirmed in writing).  Any such determination shall be conclusive and binding
for all purposes, absent manifest error.

 

Section 2.15.                          Fees.

 

(a)                                 The Borrower shall pay to the Administrative
Agent for its own account fees in the amounts and at the times previously agreed
upon in writing by the Borrower and the Administrative Agent.

 

(b)                                 The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Loan Lender a commitment
fee, which shall accrue at the Applicable Percentage per annum (determined daily
in accordance with Schedule I) on the daily amount of the unused Revolving
Commitment of such Revolving Loan Lender during the Availability Period.  For
purposes of computing commitment fees with respect to the Revolving Commitments,
the Revolving Commitment of each Revolving Loan Lender shall be deemed used to
the extent of the outstanding Revolving Loans and LC Exposure, but not Swingline
Exposure, of such Revolving Loan Lender.

 

(c)                                  The Borrower agrees to pay (i) to the
Administrative Agent, for the account of each Revolving Loan Lender, a letter of
credit fee with respect to its participation in each Letter of Credit, which
shall accrue at a rate per annum equal to the Applicable Margin for Eurodollar
Loans then in effect on the average daily amount of such Revolving Loan Lender’s
LC Exposure attributable to such Letter of Credit during the period from and
including the date of issuance of such Letter of Credit to but excluding the
date on which such Letter of Credit expires or is drawn in full (including
without limitation any LC Exposure that remains outstanding after the Revolving
Commitment Termination Date) and (ii) to the Issuing Bank for its own account a
fronting fee, which shall accrue at the rate of 0.25% per annum on the average
daily amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the Availability Period (or until the date
that such Letter of Credit is irrevocably cancelled, whichever is later), as
well as the Issuing Bank’s standard fees with respect to issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder.  Notwithstanding the foregoing, if the Required Lenders elect to
increase the interest rate on the Loans to the Default Interest pursuant to
Section 2.14(c), the rate per annum used to calculate the letter of credit fee
pursuant to clause (i) above shall automatically be increased by an additional
2% per annum.

 

(d)                                 The Borrower shall pay to the Administrative
Agent, for the ratable benefit of each Lender, the upfront fee previously agreed
upon by the Borrower and the Administrative Agent, which shall be due and
payable on the Closing Date.

 

(e)                                  Accrued fees under paragraphs (b) and
(c) above shall be payable quarterly in arrears on the last day of each March,
June, September and December, commencing on December 31, 2012, and on the
Revolving Commitment Termination Date (and if later, the date the Loans and LC
Exposure shall be repaid in their entirety); provided further, that any such
fees accruing after the Revolving Commitment Termination Date shall be payable
on demand.

 

45

--------------------------------------------------------------------------------


 

(f)                                   Anything herein to the contrary
notwithstanding, during such period as a Lender is a Defaulting Lender, such
Defaulting Lender will not be entitled to any fees accruing during such period
pursuant to paragraphs (b) and (c) above (without prejudice to the rights of the
Lenders other than Defaulting Lenders in respect of such fees) and the pro rata
payment provisions of Section 2.22 will automatically be deemed adjusted to
reflect the provisions of this Section.  Such fees shall accrue, but shall only
be payable pursuant to Section 2.27(b).

 

Section 2.16.                          Computation of Interest and Fees. 
Subject to the following sentence, all computations of interest and fees
hereunder shall be made on the basis of a year of 360 days for the actual number
of days (including the first day but excluding the last day) occurring in the
period for which such interest or fees are payable (to the extent computed on
the basis of days elapsed).  Interest hereunder based on the Administrative
Agent’s prime lending rate shall be computed on the basis of a year of 365 days
(or 366 days in a leap year) and paid for the actual number of days elapsed
(including the first day but excluding the last day).  Each determination by the
Administrative Agent of an interest amount or fee hereunder shall be made in
good faith and, except for manifest error, shall be final, conclusive and
binding for all purposes.

 

Section 2.17.                          Inability to Determine Interest Rates.

 

(a)                                 If prior to the commencement of any Interest
Period for any Eurodollar Borrowing or on the Index Rate Determination Date for
any Index Rate Borrowing or a Base Rate Borrowing bearing interest at a rate
determined by reference to the Index Rate,

 

(i)                                     the Administrative Agent shall have
determined (which determination shall be conclusive and binding upon the
Borrower) that, by reason of circumstances affecting the relevant interbank
market, adequate means do not exist for ascertaining LIBOR for such Interest
Period or the Index Rate on such Index Rate Determination Date, or

 

(ii)                                  the Administrative Agent shall have
received notice from the Required Lenders that the Adjusted LIBO Rate or the
Index Rate does not adequately and fairly reflect the cost to such Lenders (or
Lender, as the case may be) of making, funding or maintaining their (or its, as
the case may be) Eurodollar Loans for such Interest Period or its Index Rate
Loans or its Base Rate Loans bearing interest at a rate determined by reference
to the Index Rate, as applicable, the Administrative Agent shall give written
notice (or telephonic notice, promptly confirmed in writing) to the Borrower and
to the Lenders as soon as practicable thereafter.  Until the Administrative
Agent shall notify the Borrower and the Lenders that the circumstances giving
rise to such notice no longer exist, (i) the obligations of the Lenders to make
Eurodollar Revolving Loans or Index Rate Loans or Base Rate Loans bearing
interest at a rate determined by reference to the Index Rate or to continue or
convert outstanding Loans as or into Eurodollar Loans or Index Rate Loans or
Base Rate Loans bearing interest at a rate determined by reference to the Index
Rate shall be suspended and (ii) all such affected Loans shall be converted into
Base Rate Loans on the last day of the then current Interest Period applicable
thereto and all Index Rate Loans shall automatically be converted to Base Rate
Loans, unless, in either case, the Borrower prepays such Loans in accordance
with this Agreement.  Unless the Borrower notifies the Administrative Agent at
least one Business Day before the date of any Eurodollar Revolving Borrowing or
Index Rate Revolving Borrowing for which a Notice

 

46

--------------------------------------------------------------------------------


 

of Revolving Borrowing has previously been given that it elects not to borrow on
such date, then such Revolving Borrowing shall be made as a Base Rate Borrowing.

 

(b)                                 Notwithstanding anything to the contrary in
Section 2.17(a) above, if at any time the Administrative Agent determines (such
determination to be conclusive absent manifest error) that (i) the circumstances
described in Section 2.17(a)(i) have arisen and that such circumstances are
unlikely to be temporary, (ii) any applicable interest rate specified herein is
no longer a widely recognized benchmark rate for newly originated loans in the
U.S. syndicated loan market in the applicable currency or (iii) the Adjusted
LIBO Rate or the Index Rate is not available or published on a current basis by
the supervisor for the administrator of the Adjusted LIBO Rate or the Index
Rate, and such change is unlikely to be temporary, then the Administrative Agent
and the Borrower shall endeavor to establish an alternate rate of interest to
the Adjusted LIBO Rate or the Index Rate for all purposes of this Agreement that
gives due consideration to the then prevailing market convention for determining
a rate of interest for syndicated loans in the United States at such time.  In
connection with the establishment and application of the Replacement Rate, this
Agreement and the other Loan Documents shall be amended solely with the consent
of the Administrative Agent and the Borrower pursuant to an amendment to this
Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be necessary or appropriate, in the opinion of
the Administrative Agent, to effect the provisions of this Section 2.17(b). 
Notwithstanding anything to the contrary in this Agreement or the other Loan
Documents (including, without limitation, Section 10.2), such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five (5) Business Days of the delivery of such amendment to the Lenders,
written notices from such Lenders that in the aggregate constitute Required
Lenders, with each such notice stating that such Lender objects to such
amendment (which such notice shall note with specificity the particular
provisions of the amendment to which such Lender objects).  To the extent the
Replacement Rate is approved by the Administrative Agent in connection with this
clause (b), the Replacement Rate shall be applied in a manner consistent with
market practice; provided that, in each case, to the extent such market practice
is not administratively feasible for the Administrative Agent, such Replacement
Rate shall be applied as otherwise reasonably determined by the Administrative
Agent (it being understood that any such modification by the Administrative
Agent shall not require the consent of, or consultation with, any of the
Lenders).

 

Section 2.18.                          Illegality.  If any Change in Law shall
make it unlawful or impossible for any Lender to make, maintain or fund any
Eurodollar Loan or Index Rate Loan or Base Rate Loan bearing interest at a rate
determined by reference to the Index Rate and such Lender shall so notify the
Administrative Agent, the Administrative Agent shall promptly give notice
thereof to the Borrower and the other Lenders, whereupon until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such suspension no longer exist, the obligation of such Lender to make
Eurodollar Loans or Index Rate Loans or Base Rate Loans bearing interest at a
rate determined by reference to the Index Rate, or to continue or convert
outstanding Loans as or into Eurodollar Loans or Index Rate Loans or Base Rate
Loans bearing interest at a rate determined by reference to the Index Rate,
shall be suspended.  In the case of the making of a Eurodollar Revolving
Borrowing, Eurodollar Term Loan Borrowing, Index Rate Borrowing or a Base Rate
Borrowing bearing interest at a rate determined by reference to the Index Rate,
such Lender’s Revolving Loan or Term Loan, as applicable, shall be made as a
Base

 

47

--------------------------------------------------------------------------------


 

Rate Loan as part of the same Revolving Borrowing or Term Loan Borrowing, as the
case may be, for the same Interest Period and if the affected Eurodollar Loan is
then outstanding, such Loan shall be converted to a Base Rate Loan either (i) on
the last day of the then current Interest Period applicable to such Eurodollar
Loan if such Lender may lawfully continue to maintain such Loan to such date or
(ii) immediately if such Lender shall determine that it may not lawfully
continue to maintain such Eurodollar Loan to such date, and immediately in the
case of an Index Rate Loan or a Base Rate Loan bearing interest at a rate
determined by reference to the Index Rate.  Notwithstanding the foregoing, the
affected Lender shall, prior to giving such notice to the Administrative Agent,
designate a different Applicable Lending Office if such designation would avoid
the need for giving such notice and if such designation would not otherwise be
disadvantageous to such Lender in the good faith exercise of its discretion. 
Notwithstanding anything to the contrary in Section 2.17(a) above, if at any
time the Administrative Agent determines (such determination to be conclusive
absent manifest error) that a Governmental Authority having jurisdiction over
the Administrative Agent has made a public statement identifying a specific date
after which the Adjusted LIBO Rate or the Index Rate shall no longer be used for
determining interest rates for loans, then the Administrative Agent and the
Borrower shall endeavor to establish an alternate rate of interest to the
Adjusted LIBO Rate or the Index Rate for all purposes of this Agreement (any
such alternate interest rate described in this Section 2.18 or Section 2.17(b),
a “Replacement Rate”) that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time.  In connection with the establishment and application of
the Replacement Rate, this Agreement and the other Loan Documents shall be
amended solely with the consent of the Administrative Agent and the Borrower
pursuant to an amendment to this Agreement to reflect such alternate rate of
interest and such other related changes to this Agreement as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 2.18.  Notwithstanding anything to the contrary in
this Agreement or the other Loan Documents (including, without limitation,
Section 10.2), such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Administrative
Agent shall not have received, within five (5) Business Days of the delivery of
such amendment to the Lenders, written notices from such Lenders that in the
aggregate constitute Required Lenders, with each such notice stating that such
Lender objects to such amendment (which such notice shall note with specificity
the particular provisions of the amendment to which such Lender objects).  To
the extent the Replacement Rate is approved by the Administrative Agent in
connection with this Section 2.18, the Replacement Rate shall be applied in a
manner consistent with market practice; provided that, in each case, to the
extent such market practice is not administratively feasible for the
Administrative Agent, such Replacement Rate shall be applied as otherwise
reasonably determined by the Administrative Agent (it being understood that any
such modification by the Administrative Agent shall not require the consent of,
or consultation with, any of the Lenders).

 

Section 2.19.                          Increased Costs.

 

(a)                                 If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit or similar requirement that is not otherwise included
in the determination of the Adjusted LIBO Rate or the Index Rate hereunder
against assets of, deposits with or for the account of, or credit

 

48

--------------------------------------------------------------------------------


 

extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate or the Index Rate) or the Issuing Bank; or

 

(ii)                                  impose on any Lender or on the Issuing
Bank or the eurodollar interbank market any other condition affecting this
Agreement or any Eurodollar Loans or Index Rate Loans or Base Rate Loans bearing
interest at a rate determined by reference to the Index Rate made by such Lender
or any Letter of Credit or any participation therein;

 

and the result of either of the foregoing is to increase the cost to such Lender
of making, converting into, continuing or maintaining a Eurodollar Loan or Index
Rate Loan or Base Rate Loan bearing interest at a rate determined by reference
to the Index Rate or to increase the cost to such Lender or the Issuing Bank of
participating in or issuing any Letter of Credit or to reduce the amount
received or receivable by such Lender or the Issuing Bank hereunder (whether of
principal, interest or any other amount), then the Borrower shall promptly pay,
upon written notice (which shall include a statement setting forth the basis for
such demand and a calculation of the amount thereof in reasonable detail) from
and demand by such Lender on the Borrower (with a copy of such notice and demand
to the Administrative Agent), to the Administrative Agent for the account of
such Lender, within ten days after the date of such notice and demand, the
additional amount or amounts sufficient to compensate such Lender or the Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.

 

(b)                                 If any Lender or the Issuing Bank shall have
determined that on or after the date of this Agreement any Change in Law
regarding capital requirements or liquidity has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital (or
on the capital of such Lender’s or the Issuing Bank’s Parent Company) as a
consequence of its obligations hereunder or under or in respect of any Letter of
Credit to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s Parent Company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies or the policies of such Lender’s or the Issuing Bank’s Parent Company
with respect to capital adequacy or liquidity), from time to time, within ten
days after receipt by the Borrower of written demand (which shall include a
statement setting forth the basis for such demand and a calculation of the
amount thereof in reasonable detail) by such Lender (with a copy thereof to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amounts as will compensate such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s Parent Company for any such reduction suffered.

 

(c)                                  A certificate of a Lender or the Issuing
Bank setting forth the basis for such demand and a calculation of the amount or
amounts necessary to compensate such Lender or the Issuing Bank or such Lender’s
or the Issuing Bank’s Parent Company, as the case may be, specified in paragraph
(a) or (b) of this Section 2.19 shall be delivered to the Borrower (with a copy
to the Administrative Agent) and shall be conclusive, absent manifest error;
provided, however, that notwithstanding anything to the contrary in paragraph
(a) or (b) of this Section 2.19, it shall be a condition to a Lender’s or
Issuing Bank’s or the Issuing Bank’s Parent Company’s exercise of its rights, if
any, under this Section 2.19 that such Lender or Issuing Bank or the Issuing
Bank’s Parent Company shall generally be exercising similar rights with respect
to other borrowers where available.  The Borrower shall pay any such Lender or
the Issuing Bank, as the case may be, such amount or amounts within 10 days
after receipt thereof.

 

49

--------------------------------------------------------------------------------


 

(d)                                 Failure or delay on the part of any Lender
or the Issuing Bank to demand compensation pursuant to this Section 2.19 shall
not constitute a waiver of such Lender’s or the Issuing Bank’s right to demand
such compensation; provided, that the Borrower shall not be required to
compensate a Lender or the Issuing Bank under this Section 2.19 for any
increased costs or reductions incurred more than six (6) months prior to the
date that such Lender or the Issuing Bank notifies the Borrower of such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further, that if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
such six-month period shall be extended to include the period of such
retroactive effect.

 

Section 2.20.                          Funding Indemnity.  In the event of
(a) the payment of any principal of a Eurodollar Loan other than on the last day
of the Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion or continuation of a Eurodollar Loan other than on
the last day of the Interest Period applicable thereto, or (c) the failure by
the Borrower to borrow, prepay, convert or continue any Eurodollar Loan on the
date specified in any applicable notice (regardless of whether such notice is
withdrawn or revoked), then, in any such event, the Borrower shall compensate
each Lender, within five (5) Business Days after written demand from such
Lender, for any loss, cost or expense attributable to such event.  In the case
of a Eurodollar Loan, such loss, cost or expense shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (A) the amount of
interest that would have accrued on the principal amount of such Eurodollar Loan
if such event had not occurred at the Adjusted LIBO Rate applicable to such
Eurodollar Loan for the period from the date of such event to the last day of
the then current Interest Period therefor (or in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period for such Eurodollar Loan) over (B) the amount of interest that would
accrue on the principal amount of such Eurodollar Loan for the same period if
the Adjusted LIBO Rate were set on the date such Eurodollar Loan was prepaid or
converted or the date on which the Borrower failed to borrow, convert or
continue such Eurodollar Loan.  A certificate as to any additional amount
payable under this Section 2.20 submitted to the Borrower by any Lender (with a
copy to the Administrative Agent) shall be conclusive, absent manifest error. 
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

 

Section 2.21.                          Taxes.

 

(a)                                 Any and all payments by or on account of any
obligation of the Borrower hereunder shall be made free and clear of and without
deduction or withholding for any Indemnified Taxes or Other Taxes; provided,
that if the Borrower shall be required to deduct or withhold any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions or
withholdings (including deductions or withholdings applicable to additional sums
payable under this Section 2.21) the Administrative Agent, any Lender or the
Issuing Bank (as the case may be) shall receive an amount equal to the sum it
would have received had no such deductions or withholdings been made, (ii) the
Borrower shall make such deductions or withholdings and (iii) the Borrower shall
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law.

 

50

--------------------------------------------------------------------------------


 

(b)                                 In addition, the Borrower shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

 

(c)                                  The Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Bank, within five (5) Business
Days after written demand therefor, for the full amount of any Indemnified Taxes
or Other Taxes paid by the Administrative Agent, such Lender or the Issuing
Bank, as the case may be, on or with respect to any payment by or on account of
any obligation of the Borrower hereunder (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.21) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto that may become payable by the Administrative
Agent, such Lender or the Issuing Bank, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability setting forth in reasonable detail the calculation thereof and
delivered to the Borrower by a Lender or the Issuing Bank, or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Bank, shall be conclusive absent manifest error.

 

(d)                                 As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(e)                                  Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the Code or any treaty to
which the United States is a party, with respect to payments under this
Agreement shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law, such properly
completed and executed documentation prescribed by applicable law or reasonably
requested by the Borrower as will permit such payments to be made without
withholding or at a reduced rate.  Without limiting the generality of the
foregoing, each Foreign Lender agrees that it will deliver to the Administrative
Agent and the Borrower (or in the case of a Participant, to the Lender from
which the related participation shall have been purchased), as appropriate, two
(2) duly completed copies of (i) Internal Revenue Service Form W-8 ECI, or any
successor form thereto, certifying that the payments received from the Borrower
hereunder are effectively connected with such Foreign Lender’s conduct of a
trade or business in the United States; or (ii) Internal Revenue Service
Form W-8 BEN or W-8 BEN-E, as applicable, or any successor form thereto,
certifying that such Foreign Lender is entitled to benefits under an income tax
treaty to which the United States is a party which reduces the rate of
withholding tax on payments of interest; or (iii) Internal Revenue Service
Form W-8 BEN or W-8 BEN-E, as applicable, or any successor form prescribed by
the Internal Revenue Service, together with a certificate (A) establishing that
the payment to the Foreign Lender qualifies as “portfolio interest” exempt from
U.S. withholding tax under Code section 871(h) or 881(c), and (B) stating that
(1) the Foreign Lender is not a bank for purposes of Code section 881(c)(3)(A),
or the obligation of the Borrower hereunder is not, with respect to such Foreign
Lender, a loan agreement entered into in the ordinary course of its trade or
business, within the meaning of that section; (2) the Foreign Lender is not a
10% shareholder of the Borrower within the meaning of Code section 871(h)(3) or
881(c)(3)(B); and (3) the Foreign Lender is not a controlled foreign corporation
that is related to the Borrower within the meaning

 

51

--------------------------------------------------------------------------------


 

of Code section 881(c)(3)(C); or (iv) such other Internal Revenue Service forms
as may be applicable to the Foreign Lender, including Internal Revenue Service
Forms W-8 IMY or W-8 EXP.  Each such Foreign Lender shall deliver to the
Borrower and the Administrative Agent such forms on or before the date that it
becomes a party to this Agreement (or in the case of a Participant, on or before
the date such Participant purchases the related participation).  Any Lender that
is a “United States Person” as defined in Section 7701(a)(30) of the Code shall
deliver to the Borrower and the Administrative Agent on or before the date on
that it becomes a party to this Agreement executed originals of Internal Revenue
Service Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax.  In addition, each Lender shall deliver such forms promptly
upon the obsolescence or invalidity of any form previously delivered by such
Lender pursuant to this Section 2.21(e).  Each Lender shall promptly notify the
Borrower and the Administrative Agent at any time that it determines that it is
no longer in a position to provide any previously delivered certificate to the
Borrower (or any other form of certification adopted by the Internal Revenue
Service for such purpose).

 

(f)                                   If a payment made to a Lender under any
Loan Document would be subject to U.S. Federal withholding Tax imposed by FATCA
if such Lender were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by any applicable law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by any Requirement of Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this paragraph (f), “FATCA”
shall include any amendments made to FATCA after the First Amendment Effective
Date.  Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.  For purposes
of determining withholding Taxes imposed under FATCA, from and after the First
Amendment Effective Date, the Borrower and the Administrative Agent shall treat
(and the Lenders hereby authorize the Administrative Agent to treat) this
Agreement as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

(g)                                  Treatment of Certain Refunds.  If the
Administrative Agent, a Lender or the Issuing Bank determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent,
such Lender or the Issuing Bank, as the case may be, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund), provided that the Borrower, upon the request of the Administrative
Agent, such Lender or the Issuing Bank, agrees to repay the amount paid over to
the Borrower (plus any penalties,

 

52

--------------------------------------------------------------------------------


 

interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the Issuing Bank in the event the
Administrative Agent, such Lender or the Issuing Bank is required to repay such
refund to such Governmental Authority.  This paragraph shall not be construed to
require the Administrative Agent, any Lender or the Issuing Bank to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the Borrower or any other Person.

 

Section 2.22.                          Payments Generally; Pro Rata Treatment;
Sharing of Set-offs.

 

(a)                                 Each Borrowing hereunder, each payment by
the Borrower on account of any commitment fee or Letter of Credit fee (other
than the fronting fee payable solely to the Issuing Bank) and any reduction of
the Revolving Commitments of the Revolving Loan Lenders shall be made pro rata
according to the respective Pro Rata Shares of the relevant Lenders.  Each
payment (other than prepayments) in respect of principal or interest in respect
of the Loans and each payment in respect of fees payable hereunder shall be
applied to the amounts of such obligations owing to the Lenders pro rata
according to the respective amounts then due and owing to the Lenders.

 

(b)                                 Each payment (including each prepayment) of
the Term Loans shall be allocated among the Term Loan Lenders holding such Term
Loans pro rata based on the principal amount of such Term Loans held by such
Term Loan Lenders.  Voluntary prepayments shall be applied as provided in
Section 2.12, and all other prepayments shall be applied pro rata to the
remaining installments of such Term Loans.  Amounts prepaid on account of the
Term Loans may not be reborrowed.

 

(c)                                  Each payment (including each prepayment) by
the Borrower on account of principal of and interest on the Revolving Loans
shall be made pro rata according to the respective outstanding principal amounts
of the Revolving Loans then held by the Revolving Loan Lenders.  Each payment in
respect of LC Disbursements in respect of any Letter of Credit shall be made to
the Issuing Bank that issued such Letters of Credit.

 

(d)                                 The Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Sections 2.19,
2.20 or 2.21, or otherwise) prior to 12:00 noon (Richmond, Virginia time) on the
date when due, in immediately available funds, free and clear of any defenses,
rights of set-off, counterclaim, or withholding or deduction of taxes.  Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at the Payment Office, except payments
to be made directly to the Issuing Bank or Swingline Lender as expressly
provided herein and except that payments pursuant to Sections 2.19, 2.20 and
2.21 and 10.3 shall be made directly to the Persons entitled thereto.  The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be made payable for the period of such extension.  All payments
hereunder shall be made in Dollars.

 

53

--------------------------------------------------------------------------------


 

(e)                                  If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties,
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties
and (iii) last, towards payment of all other Obligations then due, ratably among
the parties entitled thereto in accordance with the amounts of such Obligations
then due to such parties.  For the avoidance of doubt, notwithstanding any other
provision of any Loan Document, no payment received directly or indirectly from
any Loan Party that is not a Qualified ECP Loan Party shall be applied directly
or indirectly by the Administrative Agent to the payment of any Excluded Swap
Obligation.

 

(f)                                   If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise (including through the exercise of
remedies against any Borrower or any Guarantor that is not a Qualified ECP Loan
Party), obtain payment in respect of any principal of or interest on any of its
Revolving Loans or participations in LC Disbursements or Swingline Loans that
would result in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall (to
the extent that this provision does not impair the legality under applicable
laws, statutes or regulations of this Agreement or any other Loan Document or
otherwise violate applicable law) purchase (for cash at face value)
participations in the Revolving Loans and participations in LC Disbursements and
Swingline Loans of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Loans and participations in LC Disbursements and Swingline Loans;
provided, that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements or Swingline Loans to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply). 
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

 

(g)                                  Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Bank, as the case may be, the amount or amounts due.  In such event,
if the

 

54

--------------------------------------------------------------------------------


 

Borrower has not in fact made such payment, then each of the Lenders or the
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

(h)                                 If any Lender shall fail to make any payment
required to be made by it pursuant to Section 2.4(c), 2.4(d), 2.7(b), 2.22(d),
2.23(d) or (e) or 10.3(d), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

 

Section 2.23.                          Letters of Credit.

 

(a)                                 During the Availability Period, each Issuing
Bank, in reliance upon the agreements of the other Revolving Loan Lenders
pursuant to Section 2.23(d), agrees to issue, at the request of the Borrower,
Letters of Credit for the account of the Borrower on the terms and conditions
hereinafter set forth; provided, that (i) each Letter of Credit shall expire on
the earlier of (A) the date one year after the date of issuance of such Letter
of Credit (or in the case of any renewal or extension thereof, one year after
such renewal or extension) and (B) the date that is five (5) Business Days prior
to the Revolving Commitment Termination Date; (ii) each Letter of Credit shall
be in a stated amount of at least $100,000 (or such other amount as may be
agreed to by the Issuing Bank); (iii) the Borrower may not request any Letter of
Credit, if, after giving effect to such issuance (A) the aggregate LC Exposure
would exceed the LC Commitment or (B) the aggregate Revolving Credit Exposure of
all Lenders would exceed the Aggregate Revolving Commitment Amount and
(iv) except as provided in Section 3.2(f), the Issuing Bank shall not be
required to issue any Letter of Credit if there is any Defaulting Lender or
Potential Defaulting Lender at the time of such request or issuance.  Each
Revolving Loan Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Issuing Bank without recourse a
participation in each Letter of Credit equal to such Revolving Loan Lender’s Pro
Rata Share of the aggregate amount available to be drawn under such Letter of
Credit (i) on the Closing Date with respect to all Existing Letters of Credit
and (ii) on the date of issuance with respect to all other Letters of Credit. 
Each issuance of a Letter of Credit shall be deemed to utilize the Revolving
Commitment of each Revolving Loan Lender by an amount equal to the amount of
such participation.

 

(b)                                 To request the issuance of a Letter of
Credit (or any amendment, renewal or extension of an outstanding Letter of
Credit), the Borrower shall give the Issuing Bank and the Administrative Agent
irrevocable written notice at least three (3) Business Days (or such earlier
date as may be agreed to by the Issuing Bank and the Administrative Agent) prior
to the requested date of such issuance specifying the date (which shall be a
Business Day) such Letter of Credit is to be issued (or amended, extended or
renewed, as the case may be), the expiration date of such Letter of Credit, the
amount of such Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit.  In addition to the satisfaction of the conditions
in Article 3 the issuance of such

 

55

--------------------------------------------------------------------------------


 

Letter of Credit (or any amendment which increases the amount of such Letter of
Credit) will be subject to the further conditions that such Letter of Credit
shall be in such form and contain such terms as the Issuing Bank shall approve
and that the Borrower shall have executed and delivered any additional
applications, agreements and instruments relating to such Letter of Credit as
the Issuing Bank shall reasonably require; provided, that in the event of any
conflict between such applications, agreements or instruments and this
Agreement, the terms of this Agreement shall control; provided, further that the
following are specific conditions under which the Issuing Bank may refuse to
issue Letters of Credit:

 

(i)                                     any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the Issuing Bank from issuing such Letter of Credit, or any Law
applicable to the Issuing Bank or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
the Issuing Bank shall prohibit, or request that the Issuing Bank refrain from,
the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Issuing Bank with respect to such Letter of
Credit any restriction, reserve or capital requirement (for which the Issuing
Bank is not otherwise compensated hereunder) not in effect on the Closing Date,
or shall impose upon the Issuing Bank any unreimbursed loss, cost or expense
which was not applicable on the Closing Date and which the Issuing Bank in good
faith deems material to it (for which the Issuing Bank is not otherwise
compensated hereunder); or

 

(ii)                                  the issuance of such Letter of Credit
would violate one or more policies of the Issuing Bank applicable to letters of
credit generally; or

 

(iii)                               such Letter of Credit is to be denominated
in a currency other than Dollars.

 

(c)                                  At least two Business Days (or such earlier
date as may be agreed to by the Issuing Bank and the Administrative Agent) prior
to the issuance of any Letter of Credit, the Issuing Bank will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has received such notice and if not, the Issuing Bank will provide the
Administrative Agent with a copy thereof.  Unless the Issuing Bank has received
notice from the Administrative Agent or any Revolving Loan Lender on or before
the Business Day immediately preceding the date the Issuing Bank is to issue the
requested Letter of Credit directing the Issuing Bank not to issue the Letter of
Credit because such issuance is not then permitted hereunder because of the
limitations set forth in Section 2.23(a), or that one or more conditions
specified in Article 3 are not then satisfied, then, subject to the terms and
conditions hereof, the Issuing Bank shall, on the requested date, issue such
Letter of Credit in accordance with the Issuing Bank’s usual and customary
business practices.

 

(d)                                 The Issuing Bank shall examine all documents
purporting to represent a demand for payment under a Letter of Credit promptly
following its receipt thereof.  The Issuing Bank shall notify the Borrower and
the Administrative Agent of such demand for payment and whether the Issuing Bank
has made or will make a LC Disbursement thereunder; provided, that any failure
to give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the Issuing Bank and the Revolving Loan Lenders with
respect to such LC Disbursement.  The Borrower shall be irrevocably and
unconditionally obligated to reimburse the

 

56

--------------------------------------------------------------------------------


 

Issuing Bank for any LC Disbursements paid by the Issuing Bank in respect of
such drawing, without presentment, demand or other formalities of any kind. 
Unless the Borrower shall have notified the Issuing Bank and the Administrative
Agent prior to 11:00 a.m. (Richmond, Virginia time) on the Business Day
immediately prior to the date on which such drawing is honored that the Borrower
intends to reimburse the Issuing Bank for the amount of such drawing in funds
other than from the proceeds of Revolving Loans, the Borrower shall be deemed to
have timely given a Notice of Revolving Borrowing to the Administrative Agent
requesting the Revolving Loan Lenders to make a Base Rate Borrowing on the date
on which such drawing is honored in an exact amount due to the Issuing Bank;
provided, that for purposes solely of such Borrowing, the conditions precedent
set forth in Section 3.2 hereof shall not be applicable.  The Administrative
Agent shall notify the Lenders of such Borrowing in accordance with Section 2.3,
and each Revolving Loan Lender shall make the proceeds of its Base Rate Loan
included in such Borrowing available to the Administrative Agent for the account
of the Issuing Bank in accordance with Section 2.7.  The proceeds of such
Borrowing shall be applied directly by the Administrative Agent to reimburse the
Issuing Bank for such LC Disbursement.

 

(e)                                  If for any reason a Base Rate Borrowing may
not be (as determined in the sole discretion of the Administrative Agent), or is
not, made in accordance with the foregoing provisions, then each Revolving Loan
Lender (other than the Issuing Bank) shall be obligated to fund the
participation that such Revolving Loan Lender purchased pursuant to subsection
(a) in an amount equal to its Pro Rata Share of such LC Disbursement on and as
of the date which such Base Rate Borrowing should have occurred.  Each Revolving
Loan Lender’s obligation to fund its participation shall be absolute and
unconditional and shall not be affected by any circumstance, including without
limitation (i) any setoff, counterclaim, recoupment, defense or other right that
such Lender or any other Person may have against the Issuing Bank or any other
Person for any reason whatsoever, (ii) the existence of a Default or an Event of
Default or the termination of the Aggregate Revolving Commitments, (iii) any
adverse change in the condition (financial or otherwise) of the Borrower or any
of its Subsidiaries, (iv) any breach of this Agreement by the Borrower or any
other Lender, (v) any amendment, renewal or extension of any Letter of Credit or
(vi) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.  On the date that such participation is
required to be funded, each Revolving Loan Lender shall promptly transfer, in
immediately available funds, the amount of its participation to the
Administrative Agent for the account of the Issuing Bank.  Whenever, at any time
after the Issuing Bank has received from any such Revolving Loan Lender the
funds for its participation in a LC Disbursement, the Issuing Bank (or the
Administrative Agent on its behalf) receives any payment on account thereof, the
Administrative Agent or the Issuing Bank, as the case may be, will distribute to
such Revolving Loan Lender its Pro Rata Share of such payment; provided, that if
such payment is required to be returned for any reason to the Borrower or to a
trustee, receiver, liquidator, custodian or similar official in any bankruptcy
proceeding, such Lender will return to the Administrative Agent or the Issuing
Bank any portion thereof previously distributed by the Administrative Agent or
the Issuing Bank to it.

 

(f)                                   To the extent that any Revolving Loan
Lender shall fail to pay any amount required to be paid pursuant to paragraphs
(d) or (e) above on the due date therefor, such Revolving Loan Lender shall pay
interest to the Issuing Bank (through the Administrative Agent) on such amount
from such due date to the date such payment is made at a rate per annum equal to
the Federal Funds Rate; provided, that if such Revolving Loan Lender shall fail
to make such

 

57

--------------------------------------------------------------------------------


 

payment to the Issuing Bank within three (3) Business Days of such due date,
then, retroactively to the due date, such Revolving Loan Lender shall be
obligated to pay interest on such amount at the rate set forth in
Section 2.14(c).

 

(g)                                  If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders demanding the deposit of cash
collateral pursuant to this paragraph, the Borrower shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Issuing Bank and the Revolving Loan Lenders, an amount in
cash equal to the LC Exposure as of such date plus any accrued and unpaid fees
thereon; provided, that the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or notice of any kind, upon the occurrence of any Event
of Default with respect to the Borrower described in clause (h) or (i) of
Section 8.1.  Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement.  The Administrative Agent shall have exclusive dominion
and control, including the exclusive right of withdrawal, over such account. 
The Borrower agrees to execute any documents and/or certificates to effectuate
the intent of this paragraph.  Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrower’s risk and expense,
such deposits shall not bear interest.  Interest and profits, if any, on such
investments shall accumulate in such account.  Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it had not been reimbursed and to the extent so applied,
shall be held for the satisfaction of the reimbursement obligations of the
Borrower for the LC Exposure at such time or, if the maturity of the Loans has
been accelerated, with the consent of the Required Lenders, be applied to
satisfy other obligations of the Borrower under this Agreement and the other
Loan Documents.  If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not so applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Events of Default have been cured
or waived.

 

(h)                                 Promptly following the end of each calendar
quarter, the Issuing Bank shall deliver (through the Administrative Agent) to
each Lender and the Borrower a report describing the aggregate Letters of Credit
outstanding at the end of such Fiscal Quarter.  Upon the request of any Lender
from time to time, the Issuing Bank shall deliver to such Lender any other
information reasonably requested by such Lender with respect to each Letter of
Credit then outstanding.

 

(i)                                     The Borrower’s obligation to reimburse
LC Disbursements hereunder shall be absolute, unconditional and irrevocable and
shall be performed strictly in accordance with the terms of this Agreement under
all circumstances whatsoever and irrespective of any of the following
circumstances:

 

(i)                                     Any lack of validity or enforceability
of any Letter of Credit or this Agreement;

 

58

--------------------------------------------------------------------------------


 

(ii)                                  The existence of any claim, set-off,
defense or other right which the Borrower or any Subsidiary or Affiliate of the
Borrower may have at any time against a beneficiary or any transferee of any
Letter of Credit (or any Persons or entities for whom any such beneficiary or
transferee may be acting), any Lender (including the Issuing Bank) or any other
Person, whether in connection with this Agreement or the Letter of Credit or any
document related hereto or thereto or any unrelated transaction;

 

(iii)                               Any draft or other document presented under
a Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect;

 

(iv)                              Payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document to the Issuing Bank
that does not comply with the terms of such Letter of Credit;

 

(v)                                 Any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section 2.23, constitute a legal or equitable discharge of,
or provide a right of setoff against, the Borrower’s obligations hereunder; or

 

(vi)                              The existence of a Default or an Event of
Default.

 

Neither the Administrative Agent, the Issuing Bank, the Lenders nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided, that the foregoing shall not be construed to excuse (i) the Issuing
Bank from liability to the Borrower to the extent of any actual direct damages
(as opposed to special, indirect (including claims for lost profits or other
consequential damages), or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise due care when determining whether drafts or other documents presented
under a Letter of Credit comply with the terms thereof or (ii) the Issuing Bank
or any Related Party of any of the foregoing from the Issuing Bank’s gross
negligence or willful misconduct as determined in a final, nonappealable
judgment of a court of competent jurisdiction.  The parties hereto expressly
agree, that in the absence of gross negligence or willful misconduct on the part
of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised due care in
each such determination.  In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept

 

59

--------------------------------------------------------------------------------


 

and make payment upon such documents if such documents are not in strict
compliance with the terms of such Letter of Credit.

 

(j)                                    Unless otherwise expressly agreed by the
Issuing Bank and the Borrower when a Letter of Credit is issued and subject to
applicable laws, performance under Letters of Credit by the Issuing Bank, its
correspondents, and the beneficiaries thereof will be governed by the rules of
the “International Standby Practices 1998” (ISP98) (or such later revision as
may be published by the Institute of International Banking Law & Practice on any
date any Letter of Credit may be issued) and to the extent not inconsistent
therewith, the governing law of this Agreement set forth in Section 10.5.

 

Section 2.24.                          Increase of Commitments; Additional
Lenders.

 

(a)                                 The Borrower may, upon at least 10 days’
written notice (or such shorter period as may be permitted by the Administrative
Agent in its sole discretion) to the Administrative Agent (who shall promptly
provide a copy of such notice to each Revolving Loan Lender), propose to
(i) increase either the Aggregate Revolving Commitments or (ii) establish one or
more incremental term loan commitments (any such incremental term loan
commitment, an “Incremental Term Loan Commitment”) to make an incremental term
loan (any such incremental term loan, an “Incremental Term Loan”), by an
aggregate amount not to exceed the sum of (x) $150,000,000 and (y) if either of
such increase to the Aggregate Revolving Commitments or such Incremental Term
Loan is incurred in connection with a Permitted Acquisition, any amounts (which
for purposes of clarity, do not include any amounts incurred in reliance upon
clause (x)) so long as the pro forma Leverage Ratio (determined (1) after giving
effect to such acquisition and assuming that such acquisition was consummated on
the first day of the most recently ended period of four consecutive Fiscal
Quarters and (2) in connection with any Limited Condition Acquisition, in
accordance with Section 1.7(a)) shall not be greater than 1.75 to 1 (it being
understood that the increase of Aggregate Revolving Commitments and Incremental
Term Loan Commitments may be incurred under clause (y) of this
Section 2.24(a) regardless of whether there is capacity under clause (x) hereof)
(the amount of any such increase or incremental term loan commitment (which
shall be in minimum increments of $10,000,000), the “Additional Commitment
Amount”).  In any event, no more than four (4) such elections shall be made
during the term of this Agreement.

 

(b)                                 In the case of a request to increase the
Aggregate Revolving Commitments, each Revolving Loan Lender shall have the right
for a period of 5 Business Days following receipt of such notice, to elect by
written notice to the Borrower and the Administrative Agent to increase its
Revolving Commitment by a principal amount equal to its Pro Rata Share of the
Additional Commitment Amount.

 

(c)                                  In the case of a request for Incremental
Term Loan Commitments, or if any Revolving Loan Lender shall not elect to
increase its Revolving Commitment pursuant to subsection (a) of this
Section 2.24, the Borrower may designate another bank or other financial
institution (which may be, but need not be, one or more of the existing Lenders)
which at the time agrees to, in the case of any such Person that is an existing
Lender, increase its Revolving Commitment or provide an Incremental Term Loan
Commitment and in the case of any other such Person (an “Additional Lender”),
which at the time agrees to become a party to this

 

60

--------------------------------------------------------------------------------


 

Agreement, if not already a Lender; provided, however, that any new bank or
financial institution must be acceptable to the Administrative Agent, which
acceptance will not be unreasonably withheld, conditioned or delayed.  The sum
of the increases in the Revolving Commitments of the existing Lenders pursuant
to this subsection (c) plus the Revolving Commitments of the Additional Lenders
shall not in the aggregate exceed the unsubscribed amount of the Additional
Commitment Amount in the case of a request to increase the Aggregate Revolving
Commitments.

 

(d)                                 No Lender (or any successor thereto) shall
have any obligation to increase its Revolving Commitment or its other
obligations under this Agreement and the other Loan Documents or provide an
Incremental Term Loan Commitment, and any decision by a Lender to increase its
Revolving Commitment or provide an Incremental Term Loan Commitment shall be
made in its sole discretion independently from any other Lender.

 

(e)                                  An increase in the aggregate amount of the
Revolving Commitments or the establishment of Incremental Term Loan Commitments
pursuant to this Section 2.24 shall become effective upon the receipt by the
Administrative Agent of a supplement or joinder in form and substance reasonably
satisfactory to the Administrative Agent executed by the Borrower and by each
Additional Lender and by each other Revolving Loan Lender whose Revolving
Commitment is to be increased, setting forth the new Revolving Commitments or
the Incremental Term Loan Commitments of such Lenders and setting forth the
agreement of each Additional Lender to become a party to this Agreement and to
be bound by all the terms and provisions hereof, and, to the extent requested by
such Additional Lender or such other Revolving Loan Lender whose Revolving
Commitment is to be increased, Revolving Notes evidencing such increase in the
Revolving Commitment or promissory notes evidencing the incurrence of such
Incremental Term Loan Commitment, and such evidence of appropriate corporate
authorization on the part of the Borrower and the Guarantors with respect to the
increase in the Revolving Commitments or the incurrence of the Incremental Term
Loan Commitments and such opinions of counsel for the Borrower and the
Guarantors with respect to the increase in the Revolving Commitments or the
incurrence of the Incremental Term Loan Commitments as the Administrative Agent
may reasonably request, and, in the case of the incurrence of the Incremental
Term Loan Commitments, an amendment to this Agreement as mutually agreed by the
Borrower, the Administrative Agent and the Additional Lenders or such other
Lenders, in each case who are providing such Incremental Term Loan Commitment;
provided that (i) the terms and conditions applicable to Incremental Term Loans
may be materially different from those of the Revolving Loans to the extent such
differences are reasonably acceptable to the Administrative Agent and (ii) the
interest rates, maturity, mandatory prepayment provisions and amortization
schedule applicable to such Incremental Term Loans shall be determined by the
Borrower and the Lenders holding the Incremental Term Loan Commitments.  In
connection with the foregoing, and notwithstanding anything in Section 10.2 to
the contrary, the Administrative Agent, the Borrower, the Guarantors and the
Additional Lenders or existing Lenders participating in the Additional
Commitment Amount, as applicable, may enter into such amendments to this
Agreement as may be necessary or appropriate (in the Administrative Agent’s
judgment) to incorporate the terms of Additional Commitment Amount into the
terms of this Agreement, and to provide the Additional Lenders with the benefits
of this Agreement that are available to the other Lenders in the same Class as
such Additional Lenders.

 

61

--------------------------------------------------------------------------------


 

(i)                                     Notwithstanding anything to the contrary
set forth in Section 3.2, an increase in the aggregate amount of the Revolving
Commitments or the establishment of Incremental Term Loan Commitments pursuant
to this Section 2.24 shall be subject to, at the time of and immediately after
giving effect to such proposed increase in the aggregate amount of the Revolving
Commitments or establishment of Incremental Term Loan Commitments and the use of
the proceeds thereof, no Default or Event of Default shall have occurred and be
continuing and all representations and warranties of each Loan Party set forth
in the Loan Documents shall be true and correct in all material respects (other
than those representations and warranties that are expressly qualified by a
Material Adverse Effect or other materiality, in which case such representations
and warranties shall be true and correct in all respects) on such date, except
for representations and warranties that expressly relate to an earlier date,
which shall be true and correct in all material respects (or in all respects, as
applicable) as of such earlier date; provided that, solely with respect to the
establishment of Incremental Term Loan Commitments entered into in connection
with the financing of a Limited Condition Acquisition, the Lenders providing
such Incremental Term Loan Commitments may agree to a “funds certain provision”
that:

 

(ii)                                  does not impose as a condition to funding
thereof that no Default or Event of Default (other than any Default or Event of
Default under Section 8.1(a), (b), (h), (i) or (j)) shall have occurred and be
continuing at the time such Limited Condition Acquisition is consummated, in
which event the condition to funding thereof shall instead be that (x) no
Default or Event of Default shall have occurred and be continuing on the Limited
Condition Acquisition Test Date with respect to such Limited Condition
Acquisition and (y) no Default or Event of Default under Section 8.1(a), (b),
(h), (i) or (j) shall have occurred and be continuing at the time such Limited
Condition Acquisition is consummated; and

 

(iii)                               provides that the only representations and
warranties the making of which shall be a condition to funding thereof shall be
(x) certain “specified representations” agreed to by the Lenders providing such
Commitments and (y) the representations and warranties made by or with respect
to the applicable target in the Limited Condition Acquisition Agreement that are
material to the interests of the Lenders, but only to the extent that the
Borrower (or any of its Subsidiaries) has the right to terminate the Borrower’s
(or such Subsidiary’s) obligations under such Limited Condition Acquisition
Agreement or to decline to consummate the transactions contemplated by such
Limited Condition Acquisition Agreement as a result of a breach of such
representations or warranties in such Limited Condition Acquisition Agreement
(or the failure of such representations or warranties to be true and correct or
to satisfy the closing conditions in such Limited Condition Acquisition
Agreement applicable to such representations or warranties).

 

(f)                                   Upon the acceptance of any such agreement
by the Administrative Agent, the Aggregate Revolving Commitment Amount shall
automatically be increased by the amount of the Revolving Commitments added
through such agreement and Schedule II shall automatically be deemed amended to
reflect the Incremental Term Loan Commitments or Revolving Commitments of all
Lenders after giving effect to the addition of such Incremental Term Loan
Commitments or Revolving Commitments.

 

(g)                                  Upon any increase in the aggregate amount
of the Revolving Commitments pursuant to this Section 2.24 that is not pro rata
among all Revolving Loan

 

62

--------------------------------------------------------------------------------


 

Lenders, (x) within five Business Days, in the case of any Base Rate Loans then
outstanding, and at the end of the then current month with respect thereto, in
the case of any Index Rate Loans then outstanding, and at the end of the then
current Interest Period with respect thereto, in the case of any Eurodollar
Loans then outstanding, the Borrower shall prepay such Loans in their entirety
and, to the extent the Borrower elects to do so and subject to the conditions
specified in Article 3, the Borrower shall reborrow the Revolving Loans from the
Revolving Loan Lenders in proportion to their respective Revolving Commitments
after giving effect to such increase, until such time as all outstanding
Revolving Loans are held by the Revolving Loan Lenders in proportion to their
respective Commitments after giving effect to such increase); provided that with
respect to this subclause (x), (A) the prepayment to, and borrowing from, any
existing Lender shall be effected by book entry to the extent that any portion
of the amount prepaid to such Lender will be subsequently borrowed from such
Lender and (B) the existing Revolving Loan Lenders, as applicable, and the
Additional Lenders shall make and receive payments among themselves, in a manner
acceptable to the Administrative Agent, so that, after giving effect thereto,
the Loans of such Lenders are held ratably by the Lenders of such Class in
accordance with the respective Commitments of such Class of such Lenders (after
giving effect to such Additional Commitment Amount), and (y) effective upon such
increase, the amount of the participations held by each Revolving Loan Lender in
each Letter of Credit then outstanding shall be adjusted automatically such
that, after giving effect to such adjustments, the Lenders shall hold
participations in each such Letter of Credit in proportion to their respective
Revolving Commitments.

 

(h)                                 The Additional Lenders or existing Lenders
providing an Incremental Term Loan Commitment shall be included in any
determination of the Required Lenders and such Lenders will not constitute a
separate voting class for any purposes under this Agreement.

 

Section 2.25.                          Mitigation of Obligations.  If any Lender
requests compensation under Section 2.19, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.21, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the sole judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable under Section 2.19 or Section 2.21, as the case may be, in the future
and (ii) would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender.  The Borrower hereby
agrees to pay all costs and expenses incurred by any Lender in connection with
such designation or assignment.

 

Section 2.26.                          Replacement of Lenders.  If any Lender is
unable to fund any Eurodollar Loan or Index Rate Loan pursuant to
Section 2.17(ii) or  Section 2.18 or if any Lender requests compensation under
Section 2.19, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority of the account of any Lender pursuant to
Section 2.21, or if any Lender is a Defaulting Lender or Potential Defaulting
Lender or defaults in its obligation to fund Loans hereunder or comply with the
provisions of Section 2.21(e) or if any Lender does not provide its consent to
any proposed waiver or amendment which is not effective unless consented to by
the Required Lenders (or such higher percentage or proportion of the Lenders as
herein provided), then the Borrower may, at its sole expense and effort, upon
notice

 

63

--------------------------------------------------------------------------------


 

to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
set forth in Section 10.4(b)) all its interests, rights and obligations under
this Agreement to an assignee that shall assume such obligations (which assignee
may be another Lender); provided, that (i) the Borrower shall have received the
prior written consent of the Administrative Agent, which consent shall not be
unreasonably withheld (provided that such consent shall not be required to the
extent an assignment pursuant to Section 10.4 to such assignee would not require
the consent of the Administrative Agent), (ii) such Lender shall have received
payment of an amount equal to the outstanding principal amount of all Loans owed
to it, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (in the case of such outstanding principal and
accrued interest) and from the Borrower (in the case of all other amounts) and
(iii) in the case of a claim for compensation under Section 2.19 or payments
required to be made pursuant to Section 2.21, such assignment will result in a
reduction in such compensation or payments.  A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.

 

Section 2.27.                          Defaulting Lender.  If a Lender becomes,
and during the period it remains, a Defaulting Lender, the following provisions
shall apply with respect to any outstanding LC Exposure and any outstanding
Swingline Exposure of such Defaulting Lender:

 

(a)                                 the Borrower will, not less than one
Business Day after demand by the Administrative Agent (at the direction of the
Issuing Bank and/or the Swingline Lender, as the case may be), (i) to the extent
not otherwise reallocated among all other Lenders that are Non-Defaulting
Lenders in accordance with Section 3.2(f), cash collateralize (in accordance
with Section 2.23(g)) a portion of the obligations of the Borrower owed to the
Issuing Bank and the Swingline Lender equal to such Defaulting Lender’s LC
Exposure or Swingline Exposure, as the case may be, (ii) in the case of such
Swingline Exposure, prepay all Swingline Loans or (iii) make other arrangements
reasonably satisfactory to the Administrative Agent, and to the Issuing Bank and
the Swingline Lender, as the case may be, in their reasonable discretion to
protect them against the risk of non-payment by such Defaulting Lender; and

 

(b)                                 any amount paid by the Borrower for the
account of a Defaulting Lender under this Agreement (whether on account of
principal, interest, fees, indemnity payments or other amounts) will not be paid
or distributed to such Defaulting Lender, but will instead be retained by the
Administrative Agent in a segregated non-interest-bearing account until the
termination of the Commitments and payment in full of all obligations of the
Borrower hereunder and will be applied by the Administrative Agent, to the
fullest extent permitted by law, to the making of payments from time to time in
the following order of priority:  first to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent under this Agreement, second
to the payments of any amounts owing by such Defaulting Lender to the Issuing
Bank or the Swingline Lender (pro rata as to the respective amounts owing to
each of them) under this Agreement, third to the payment of post-default
interest and then current interest due and payable to Lenders other than
Defaulting Lenders, ratably among them in accordance with the amounts of such
interest then due and payable to them, fourth to the payment of fees then due
and payable to the Non-Defaulting Lenders hereunder, ratably among them in
accordance with the amount of such fees then due and payable to them, fifth to
pay principal and

 

64

--------------------------------------------------------------------------------


 

unreimbursed LC Disbursements then due and payable to the Non-Defaulting Lenders
hereunder ratably in accordance with the amounts then due and payable to them,
sixth to the ratable payment of other amounts then due and payable to the
Non-Defaulting Lenders, and seventh after the termination of the Commitments and
payment in full of all obligations of the Borrower hereunder, to pay amounts
owing under this Agreement to such Defaulting Lender or as a court of competent
jurisdiction may otherwise direct.

 

Section 2.28.                          Certain Permitted Amendments.

 

(a)                                 The Borrower may, by written notice to the
Administrative Agent from time to time make one or more offers (each, a “Loan
Modification Offer”) to all the Lenders to make one or more Permitted Amendments
pursuant to procedures reasonably specified by the Administrative Agent and
reasonably acceptable to the Borrower.  Such notice shall set forth (i) the
terms and conditions of the requested Permitted Amendment and (ii) the date on
which such Permitted Amendment is requested to become effective (which shall not
be less than 10 Business Days nor more than 30 Business Days after the date of
such notice, in each case, unless otherwise agreed to by the Administrative
Agent).  Notwithstanding anything to the contrary in Section 10.2, each
Permitted Amendment shall only require the consent of the Borrower, the
Administrative Agent and those Lenders that accept the applicable Loan
Modification Offer (such Lenders, the “Accepting Lenders”), and each Permitted
Amendment shall become effective only with respect to the Loans and Revolving
Commitments of the Accepting Lenders.  In connection with any Loan Modification
Offer, the Borrower may, at its sole option, terminate or reduce the aggregate
Revolving Commitments, and/or repay or reduce any Term Loans, of one or more of
the Lenders that are not Accepting Lenders.  Additionally, to the extent the
Borrower has reduced the Revolving Commitments and/or Term Loans of such
Lenders, it may request any other financial institution (with the consent of the
Administrative Agent, such consent not to be unreasonably conditioned, delayed
or withheld) to provide a commitment to make loans on the terms set forth in
such Loan Modification Offer in an amount not to exceed the amount of the
Revolving Commitments and Term Loans reduced pursuant to the preceding
sentence.  Notwithstanding any other provision hereof, the Borrower shall not be
entitled to have more than one Loan Modification Offer outstanding at any one
time, nor to make more than five Loan Modification Offers during the term of the
Loans.

 

(b)                                 The Borrower and each Accepting Lender shall
execute and deliver to the Administrative Agent a Loan Modification Agreement
and such other documentation as the Administrative Agent shall reasonably
specify to evidence the acceptance of the Permitted Amendments and the terms and
conditions thereof.  The Administrative Agent shall promptly notify each Lender
as to the effectiveness of each Loan Modification Agreement.  Each of the
parties hereto hereby agrees that, upon the effectiveness of any Loan
Modification Agreement, this Agreement shall be deemed amended to the extent
(but only to the extent) necessary to reflect the existence and terms of the
Permitted Amendment evidenced thereby and only with respect to the Loans and
Revolving Commitments of the Accepting Lenders, including any amendments
necessary to treat the applicable Loans and/or Revolving Commitments of the
Accepting Lenders as a new “Class” of loans and/or revolving commitments
hereunder.  Notwithstanding the foregoing, no Permitted Amendment shall become
effective unless the Administrative Agent, to the extent reasonably requested by
the Administrative Agent, shall have received legal opinions,

 

65

--------------------------------------------------------------------------------


 

board resolutions, officer’s and secretary’s certificates and other
documentation consistent with those delivered on the Closing Date under this
Agreement.

 

(c)                                  “Permitted Amendments” means any or all of
the following:  (i) an extension of the Maturity Date and/or the Revolving
Commitment Termination Date applicable solely to the Loans and/or Revolving
Commitments of the Accepting Lenders, (ii) a delay in the timing of any
scheduled amortization payments to be made in respect of the Term Loans of any
Accepting Lender, (iii) an increase in the interest rate with respect to the
Loans and/or Revolving Commitments of the Accepting Lenders, (iv) the inclusion
of additional fees to be payable to the Accepting Lenders in connection with the
Permitted Amendment (including any upfront fees), (v) such amendments to this
Agreement and the other Loan Documents as shall be appropriate, in the
reasonable judgment of the Administrative Agent, to provide the rights and
benefits of this Agreement and other Loan Documents to each new “Class” of loans
and/or commitments resulting therefrom, provided, that (A) the allocation of the
participation exposure with respect to any then-existing or subsequently issued
or made Letter of Credit or Swingline Loan as between the revolving commitments
of such new “Class” and the Revolving Commitments of the then-existing Lenders
shall be made on a pro rata basis as between the revolving commitments of such
new “Class” and the Revolving Commitments of the then-existing Revolving Loan
Lenders, (B) the LC Commitment and Swingline Commitment may not be extended
without the prior written consent of the Issuing Bank or the Swingline Lender,
as applicable, and only to the extent the LC Commitment or Swingline Commitment
so extended does not exceed the aggregate Revolving Commitments extended
pursuant to clause (i) above, (C) payments of principal and interest on Loans
(including loans of Accepting Lenders) shall continue to be shared pro rata in
accordance with Section 2.22, except that notwithstanding Section 2.22, the
Loans and Revolving Commitments of the Lenders that are not Accepting Lenders
may be repaid and terminated on their applicable Maturity Date and/or Revolving
Commitment Termination Date, as the case may be, without any pro rata reduction
of the revolving commitments and repayment of loans of Accepting Lenders with a
different Maturity Date and/or Revolving Commitment Termination Date, and
(vi) such other amendments to this Agreement and the other Loan Documents as
shall be appropriate, in the reasonable judgment of the Administrative Agent, to
give effect to the foregoing Permitted Amendments.  The expenses of the
transactions contemplated by this Section 2.28 shall be paid by the Borrower in
accordance with Section 10.3(a).

 

(d)                                 This Section 2.28 shall supersede any
provision in Section 10.2 to the contrary.  Notwithstanding any reallocation
into extending and non-extending “Classes” in connection with a Permitted
Amendment, all Loans to the Borrower under this Agreement shall rank pari passu
in right of payment.

 

ARTICLE 3

 

CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

 

Section 3.1.                                 Conditions To Effectiveness.  The
obligations of the Lenders (including the Swingline Lender) to make Loans and
the obligation of the Issuing Bank to issue any Letter

 

66

--------------------------------------------------------------------------------


 

of Credit hereunder shall not become effective until the date on which each of
the following conditions is satisfied (or waived in accordance with
Section 10.2).(4)

 

(a)                                 The Administrative Agent shall have received
all fees and other amounts due and payable on or prior to the Closing Date,
including reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder, under any other Loan Document and
under any agreement with the Administrative Agent or STRH (including the Fee
Letter).

 

(b)                                 The Administrative Agent (or its counsel)
shall have received the following:

 

(i)                                     a counterpart of this Agreement signed
by or on behalf of each party hereto or written evidence satisfactory to the
Administrative Agent (which may include telecopy transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement;

 

(ii)                                  duly executed Notes payable to each Lender
requesting a note (including the Swingline Note payable to the Swingline
Lender);

 

(iii)                               the Subsidiary Guaranty Agreement duly
executed by each Subsidiary Loan Party;

 

(iv)                              the Security Agreement duly executed by the
Borrower and each Subsidiary Loan Party;

 

(v)                                 the Pledge Agreement duly executed by the
Borrower and each Subsidiary Loan Party;

 

(vi)                              copies of duly executed payoff letters, in
form and substance satisfactory to Administrative Agent, executed by each holder
of existing Indebtedness or the agent thereof, and a Perfection Certificate (as
defined in the Security Agreement) with respect to the Loan Parties dated the
Closing Date and duly executed by a Responsible Officer of the Borrower;
together with (a) the results of a search of the Uniform Commercial Code filings
(or equivalent filings) made with respect to the Loan Parties in the states (or
other jurisdictions) of formation of such Persons and in which the chief
executive office of each such Person is located and in the other jurisdictions
in which such Persons maintain property or do business, together with copies of
the financing statements (or similar documents) disclosed by such search,
(b) UCC-3 or other appropriate termination statements, in form and substance
satisfactory to Administrative Agent, releasing all liens of such holders or
agent upon any of the personal property of the Borrower and its Subsidiaries and
(c) any other releases, terminations or other documents reasonably required by
the Administrative Agent to evidence the payoff of such Indebtedness;

 

--------------------------------------------------------------------------------

(4)  Conditions set forth in Section 3.1 were satisfied, and the Closing Date
occurred, on November 8, 2012.

 

67

--------------------------------------------------------------------------------


 

(vii)                           Reserved;

 

(viii)                        a certificate of the Secretary or Assistant
Secretary of each Loan Party in form and substance acceptable to the
Administrative Agent, attaching and certifying copies of its bylaws and of the
resolutions of its boards of directors, or partnership agreement or limited
liability company agreement, or comparable organizational documents and
authorizations, authorizing the execution, delivery and performance of the Loan
Documents to which it is a party and certifying the name, title and true
signature of each officer of such Loan Party executing the Loan Documents to
which it is a party;

 

(ix)                              certified copies of the articles or
certificate of incorporation, certificate of organization or limited
partnership, or other registered organizational documents of each Loan Party,
together with certificates of good standing or existence, as may be available
from the Secretary of State of the jurisdiction of organization of such Loan
Party;

 

(x)                                 Reserved;

 

(xi)                              favorable written opinion of Hogan Lovells US
LLP, counsel to the Loan Parties, addressed to the Administrative Agent and each
of the Lenders, and covering such matters relating to the Loan Parties, the Loan
Documents and the transactions contemplated therein as the Administrative Agent
or the Required Lenders shall reasonably request;

 

(xii)                           a certificate, in form and substance acceptable
to the Administrative Agent, dated the Closing Date and signed by a Responsible
Officer, certifying that (x) no Default or Event of Default exists, (y) all
representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct in all material respects (or, if qualified by
materiality, in all respects) and (z) since December 31, 2011, there shall have
been no change which has had or could reasonably be expected to have a Material
Adverse Effect;

 

(xiii)                        with respect to any Loan to be funded on the
Closing Date, if any, a duly executed Notice of Borrowing;

 

(xiv)                       with respect to any Loan to be funded on the Closing
Date, if any, a duly executed funds disbursement agreement, together with a
report setting forth the sources and uses of the proceeds of the Loans to be
disbursed on the Closing Date;

 

(xv)                          certified copies of all consents, approvals,
authorizations, registrations and filings and orders required to be made or
obtained under any Requirement of Law, or by any Contractual Obligation of each
Loan Party, in connection with the execution, delivery and performance of the
Loan Documents by each Loan Party, and the validity and enforceability of the
Loan Documents against each Loan Party or any of the transactions contemplated
thereby, and such consents, approvals, authorizations, registrations, filings
and orders shall be in full force and effect and all applicable waiting periods
shall have expired, and no investigation or inquiry by any Governmental
Authority regarding the Loans or any transaction being financed with the
proceeds thereof shall be ongoing;

 

(xvi)                       Reserved;

 

68

--------------------------------------------------------------------------------


 

(xvii)                    copies of the consolidated and consolidating balance
sheets, income statements, cash flows and operating budget of the Borrower
setting forth projections for the five Fiscal Years next succeeding the Closing
Date, and setting forth in reasonable detail the assumptions underlying such
projections;

 

(xviii)                 copies of (A) the internally prepared quarterly
financial statements of Borrower and its Subsidiaries on a consolidated basis
for the Fiscal Quarter ending on September 30, 2012, and (B) the audited
consolidated financial statements for Borrower and its Subsidiaries for the
Fiscal Years ending December 31, 2008, December 31, 2009, December 31, 2010, and
December 31, 2011;

 

(xix)                       a duly completed and executed Compliance Certificate
of the Borrower, including pro forma calculations of the financial covenants set
forth in Article 6 (other than Section 6.3) hereof as of September 30, 2012;

 

(xx)                          a copy of, or a certificate as to coverage under,
the insurance policies required by the applicable provisions of the Security
Documents, each of which shall be endorsed or otherwise amended to include a
customary lender’s loss payable endorsement and to name the Administrative Agent
as additional insured, in form and substance satisfactory to the Administrative
Agent;

 

(xxi)                       Reserved; and

 

(xxii)                    such other documents, certificates or information as
the Administrative Agent or the Required Lenders may reasonably request, all in
form and substance reasonably satisfactory to the Administrative Agent or the
Required Lenders.

 

(c)                                  The Administrative Agent shall have
received (i) to the extent required by the Pledge Agreement, the certificates
representing the shares of Capital Stock pledged pursuant to the Pledge
Agreement, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the Borrower or the applicable
Subsidiary Loan Party, as pledgor; (ii) to the extent required by the Security
Agreement, the certificates representing the shares of Capital Stock pledged
pursuant to the Security Agreement, together with an undated stock power for
each such certificate executed in blank by a duly authorized officer of the
pledgor thereof and (iii) to the extent required by the Security Agreement or
the Pledge Agreement, each promissory note pledged to the Administrative Agent
pursuant to the Pledge Agreement and the Security Agreement endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank
satisfactory to the Administrative Agent) by the pledgor thereof.

 

(d)                                 Each document (including, without
limitation, any Uniform Commercial Code financing statement) required by the
Security Documents or under law or reasonably requested by the Administrative
Agent to be filed, registered or recorded in order to create in favor of the
Administrative Agent, for the benefit of the Lenders, a perfected Lien on the
Collateral described therein, prior and superior in right to any other Person
(other than with respect to Liens permitted by Section 7.2), shall be in proper
form for filing, registration or recordation.

 

69

--------------------------------------------------------------------------------


 

Section 3.2.                                 Each Credit Event.  Subject to
Section 2.24, the obligation of each Lender to make a Loan on the occasion of
any Borrowing and of the Issuing Bank to issue, amend, renew or extend any
Letter of Credit is subject to the satisfaction of the following conditions:

 

(a)                                 at the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, no Default or Event of Default shall
exist;

 

(b)                                 at the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, all representations and warranties of each
Loan Party set forth in the Loan Documents shall be true and correct in all
material respects (or, if qualified by materiality, in all respects) on and as
of the date of such Borrowing or the date of issuance, amendment, extension or
renewal of such Letter of Credit (except to the extent stated to relate to a
specific earlier date, in which case such representations and warranties shall
be true and correct in all material respects as of such earlier date), in each
case before and after giving effect thereto;

 

(c)                                  Reserved;

 

(d)                                 the Borrower shall have delivered the
required Notice of Borrowing, or, in the case of any Letter of Credit, any other
notice required pursuant to Section 2.23;

 

(e)                                  Reserved; and

 

(f)                                   to the extent any Lender is a Defaulting
Lender or a Potential Defaulting Lender, at the time of such Swingline Loan or
issuance of such Letter of Credit, the cost or loss to the Issuing Bank or the
Swingline Lender, as the case may be, that would result therefrom is fully
covered or eliminated by (i) with respect to such Letter of Credit, (x) the LC
Exposure of such Defaulting Lender or Potential Defaulting Lender being
reallocated among all other Lenders that are Non-Defaulting Lenders in
proportion with their Pro Rata Share, but only to the extent that, after giving
effect to such reallocation, the Revolving Credit Exposure of each
Non-Defaulting Lender does not exceed such Non-Defaulting Lender’s Pro Rata
Share of the Aggregate Revolving Commitment Amount; and (y) to the extent that
such LC Exposure of such Defaulting Lender or Potential Defaulting Lender
exceeds the amount that is permitted to be reallocated pursuant to the
immediately preceding clause (x), the Borrower having provided cash collateral
to the Administrative Agent to hold on behalf of the Borrower, on terms and
conditions reasonably satisfactory to the Issuing Bank and the Administrative
Agent, in an amount equal to such excess, (ii) with respect to any Swingline
Loan, the Borrower having provided cash collateral to the Administrative Agent
to hold on behalf of the Borrower, on terms and conditions reasonably
satisfactory to the Swingline Lender and the Administrative Agent, in an amount
equal to the Swingline Exposure of such Defaulting Lender or Potential
Defaulting Lender, or (iii) the Borrower making other arrangements reasonably
satisfactory to the Administrative Agent and the Issuing Bank or the Swingline
Lender, as applicable, in their reasonable discretion to protect them against
the risk of non-payment by such Defaulting Lender or Potential Defaulting
Lender; provided that none of the foregoing will constitute a waiver or release
of any claim the Borrower, the Administrative Agent, the Issuing Bank, the
Swingline Lender or any other Lender may have

 

70

--------------------------------------------------------------------------------


 

against such Defaulting Lender, or cause such Defaulting Lender or Potential
Defaulting Lender to be a Non-Defaulting Lender.

 

Each Borrowing and each issuance, amendment, extension or renewal of any Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section 3.2.

 

Section 3.3.                                 Delivery of Documents.  All of the
Loan Documents, certificates, legal opinions and other documents and papers
referred to in this Article 3, unless otherwise specified, shall be delivered to
the Administrative Agent for the account of each of the Lenders.

 

ARTICLE 4

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent and each Lender
as follows:

 

Section 4.1.                                 Existence; Power.  Each of the Loan
Parties (i) is duly organized, validly existing and in good standing as a
corporation, partnership or limited liability company under the laws of the
jurisdiction of its organization, (ii) has all requisite power and authority to
carry on its business as now conducted, and (iii) is duly qualified to do
business, and is in good standing, in each jurisdiction where such qualification
is required, except in a case where a failure to be so qualified could not
reasonably be expected to result in a Material Adverse Effect.

 

Section 4.2.                                 Organizational Power;
Authorization.  The execution, delivery and performance by each Loan Party of
the Loan Documents to which it is a party are within such Loan Party’s
organizational powers and have been duly authorized by all necessary
organizational, and if required, shareholder, partner or member, action.  This
Agreement has been duly executed and delivered by the Borrower, and constitutes,
and each other Loan Document to which any Loan Party is a party, when executed
and delivered by such Loan Party, will be duly executed and delivered by such
Loan Party, and will constitute, valid and binding obligations of the Borrower
or such Loan Party (as the case may be), enforceable against it in accordance
with their respective terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity.

 

Section 4.3.                                 Governmental Approvals; No
Conflicts.  The execution, delivery and performance by the Borrower of this
Agreement, and by each Loan Party of the other Loan Documents to which it is a
party (a) do not require any consent or approval of, registration or filing
with, or any action by, any Governmental Authority, except those as have been
obtained or made and are in full force and effect, (b) will not violate any
Requirements of Law applicable to the Borrower or any of its Subsidiaries or any
judgment, order or ruling of any Governmental Authority, (c) will not violate or
result in a default under any indenture, material agreement or other material
instrument binding on the Borrower or any of its Subsidiaries or any of its
assets or give rise to a right thereunder to require any payment to be made by
the Borrower or any of its

 

71

--------------------------------------------------------------------------------


 

Subsidiaries and (d) will not result in the creation or imposition of any Lien
(other than Liens permitted by Section 7.2) on any asset of the Borrower or any
of its Subsidiaries.

 

Section 4.4.                                 Financial Statements.  The Borrower
has furnished to each Lender (i) the audited consolidated balance sheet of the
Borrower and its Subsidiaries as of December 31, 2017, and the related
consolidated statements of income, shareholders’ equity and cash flows for the
Fiscal Year then ended with a written report thereon prepared by PriceWaterhouse
Coopers and (ii) the unaudited consolidated balance sheet of the Borrower and
its Subsidiaries as of March 31, 2018, and the related unaudited consolidated
statements of income and cash flows for the Fiscal Quarter and year-to-date
period then ending, certified by a Responsible Officer.  Such financial
statements fairly present in all material respects the consolidated financial
condition of the Borrower and its Subsidiaries as of such dates and the
consolidated results of operations for such periods in conformity with GAAP
consistently applied, subject to year-end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii).  Since
December 31, 2017, there has been no event, circumstance or condition which has
had or would reasonably be expected to have, singly or in the aggregate, a
Material Adverse Effect.

 

Section 4.5.                                 Litigation and Environmental
Matters.

 

(a)                                 No litigation, investigation or proceeding
of or before any arbitrators or Governmental Authorities is pending against or,
to the knowledge of any Responsible Officer of the Borrower or any other officer
of the Borrower having primary responsibility therefor, threatened against or
affecting the Borrower or any of its Subsidiaries (i) as to which there is a
reasonable possibility of an adverse determination that could reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect or (ii) which in any manner draws into question the validity or
enforceability of this Agreement or any other Loan Document.

 

(b)                                 Except for the matters set forth on Schedule
4.5 or as could not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of its Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.

 

Section 4.6.                                 Compliance with Laws and
Agreements.  The Borrower and each Subsidiary is in compliance with (a) all
Requirements of Law and all judgments, decrees and orders of any Governmental
Authority and (b) all indentures, agreements or other instruments binding upon
it or its properties, except where non-compliance, either singly or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

Section 4.7.                                 Investment Company Act, Etc. 
Neither the Borrower nor any of its Subsidiaries is an “investment company” or
is “controlled” by an “investment company”, as such terms are defined in, or is
required to register under, the Investment Company Act of 1940, as amended.

 

Section 4.8.                                 Taxes.  The Borrower and its
Subsidiaries have timely filed or caused to be filed all Federal income tax
returns and all other material tax returns that are required to be

 

72

--------------------------------------------------------------------------------


 

filed by them, and have paid all Federal and other material taxes shown to be
due and payable on such returns or on any assessments made against it or its
property and all other material taxes, fees or other charges imposed on it or
any of its property by any Governmental Authority, except where the same are
currently being contested in good faith by appropriate proceedings and for which
the Borrower or such Subsidiary, as the case may be, has set aside on its books
adequate reserves in accordance with GAAP.  The charges, accruals and reserves
on the books of the Borrower and its Subsidiaries in respect of such taxes are
adequate, and no tax liabilities that could be materially in excess of the
amount so provided are anticipated.

 

Section 4.9.                                 Margin Regulations.  None of the
proceeds of any of the Loans or Letters of Credit will be used, directly or
indirectly, for “purchasing” or “carrying” any “margin stock” or to extend
credit to others for the purpose of purchasing or carrying “margin stock,” with
the respective meanings of each of such terms under Regulation U of the Board of
Governors of the Federal Reserve System as now and from time to time hereafter
in effect or for any purpose that violates the provisions of the Regulation U. 
Neither the Borrower nor any of its Subsidiaries is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying “margin stock.”

 

Section 4.10.                          ERISA.  No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, could reasonably be
expected to result in a Material Adverse Effect.  The present value of all
accumulated benefit obligations under each Plan (based on the assumptions used
for purposes of Statement of Financial Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Standards No. 87) did
not, as of the date of the most recent financial statements reflecting such
amounts, exceed the fair market value of the assets of all such underfunded
Plans.

 

Section 4.11.                          Ownership of Property.

 

(a)                                 Each of the Borrower and its Subsidiaries
has good title to, or valid leasehold interests in, all of its real and personal
property material to the operation of its business, including all such
properties reflected in the most recent audited consolidated balance sheet of
the Borrower referred to in Section 4.4 or purported to have been acquired by
the Borrower or any Subsidiary after said date (except as sold or otherwise
disposed of in the ordinary course of business), in each case free and clear of
Liens other than Liens permitted by this Agreement.  Except as could not
reasonably be expected to result in a Material Adverse Effect, all leases that
individually or in the aggregate are material to the business or operations of
the Borrower and its Subsidiaries are valid and subsisting and are in full
force.

 

(b)                                 Each of the Borrower and its Subsidiaries
owns, or is licensed, or otherwise has the right, to use, all patents,
trademarks, service marks, trade names, copyrights and other intellectual
property material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe on the rights of any other Person except as could
not reasonably be expected to result in a Material Adverse Effect.

 

73

--------------------------------------------------------------------------------


 

(c)                                  The properties of the Borrower and its
Subsidiaries are insured with financially sound and reputable insurance
companies which are not Affiliates of the Borrower, in such amounts with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Borrower or any applicable Subsidiary operates.

 

Section 4.12.                          Disclosure.  None of the reports
(including, without limitation, all reports that the Borrower is required to
file with the Securities and Exchange Commission), financial statements,
certificates or other information furnished by or on behalf of the Borrower to
the Administrative Agent or any Lender in connection with the negotiation or
syndication of this Agreement or any other Loan Document or delivered hereunder
or thereunder (as modified or supplemented by any other information so
furnished, including, without limitation, all reports that the Borrower is
required to file with the Securities and Exchange Commission) contains when
furnished any material misstatement of fact or omits to state any material fact
necessary to make the statements herein or in any of the reports, financial
statements, certificates or other information furnished by or on behalf of the
Borrower, taken as a whole, in light of the circumstances under which they were
made, not materially misleading; provided, that with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions that management of the Borrower
believed to be reasonable at the time such projected financial information was
prepared (it being recognized by the Administrative Agent and each Lender that
projections as to future events are not to be viewed as facts or guaranties of
future performance, that actual results during the period or periods covered by
such projections may differ from the projected results and that such differences
may be material and that the Borrower makes no representation that such
projections will be in fact realized).

 

Section 4.13.                          Labor Relations.  Except as could not
reasonably be expected to have a Material Adverse Effect, (i) there are no
strikes, lockouts or other material labor disputes or grievances against the
Borrower or any of its Subsidiaries, or, to the knowledge of any Responsible
Officer of the Borrower or any other officer of the Borrower having primary
responsibility therefor, threatened against or affecting the Borrower or any of
its Subsidiaries, and (ii) no significant unfair labor practice, charges or
grievances are pending against the Borrower or any of its Subsidiaries, or to
the knowledge of any Responsible Officer of the Borrower or any other officer of
the Borrower having primary responsibility therefor, threatened against any of
them before any Governmental Authority.  All payments due from the Borrower or
any of its Subsidiaries pursuant to the provisions of any collective bargaining
agreement have been paid or accrued as a liability on the books of the Borrower
or any such Subsidiary, except where the failure to do so could not reasonably
be expected to have a Material Adverse Effect.

 

Section 4.14.                          Subsidiaries.  Schedule 4.14 sets forth
the name of, the ownership interest of the Borrower or any Subsidiary in, the
jurisdiction of incorporation or organization of, and the type of, each
Subsidiary and identifies each Subsidiary that is a Subsidiary Loan Party, in
each case as of the Closing Date.

 

Section 4.15.                          Insolvency.  After giving effect to the
execution and delivery of the Loan Documents and the making of the Loans under
this Agreement, the Borrower and the Loan Parties, taken as a whole on a
consolidated basis, (a) will not be “insolvent,” within the meaning

 

74

--------------------------------------------------------------------------------


 

of such term as defined in § 101 of Title 11 of the United States Code, as
amended from time to time, (b) will not be unable to pay their debts generally
as such debts become due, or (c) will not have an unreasonably small capital to
engage in any business or transaction, whether current or contemplated.

 

Section 4.16.                          Anti-Corruption Laws; Sanctions.  The
Borrower and any Subsidiary conduct their business in compliance with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other
similar anti-corruption legislation (collectively, the “Anti-Corruption Laws”)
and any Sanctions to the extent applicable to such Borrower or any Subsidiary.

 

Section 4.17.                          OFAC.  No Loan Party nor any Subsidiary
nor any of its respective officers, or to the knowledge of any Loan Party, any
employee, director, agent or Affiliate thereof (i) is a person whose property or
interest in property is blocked or subject to blocking pursuant to Section 1 of
Executive Order 13224 of September 23, 2001 Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)) or any Sanctions, (ii) engages in any dealings or
transactions prohibited by Section 2 of such executive order, or is otherwise
associated with any such person in any manner violative of Section 2 or any
Sanctions, or (iii) is a person on the list of Specially Designated Nationals
and Blocked Persons or subject to the limitations or prohibitions under any
other U.S. Department of Treasury’s Office of Foreign Assets Control regulation
or executive order.

 

Section 4.18.                          Patriot Act.  Each Loan Party is in
compliance, in all material respects, with (i) the Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (ii) the
Uniting And Strengthening America By Providing Appropriate Tools Required To
Intercept And Obstruct Terrorism (USA Patriot Act of 2001).  No part of the
proceeds of the Loans will be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

 

Section 4.19.                          Security Documents.

 

(a)                                 (i) The Security Agreement, upon execution
and delivery thereof by the parties thereto, will create in favor of the
Administrative Agent, for the ratable benefit of the Lenders, a legal, valid and
enforceable security interest in the Collateral (as defined in the Security
Agreement) and the proceeds thereof, in which a security interest may be
perfected under the Uniform Commercial Code as in effect at the relevant time by
filing of financing statements, and (ii) the Lien created under the Security
Agreement is (or will be, upon the filing of appropriate financing statements
and grants of security in intellectual property and the execution of appropriate
control agreements) a fully perfected first-priority Lien on, and security
interest in, all right, title and interest of the Loan Parties in such
Collateral), in each case prior and superior in right to any other Person, other
than with respect to Liens permitted by Section

 

75

--------------------------------------------------------------------------------


 

7.2, in the case of each of clauses (i) and (ii) above, to the extent required
by the Security Agreement.

 

(b)                                 Intentionally Deleted.

 

(c)                                  Schedule 4.19 lists completely and
correctly as of the Closing Date all real property owned and leased by the
Borrower and the Subsidiaries and the addresses thereof.  As of the Closing
Date, the Borrower and the Subsidiaries have valid leases in all the leased real
property set forth on Schedule 4.19 and good and marketable title in all the
owned real property set forth on Schedule 4.19.

 

(d)                                 (i) The Pledge Agreement, upon execution and
delivery thereof by the parties thereto, will create in favor of the
Administrative Agent, for the ratable benefit of the Lenders, a legal, valid and
enforceable security interest in the Pledged Collateral (as defined in the
Pledge Agreement) and the proceeds thereof, in which a security interest may be
perfected under the Uniform Commercial Code as in effect at the relevant time by
filing of financing statements or obtaining control or possession, and (ii) the
Lien created under the Pledge Agreement is (or will be, upon the filing of
appropriate financing statements, the execution of appropriate control
agreements and delivery of certificated securities and instruments to the
Administrative Agent) a fully perfected first-priority Lien on, and security
interest in, all right, title and interest of the Parent in such Pledged
Collateral, in each case prior and superior in right to any other Person, other
than with respect to Liens permitted by Section 7.2, in the case of each of
clauses (i) and (ii) above, to the extent required by Pledge Agreement.

 

ARTICLE 5

 

AFFIRMATIVE COVENANTS

 

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding (other than
indemnities and other similar contingent obligations surviving the termination
of this Agreement for which no claim has been made and which are unknown and not
calculable at the time of termination):

 

Section 5.1.                                 Financial Statements and Other
Information.  The Borrower will deliver to the Administrative Agent (which the
Administrative Agent shall forward to each Lender):

 

(a)                                 as soon as available and in any event, in
the case of the consolidated statements required hereunder only, within 120 days
after the end of each Fiscal Year of Borrower, a copy of the annual audited
report for such Fiscal Year for the Borrower and its Subsidiaries, containing a
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such Fiscal Year and the related consolidated statements of income,
stockholders’ equity and cash flows (together with, in the case of consolidated
financial statements, all footnotes thereto) of the Borrower and its
Subsidiaries for such Fiscal Year, setting forth in each case in comparative
form the figures for the previous Fiscal Year, all in reasonable detail and, in
the case of the consolidated financial statements only, reported on by
PriceWaterhouse Coopers or other independent public accountants of nationally
recognized standing (without a “going

 

76

--------------------------------------------------------------------------------


 

concern” or like qualification, exception or explanation and without any
qualification or exception as to scope of such audit, except for customary
qualifications pertaining to debt maturities with respect to the Loans occurring
within 12 months of such audit) to the effect that such financial statements
present fairly in all material respects the financial condition and the results
of operations of the Borrower and its Subsidiaries for such Fiscal Year on a
consolidated basis in accordance with GAAP and that the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards;

 

(b)                                 as soon as available and in any event within
45 days after the end of each Fiscal Quarter of the Borrower, an unaudited
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such Fiscal Quarter and the related unaudited consolidated statement of income
and consolidated statement of cash flows of the Borrower and its Subsidiaries
for such Fiscal Quarter and the then elapsed portion of such Fiscal Year,
setting forth in each case in comparative form the figures for the corresponding
quarter and the corresponding portion of Borrower’s previous Fiscal Year (it
being understood that quarterly financial statements are not required to have
footnote disclosures and are subject to normal year-end adjustments);

 

(c)                                  as of the earlier of the date required by
the DOE for annual delivery or the date actually delivered to the DOE for each
calendar year, and in any event not later than July 1 of such calendar year, a
calculation of the Consolidated DOE Financial Responsibility Composite Score for
the Borrower as of the end of the immediately preceding Fiscal Year, attached as
an exhibit to a DOE Compliance Certificate signed by the principal executive
officer and the principal financial officer of the Borrower;

 

(d)                                 concurrently with the delivery of the
financial statements referred to in clauses (a) and (b) above, a Compliance
Certificate signed by the principal executive officer and the principal
financial officer of the Borrower;

 

(e)                                  within 60 days after the end of each Fiscal
Year, a budget and projection of the Borrower and its Subsidiaries for the next
succeeding Fiscal Year;

 

(f)                                   promptly after the same become publicly
available, notice of all periodic and other reports, proxy statements and other
materials filed with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all functions of said Commission, or with any
national securities exchange, or distributed by the Borrower to its shareholders
generally, as the case may be;

 

(g)                                  promptly upon such change, written notice
of any change (i) in any Loan Party’s corporate name, (ii) in the jurisdiction
of organization or formation of any Loan Party, (iii) in any Loan Party’s
identity or form of organization or (iv) in any Loan Party’s Federal Taxpayer
Identification Number.  The Borrower agrees not to effect or permit any change
referred to in the preceding sentence unless all filings have been made under
the Uniform Commercial Code or otherwise that are required in order for the
Administrative Agent to continue at all times following such change to have a
valid, legal and perfected security interest in all the Collateral.  The
Borrower also agrees promptly to notify the Administrative Agent if any material
portion of the Collateral is damaged or destroyed; and

 

77

--------------------------------------------------------------------------------


 

(h)                                 promptly following any request therefor by
the Administrative Agent, such other information regarding the results of
operations, business affairs and financial condition of the Borrower or any
Subsidiary as the Administrative Agent or any Lender may reasonably request.

 

Notwithstanding any other provision of this Agreement, Lenders and
Administrative Agent acknowledge and agree that nothing in this Agreement or the
other Loan Documents shall require the Borrower and its Subsidiaries to disclose
education records and information from such records in a manner inconsistent
with the requirements of the Family Educational Rights and Privacy Act, 20
U.S.C. 1232g (or any successor statute); its implementing regulations, 34 C.F.R.
pt. 99 (or any successor regulation); applicable accreditation standards,
policies, and procedures; and applicable state laws and regulations.

 

Section 5.2.                                 Notices of Material Events.

 

(a)                                 The Borrower will furnish to the
Administrative Agent prompt written notice of the following (which the
Administrative Agent shall forward to each Lender):

 

(i)                                     the occurrence of any Default or Event
of Default;

 

(ii)                                  the filing or commencement of any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
or, to the knowledge of any Responsible Officer of the Borrower or any other
officer of the Borrower having primary responsibility therefor, affecting the
Borrower or any Subsidiary which could reasonably be expected to result in a
Material Adverse Effect;

 

(iii)                               the occurrence of any event or any other
development by which the Borrower or any of its Subsidiaries (i) fails to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) becomes
subject to any Environmental Liability, (iii) receives notice of any claim with
respect to any Environmental Liability, or (iv) becomes aware of any basis for
any Environmental Liability and in each of the preceding clauses, which
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect;

 

(iv)                              the occurrence of any ERISA Event that alone,
or together with any other ERISA Events that have occurred, could reasonably be
expected to result in liability of the Borrower and its Subsidiaries in an
aggregate amount exceeding $5,000,000;

 

(v)                                 the occurrence of any default or event of
default, or the receipt by Borrower or any of its Subsidiaries of any written
notice of an alleged default or event of default, respect of any Material
Indebtedness of the Borrower or any of its Subsidiaries; and

 

(vi)                              any other development that results in a
Material Adverse Effect.

 

(b)                                 Each notice delivered under this Section 5.2
shall be accompanied by a written statement of a Responsible Officer setting
forth the details of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto.

 

78

--------------------------------------------------------------------------------


 

Section 5.3.                                 Existence; Conduct of Business. 
The Borrower will, and will cause each other Loan Party to, do or cause to be
done all things necessary to preserve, renew and maintain in full force and
effect (a) its legal existence and (b) its respective rights, licenses, permits,
privileges, franchises, patents, copyrights, trademarks and trade names, the
loss of which could reasonably be expected to result in a Material Adverse
Effect, and will continue to engage in the same business as presently conducted
or such other businesses that are reasonably related thereto; provided, that
nothing in this Section 5.3 shall prohibit any merger, consolidation,
liquidation, dissolution or disposition permitted under Section 7.3 or
Section 7.6.

 

Section 5.4.                                 Compliance with Laws, Etc;
Maintenance of Licenses and Accreditations.  The Borrower will, and will cause
each of its Subsidiaries to, comply with all laws, rules, regulations and
requirements of any Governmental Authority applicable to its business and
properties, including without limitation, all Environmental Laws, ERISA, OSHA
and rules, regulations and requirements of the DOE (including any regulatory
test of financial responsibility), except where the failure to do so, either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.  The Borrower will, and will cause each of its
Subsidiaries to, maintain all licenses and accreditations required for the
operation of its business and properties, the loss of which could not reasonably
be expected to result in a Material Adverse Effect.

 

Section 5.5.                                 Payment of Obligations.  The
Borrower will, and will cause each of its Subsidiaries to, pay and discharge at
or before maturity, all of Federal and other material tax liabilities,
assessments and governmental charges (including without limitation all tax
liabilities and claims that could result in a statutory Lien) before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
Borrower or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.

 

Section 5.6.                                 Books and Records.  The Borrower
will, and will cause each of its Subsidiaries to, keep proper books of record
and account in which full, true and correct entries shall be made of all
dealings and transactions in relation to its business and activities to the
extent necessary to prepare the consolidated financial statements of Borrower in
conformity with GAAP.

 

Section 5.7.                                 Visitation, Inspection, Etc.  The
Borrower will, and will cause each of its Subsidiaries to, permit any
representative of the Administrative Agent or any Lender, to visit and inspect
its properties, to examine its books and records and to make copies and take
extracts therefrom, to discuss its affairs, finances and accounts with any of
its officers and with its independent certified public accountants, all at such
reasonable times and as often as the Administrative Agent or any Lender may
reasonably request after reasonable prior notice to the Borrower; provided,
however, if an Event of Default has occurred and is continuing, no prior notice
shall be required.  All such inspections and examinations by the Administrative
Agent or any Lender shall be at the Borrower’s expense; provided, that so long
as no Event of Default exists, the Borrower shall only be required to reimburse
for one such inspection or examination each Fiscal Year.

 

79

--------------------------------------------------------------------------------


 

Section 5.8.                                 Maintenance of Properties;
Insurance.  The Borrower will, and will cause each of its Subsidiaries to,
(a) keep and maintain all property material to the conduct of its business in
good working order and condition, ordinary wear and tear and casualty events
excepted, (b) maintain with financially sound and reputable insurance companies,
insurance with respect to its properties and business, and the properties and
business of its Subsidiaries, against loss or damage of the kinds customarily
insured against by companies in the same or similar businesses operating in the
same or similar locations and (c) at all times shall name Administrative Agent
as additional insured or loss payee on all property and liability policies of
the Borrower and its Subsidiaries (which policies shall be endorsed or otherwise
amended to include a customary lender’s loss payable endorsement and to name the
Administrative Agent as additional insured or loss payee, in form and substance
reasonably satisfactory to the Administrative Agent).  At the request of the
Administrative Agent, the Borrower will deliver to the Administrative Agent
certificates or other evidence of the insurance policies required hereby in form
and substance reasonably satisfactory to the Administrative Agent. 
Notwithstanding the foregoing, so long as no Event of Default exists, the
Borrower and its Subsidiaries may retain all or any portion of the proceeds of
any insurance of the Borrower and its Subsidiaries (and the Administrative Agent
shall promptly remit to the Borrower or the applicable Subsidiary any proceeds
with respect to such insurance received by the Administrative Agent, so long as
no Event of Default exists).

 

Section 5.9.                                 Use of Proceeds and Letters of
Credit.  The Borrower will use the proceeds of all Loans to refinance the
Indebtedness of the Borrower under the Existing Credit Agreement and pay
transactional expenses related thereto, finance the repurchase of shares of the
Capital Stock of the Borrower, refinance any Indebtedness of Capella outstanding
as of the Second Amendment Effective Date that is required by the Capella
Acquisition Agreement to be repaid upon the consummation of the Capella
Acquisition, finance working capital needs and Permitted Acquisitions and pay
transactional expenses related thereto and for other general corporate purposes
of the Borrower and its Subsidiaries.  No part of the proceeds of any Loan will
be used, whether directly or indirectly, for any purpose that would violate
Regulations T, U, or X of the Board of Governors of the Federal Reserve System. 
Specifically, no part of the proceeds of any Loan will be used to purchase or
carry “margin stock” or to extend credit to others for the purpose of purchasing
or carrying “margin stock.”  All Letters of Credit will be used for general
corporate purposes. The Borrower, its Subsidiaries and their respective
directors, officers, employees and agents shall not use the proceeds of the
Loans, directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, or in
violation of any applicable Sanctions.

 

Section 5.10.                          Intentionally Deleted.

 

Section 5.11.                          Additional Subsidiaries.  If any Domestic
Subsidiary (other than CEC RDN, a FSHCO or an Excluded JV) is acquired or formed
after the Closing Date, the Borrower will promptly notify the Administrative
Agent thereof and, within thirty (30) days (or such longer period as the
Administrative Agent shall agree in its discretion) after any such Subsidiary is
acquired or formed, will cause such Subsidiary to become a Subsidiary Loan
Party.  A

 

80

--------------------------------------------------------------------------------


 

Domestic Subsidiary (other than CEC RDN, a FSHCO or an Excluded JV) shall become
an additional Subsidiary Loan Party by executing and delivering to the
Administrative Agent a Subsidiary Guaranty Supplement, a Security Agreement and
such other Security Documents as are required by Section 5.12, accompanied by
(i) all other Loan Documents related thereto, (ii) certified copies of
certificates or articles of incorporation or organization, by-laws, membership
operating agreements, and other organizational documents, appropriate
authorizing resolutions of the board of directors of such Subsidiaries, and, to
the extent requested by the Administrative Agent, opinions of counsel comparable
to those delivered pursuant to Section 3.1, and (iii) such other documents as
the Administrative Agent may reasonably request.  No Subsidiary that becomes a
Subsidiary Loan Party shall thereafter cease to be a Subsidiary Loan Party or be
entitled to be released or discharged from its obligations under the Subsidiary
Guaranty Agreement or its respective Security Agreement or other Security
Documents, except as otherwise provided in this Agreement.

 

Section 5.12.                          Further Assurances.  The Borrower will,
and will cause each of its Subsidiaries to, execute any and all further
documents, financing statements, agreements and instruments, and take all
further action (including filing Uniform Commercial Code and other financing
statements, mortgages and deeds of trust) that may be required under applicable
law, or that the Required Lenders or the Administrative Agent may reasonably
request, in each case, subject to the agreements set forth in this Agreement,
the Security Agreement or the Pledge Agreement, in order to effectuate the
transactions contemplated by the Loan Documents and in order to grant, preserve,
protect and perfect the validity and first priority of the security interests
created or intended to be created by the Security Documents (subject to any
Liens permitted by Section 7.2).  In addition, from time to time, subject to the
agreements set forth in this Agreement, the Security Agreement and the Pledge
Agreement, the Borrower will, at its cost and expense, promptly secure the
Obligations by pledging or creating, or causing to be pledged or created,
perfected security interests in all real and personal property of the Loan
Parties other than (x) owned real property (i) listed on Schedule 4.19 or
(ii) otherwise having a fair market value of less than $2,000,000 at the time of
acquisition, (y) leased real property and (z) Excluded Collateral.  Such
security interests and Liens will be created under the Security Documents and
other security agreements, mortgages, deeds of trust and other instruments and
documents in form and substance reasonably satisfactory to the Administrative
Agent, and the Borrower shall deliver or cause to be delivered to the
Administrative Agent all such additional instruments and documents (including
legal opinions, title insurance policies and lien searches) as the
Administrative Agent shall reasonably request to evidence compliance with this
Section 5.12.  The Borrower agrees to provide such evidence as the
Administrative Agent shall reasonably request as to the perfection and priority
status of each such security interest and Lien.  In furtherance of the
foregoing, the Borrower will give prompt notice to the Administrative Agent of
the acquisition by the Borrower or any of the Subsidiary Loan Parties of any
owned real property after the Closing Date having a fair market value in excess
of $2,000,000 at the time of acquisition.

 

Section 5.13.                          Anti-Corruption Laws; Sanctions.  Each
Borrower and any Subsidiary will conduct their business in material compliance
with the Anti-Corruption Laws and any Sanctions to the extent applicable to any
Borrower or any Subsidiary.

 

81

--------------------------------------------------------------------------------


 

ARTICLE 6

 

FINANCIAL COVENANTS

 

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding (other than
indemnities and other similar contingent obligations surviving the termination
of this Agreement for which no claim has been made and which are unknown and not
calculable at the time of termination):

 

Section 6.1.                                 Leverage Ratio.  The Borrower will
maintain, as of the last day of each Fiscal Quarter, commencing with the Fiscal
Quarter ending December 31, 2012, a Leverage Ratio of not greater than 2.00 to
1.

 

Section 6.2.                                 Coverage Ratio.  The Borrower will
maintain, as of the end of each Fiscal Quarter, commencing with the Fiscal
Quarter ending December 31, 2012, a Coverage Ratio of not less than 1.75 to 1.

 

Section 6.3.                                 Consolidated DOE Financial
Responsibility Composite Score.  The Borrower will maintain, as of the end of
each Fiscal Year, commencing with the Fiscal Year ending December 31, 2012, a
Consolidated DOE Financial Responsibility Composite Score of not less than 1.5.

 

ARTICLE 7

 

NEGATIVE COVENANTS

 

The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains outstanding (other than indemnities and
other similar contingent obligations surviving the termination of this Agreement
for which no claim has been made and which are unknown and not calculable at the
time of termination):

 

Section 7.1.                                 Indebtedness and Preferred Stock. 
The Borrower will not, and will not permit any of its Subsidiaries to, create,
incur, assume or suffer to exist any Indebtedness, except:

 

(a)                                 Indebtedness created pursuant to the Loan
Documents;

 

(b)                                 Indebtedness of the Borrower and its
Subsidiaries existing on the date hereof and set forth on Schedule 7.1 and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof (immediately prior to giving
effect to such extension, renewal or replacement) or shorten the maturity or the
weighted average life thereof;

 

(c)                                  Indebtedness of the Borrower or any
Subsidiary incurred to finance the acquisition, construction or improvement of
any fixed or capital assets, including Capital Lease Obligations, and any
Indebtedness assumed in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition thereof; provided,
that such Indebtedness is incurred prior to or within 180 days after such
acquisition or the completion of

 

82

--------------------------------------------------------------------------------


 

such construction or improvements or extensions, renewals, and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof (immediately prior to giving effect to such extension, renewal or
replacement) or shorten the maturity or the weighted average life thereof;
provided further, that the aggregate principal amount of such Indebtedness does
not exceed $30,000,000 at any time outstanding;

 

(d)                                 Indebtedness of the Borrower owing to any
Subsidiary Loan Party and of any Subsidiary owing to the Borrower or any other
Subsidiary Loan Party;

 

(e)                                  Guarantees (i) by the Borrower or any
Subsidiary Loan Party of Indebtedness of any other Loan Party and by any
Subsidiary of Indebtedness of the Borrower or any Subsidiary Loan Party and
(ii) by any Loan Party of Indebtedness of any Subsidiary that is not a Loan
Party to the extent constituting an Investment permitted pursuant to
Section 7.4;

 

(f)                                   Indebtedness of any Person which becomes a
Subsidiary after the date of this Agreement; provided, that such Indebtedness
exists at the time that such Person becomes a Subsidiary and is not created in
contemplation of or in connection with such Person becoming a Subsidiary and the
aggregate principal amount of such Indebtedness permitted under this
Section 7.1(f) shall not exceed $15,000,000 outstanding at any time;

 

(g)                                  Indebtedness in respect of Hedging
Obligations permitted by Section 7.10;

 

(h)                                 unsecured earn-outs or similar deferred or
contingent obligations, seller promissory notes and payment obligations in
respect of non-competition agreements incurred in connection with any Permitted
Acquisition or other Investment permitted hereunder; provided that each such
seller promissory note shall be subordinated in right of payment to the
Obligations on terms reasonably acceptable to the Administrative Agent; and

 

(i)                                     other unsecured Indebtedness of the
Borrower or its Subsidiaries in an aggregate principal amount not to exceed
$15,000,000 at any time outstanding.

 

The Borrower will not, and will not permit any Subsidiary to, issue any
preferred stock or other preferred equity interests that (i) matures or is
mandatorily redeemable pursuant to a sinking fund obligation or otherwise,
(ii) is or may become redeemable or repurchaseable by the Borrower or such
Subsidiary at the option of the holder thereof, in whole or in part; provided
that, in each case of the foregoing clauses (i) and (ii), other than repurchase
obligations of such Capital Stock upon the occurrence of a change of control so
long as the terms of such Capital Stock provide that the issuer thereof will not
redeem or repurchase any such Capital Stock pursuant to such provisions prior to
the Payment in Full of all Obligations, or (iii) is convertible or exchangeable
at the option of the holder thereof for Indebtedness or preferred stock or any
other preferred equity interests described in this paragraph, on or prior to, in
the case of clause (i), (ii) or (iii), the 91st day following the Revolving
Commitment Termination Date or the Maturity Date, whichever is later.

 

Section 7.2.                                 Negative Pledge.  The Borrower will
not, and will not permit any of its Subsidiaries to, create, incur, assume or
suffer to exist any Lien on any of its assets or property now owned or hereafter
acquired or, except:

 

83

--------------------------------------------------------------------------------


 

(a)                                 Liens securing the Obligations, provided,
however, that no Liens may secure Hedging Obligations without securing all other
Obligations on a basis at least pari passu with such Hedging Obligations and
subject to the priority of payments set forth in Section 2.22 or Section 8.2 of
this Agreement;

 

(b)                                 Permitted Encumbrances;

 

(c)                                  any Liens on any property or asset of the
Borrower or any Subsidiary existing on the Closing Date set forth on Schedule
7.2; provided, that such Lien shall not apply to any other property or asset of
the Borrower or any Subsidiary;

 

(d)                                 purchase money Liens upon or in any fixed or
capital assets to secure the purchase price or the cost of construction or
improvement of such fixed or capital assets or to secure Indebtedness incurred
solely for the purpose of financing the acquisition, construction or improvement
of such fixed or capital assets (including Liens securing any Capital Lease
Obligations); provided, that (i) such Lien secures Indebtedness permitted by
Section 7.1(c), (ii) such Lien attaches to such asset concurrently or within 180
days after the acquisition, improvement or completion of the construction
thereof; (iii) such Lien does not extend to any other asset; and (iv) the
principal amount of the Indebtedness secured thereby does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets;

 

(e)                                  Liens on property or Capital Stock of any
Person that becomes a Subsidiary after the Second Amendment Effective Date in
accordance with the terms of this Agreement; provided that such Liens (i) exist
at the time such Person becomes a Subsidiary and are not created in
contemplation of or in connection with such Person becoming a Subsidiary,
(ii) do not extend to any property owned by the Borrower or its other
Subsidiaries and (iii) the aggregate principal amount of Indebtedness does not
exceed the amount permitted pursuant to Section 7.1(f);

 

(f)                                   Liens on property at the time the Borrower
or any of its Subsidiaries acquires the property (including by way of merger
with or into the Borrower or any Subsidiary); provided that such Liens (i) exist
at the time of such acquisition and are not created in contemplation or in
connection with such acquisition, and (ii) do not extend to any other property
owned by the Borrower or its Subsidiaries;

 

(g)                                  extensions, renewals, or replacements of
any Lien referred to in paragraphs (a) through (f) of this Section 7.2;
provided, that the principal amount of the Indebtedness secured thereby is not
increased and that any such extension, renewal or replacement is limited to the
assets originally encumbered thereby; and

 

(h)                                 Liens securing Indebtedness (other than for
borrowed money) in an aggregate principal amount outstanding at any time that
does not exceed $5,000,000 and such Liens do not encumber the Capital Stock of
any Subsidiary.

 

Section 7.3.                                 Fundamental Changes.  The Borrower
will not, and will not permit any Subsidiary to, merge into or consolidate into
any other Person, or permit any other Person to merge into or consolidate with
it, or sell, lease, transfer or otherwise dispose of (in a single transaction or
a series of transactions) all or substantially all of its assets (in each case,
whether

 

84

--------------------------------------------------------------------------------


 

now owned or hereafter acquired) or all or substantially all of the stock of any
of its Subsidiaries (in each case, whether now owned or hereafter acquired) or
liquidate or dissolve; provided, that if at the time thereof and immediately
after giving effect thereto, no Default or Event of Default shall have occurred
and be continuing (i) the Borrower or any Subsidiary may merge with a Person if
(x) the Borrower is the surviving Person or (y) if the Borrower is not a party
to such merger, such Subsidiary is the surviving Person or the surviving Person
is a Subsidiary and to extent required by Section 5.11, shall become a
Subsidiary Loan Party pursuant to Section 5.11 at the time required therein,
(ii) any Subsidiary may merge into another Subsidiary; provided, that if any
party to such merger is a Subsidiary Loan Party, the Subsidiary Loan Party shall
be the surviving Person or the surviving Person shall become a Subsidiary Loan
Party pursuant to Section 5.11, (iii) any Subsidiary may sell, transfer, lease
or otherwise dispose of all or substantially all of its assets to the Borrower
or to a Subsidiary Loan Party or in connection with a Disposition permitted
pursuant to Section 7.6, (iv) the Borrower or any Subsidiary may sell, lease,
transfer or otherwise dispose all or substantially all of the stock of any of
its Subsidiaries in connection with a Disposition permitted pursuant to
Section 7.6 and (v)  any Subsidiary  may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders
and in the case of any liquidation or dissolution of a Subsidiary Loan Party,
all of its assets are transferred to, and all of its liabilities and obligations
are assumed by, the Borrower or another Subsidiary Loan Party upon giving effect
to such liquidation or dissolution; provided, that any merger permitted pursuant
to this Section 7.3 involving a Person that is not a wholly-owned Subsidiary
immediately prior to such merger shall not be permitted unless also permitted by
Section 7.4.

 

Section 7.4.                                 Investments, Loans, Etc.  The
Borrower will not, and will not permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
wholly-owned Subsidiary prior to such merger), any Capital Stock, evidence of
indebtedness or other securities (including any option, warrant, or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person (all of the foregoing
being collectively called “Investments”), or purchase or otherwise acquire (in
one transaction or a series of transactions) any assets of any other Person that
constitute a business unit, or create or form any Subsidiary, except:

 

(a)                                 Investments (other than Permitted
Investments) existing on the date hereof and set forth on Schedule 7.4
(including Investments in Subsidiaries);

 

(b)                                 Permitted Investments;

 

(c)                                  Guarantees constituting Indebtedness
permitted by Section 7.1;

 

(d)                                 Investments made by the Borrower in or to
any Subsidiary Loan Party and by any Subsidiary to the Borrower or in or to a
Subsidiary Loan Party;

 

(e)                                  loans or advances to employees, officers or
directors of the Borrower or any Subsidiary in the ordinary course of business
for travel, relocation and related expenses;

 

85

--------------------------------------------------------------------------------


 

provided, however, that the aggregate amount of all such loans and advances does
not exceed $1,000,000 outstanding at any time;

 

(f)                                   repurchases of shares of Capital Stock and
options to purchase shares of Capital Stock of the Borrower or any Excluded JV
from minority owners of such Excluded JV, and provided, that for the purpose of
this clause (f) at the time such repurchase is made and after giving effect
thereto (i) no Default or Event of Default has occurred and is continuing nor
would occur and (ii) the Borrower would be in compliance with the financial
covenants contained in Article 6 (other than Section 6.3) on a pro forma basis;

 

(g)                                  (i) Permitted Acquisitions and earnest
money deposits in connection therewith and (ii) Investments made by any Person
existing at the time such Person becomes a Subsidiary or consolidates,
amalgamates or merges with the Borrower or any of its Subsidiaries in connection
with a Permitted Acquisition or other Investment permitted hereunder, so long as
such Investments were not made in contemplation of such Person becoming a
Subsidiary or of such consolidation, amalgamation or merger;

 

(h)                                 Hedging Transactions permitted by
Section 7.10;

 

(i)                                     Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss;

 

(j)                                    Investments consisting of receivables and
notes received from students in the ordinary course of business;

 

(k)                                 the Capella Acquisition and the Investments
of Capella and its Subsidiaries existing on the Second Amendment Effective Date,
so long as such Investments were not made in contemplation of Capella and its
Subsidiaries becoming Subsidiaries of the Borrower;

 

(l)                                     Investments made in or to CEC RDN;
provided, however, that the aggregate amount of such Investments shall not
exceed the costs required to keep CEC RDN’s charter active until it is dissolved
and the costs associated with dissolving CEC RDN; and

 

(m)                             Other Investments which in the aggregate do not
exceed $50,000,000 in any Fiscal Year.

 

Section 7.5.                                 Restricted Payments.  The Borrower
will not, and will not permit its Subsidiaries to, declare or make, or agree to
pay or make, directly or indirectly, any dividend on any class of its Capital
Stock, or make any payment on account of, or set apart assets for a sinking or
other analogous fund for, the purchase, redemption, retirement, defeasance or
other acquisition of, any shares of Capital Stock or Indebtedness subordinated
to the Obligations of the Borrower or any Guarantee thereof or any options,
warrants, or other rights to purchase such Capital Stock or such Indebtedness,
whether now or hereafter outstanding (each, a “Restricted Payment”), except for
(i) dividends payable by the Borrower solely in shares of any class of its
common stock, (ii) Restricted Payments made by any Subsidiary to the Borrower or
to another Subsidiary, on at least a pro rata basis with any other shareholders
if such Subsidiary is not

 

86

--------------------------------------------------------------------------------


 

wholly owned by the Borrower and other wholly owned Subsidiaries,
(iii) repurchases of shares of Capital Stock and options to purchase shares of
Capital Stock permitted by Section 7.4(f); and (iv) cash dividends and
distributions paid on the Capital Stock of the Borrower; provided, for the
purpose of this clause (iv) that at the time such dividend or distribution is
paid and after giving effect thereto (x) no Default or Event of Default has
occurred and is continuing nor would occur and (y) the Borrower would be in
compliance with the financial covenants contained in Article 6 (other than
Section 6.3) on a pro forma basis.

 

Section 7.6.                                 Sale of Assets.  The Borrower will
not, and will not permit any of its Subsidiaries to, convey, sell, lease,
assign, transfer or otherwise dispose of, any of its assets, business or
property, whether now owned or hereafter acquired, or, in the case of any
Subsidiary, issue or sell any shares of such Subsidiary’s Capital Stock to any
Person other than the Borrower or a Subsidiary Loan Party (or to qualify
directors if required by applicable law) (each, a “Disposition”), except:

 

(a)                                 the sale or other disposition for fair
market value of obsolete or worn out property or other property not necessary
for operations disposed of in the ordinary course of business;

 

(b)                                 the sale of inventory and Permitted
Investments in the ordinary course of business;

 

(c)                                  Dispositions permitted by Sections 7.3, 7.4
and 7.5;

 

(d)                                 leases, subleases, licenses or sublicenses
of real or personal property in the ordinary course of business, in each case
that do not materially interfere with the business of the Borrower and its
Subsidiaries taken as a whole;

 

(e)                                  Dispositions of Permitted Investments for
fair market value or otherwise in connection with transactions not otherwise
prohibited by this Agreement;

 

(f)                                   so long as no Event of Default has
occurred and is continuing or would occur after giving effect thereto, the
Disposition of delinquent notes or accounts receivable in the ordinary course of
business of purposes of collection only (and not for the purpose of any bulk
sale, financing or securitization transaction);

 

(g)                                  Dispositions of equipment or real property
to the extent that (i) such property is exchanged for credit against the
purchase price of similar replacement property or (ii) the proceeds of such
Disposition are reasonably promptly applied to the purchase price of such
replacement property; and

 

(h)                                 any other Disposition in an aggregate amount
not to exceed $25,000,000 in any Fiscal Year.

 

Section 7.7.                                 Transactions with Affiliates.  The
Borrower will not, and will not permit any of its Subsidiaries to, sell, lease
or otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) in the ordinary course of
business at prices and

 

87

--------------------------------------------------------------------------------


 

on terms and conditions not less favorable to the Borrower or such Subsidiary
than could be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Borrower and any Subsidiary Loan Party not
involving any other Affiliates, (c) any Restricted Payments permitted by
Section 7.5 and any Investments permitted by Section 7.4, (d) customary
directors’ fees and expenses to Persons who are not otherwise employees of the
Borrower or any of its Subsidiaries, (e) employment agreements, employee benefit
and compensation plans, as determined in good faith by the board of directors or
senior management of the Borrower and (f) the payment of customary fees and
reimbursement of reasonable out-of-pocket costs of, and customary indemnities
provided to or on behalf of, directors, officers and employees of the Borrower
and its Subsidiaries in the ordinary course of business.

 

Section 7.8.                                 Restrictive Agreements.  The
Borrower will not, and will not permit any Subsidiary to, directly or
indirectly, enter into, incur or permit to exist any agreement that prohibits,
restricts or imposes any condition upon (a) the ability of the Borrower or any
Subsidiary to create, incur or permit any Lien upon any of its assets or
properties, whether now owned or hereafter acquired, or to transfer any of its
property or assets to the Borrower or any Subsidiary of the Borrower or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to its Capital Stock, to make or repay loans or advances to the Borrower or any
other Subsidiary, or to Guarantee Indebtedness of the Borrower or any other
Subsidiary; provided, that (i) the foregoing shall not apply to restrictions or
conditions imposed by law or by this Agreement or any other Loan Document,
(ii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Subsidiary that is
sold and such sale is permitted hereunder, (iii) clause (a) shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions and conditions
apply only to the property or assets securing such Indebtedness, (iv) clause
(a) shall not apply to customary provisions in leases, licenses and other
similar agreements restricting the assignment thereof, (v) clause (a) shall not
apply to negative pledge covenants contained in any agreements relating to
Indebtedness permitted to be incurred pursuant to the provisions of this
Agreement that (i) are not in any respect more restrictive than the restrictions
contained in this Agreement and (ii) do not prohibit the granting of Liens to
secure the Obligations, (vi) clause (a) shall not apply to any negative pledge
or transfer restriction in respect of any property or assets contained in any
agreement providing for the Disposition of such property or assets in a
transaction permitted by Section 7.6, (vii) the foregoing shall not apply to
contractual obligations that are binding on a Subsidiary at the time such
Subsidiary first becomes a Subsidiary, so long as such contractual obligations
were not entered into in contemplation of such Person becoming a Subsidiary and
(viii) the foregoing shall not apply to restrictions and conditions imposed by
organizational documents or any joint venture agreement or any agreement
evidencing Indebtedness of an Excluded JV.

 

Section 7.9.                                 Sale and Leaseback Transactions. 
The Borrower will not, and will not permit any of the Subsidiaries to, enter
into any arrangement, directly or indirectly, whereby it shall sell or transfer
any property, real or personal, used or useful in its business, whether now
owned or hereinafter acquired, and thereafter rent or lease such property or
other property that it intends to use for substantially the same purpose or
purposes as the property sold or transferred (each such transaction, a “Sale and
Leaseback Transaction”), unless such Sale and Leaseback Transaction is otherwise
permitted by Sections 7.1 and 7.6.

 

88

--------------------------------------------------------------------------------


 

Section 7.10.                          Hedging Transactions.  The Borrower will
not, and will not permit any of the Subsidiaries to, enter into any Hedging
Transaction, other than Hedging Transactions entered into in the ordinary course
of business to hedge or mitigate risks to which the Borrower or any Subsidiary
is exposed in the conduct of its business or the management of its liabilities. 
Solely for the avoidance of doubt, the Borrower acknowledges that a Hedging
Transaction entered into for speculative purposes or of a speculative nature
(which shall be deemed to include any Hedging Transaction under which the
Borrower or any of the Subsidiaries is or may become obliged to make any payment
(i) in connection with the purchase by any third party of any Capital Stock or
any Indebtedness or (ii) as a result of changes in the market value of any
Capital Stock or any Indebtedness (excluding Indebtedness of the Borrower or its
Subsidiaries under this Agreement and the other Loan Documents or as permitted
to be incurred pursuant to this Agreement) is not a Hedging Transaction entered
into in the ordinary course of business to hedge or mitigate risks.

 

Section 7.11.                          Amendment to Material Documents.  The
Borrower will not, and will not permit any of its Subsidiaries to, amend, modify
or waive any of its rights in a manner materially adverse to the Lenders under
(a) its certificate of incorporation, bylaws or other organizational documents
or (b) Contractual Obligations evidencing, governing, securing or otherwise
related to Material Indebtedness.

 

Section 7.12.                          Intentionally Deleted.

 

Section 7.13.                          Accounting Changes.  The Borrower will
not, and will not permit any of its Subsidiaries to, make any significant change
in accounting treatment or reporting practices, except as required by GAAP, or
change the Fiscal Year of the Borrower or of any of its Subsidiaries, except to
change the fiscal year of a Subsidiary to conform its fiscal year to that of the
Borrower.

 

Section 7.14.                          Sanctions and Anti-Corruption Laws.  The
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents shall not use the proceeds of the Loans, directly or indirectly, in
any manner that would result in a violation of applicable Sanctions or in
violation of any applicable Anti-Corruption Laws.

 

ARTICLE 8

 

EVENTS OF DEFAULT

 

Section 8.1.                                 Events of Default.  If any of the
following events (each an “Event of Default”) shall occur:

 

(a)                                 the Borrower shall fail to pay any principal
of any Loan or of any reimbursement obligation in respect of any LC Disbursement
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment or otherwise; or

 

(b)                                 the Borrower shall fail to pay any interest
on any Loan or any fee or any other amount (other than an amount payable under
clause (a) of this Section 8.1) payable under this Agreement or any other Loan
Document, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of three (3) Business Days; or

 

89

--------------------------------------------------------------------------------


 

(c)                                  any representation or warranty made or
deemed made by or on behalf of the Borrower or any Subsidiary in or in
connection with this Agreement or any other Loan Document (including the
Schedules attached thereto) and any amendments or modifications hereof or
waivers hereunder, or in any certificate, report, financial statement or other
document submitted to the Administrative Agent or the Lenders by any Loan Party
or any representative of any Loan Party pursuant to or in connection with this
Agreement or any other Loan Document (including any Compliance Certificate and
any DOE Compliance Certificate) shall prove to be incorrect in any material
respect (or, if qualified by materiality, then in all respects) when made or
deemed made or submitted; or

 

(d)                                 the Borrower shall fail to observe or
perform any covenant or agreement contained in Section 5.1(a), 5.1(b), 5.1(c),
5.2(a)(i), or 5.3(a) (with respect to the Borrower’s or any Loan Party’s
existence) or Articles 6 or 7; or

 

(e)                                  any Loan Party shall fail to observe or
perform any covenant or agreement contained in this Agreement (other than those
referred to in clauses (a), (b) and (d) above) or any other Loan Document, and
such failure shall remain unremedied for 30 days after the earlier of (i) any
Responsible Officer of the Borrower becomes aware of such failure, or
(ii) notice thereof shall have been given to the Borrower by the Administrative
Agent or any Lender; or

 

(f)                                   intentionally deleted; or

 

(g)                                  the Borrower or any Subsidiary (whether as
primary obligor or as guarantor or other surety) shall fail to pay any principal
of, or premium or interest on, any Material Indebtedness that is outstanding,
when and as the same shall become due and payable (whether at scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument evidencing or governing such Indebtedness; or any
other event shall occur or condition shall exist under any agreement or
instrument relating to such Indebtedness and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate, or permit the acceleration of, the
maturity of such Indebtedness; or any such Indebtedness shall be declared to be
due and payable, or required to be prepaid or redeemed (other than by a
regularly scheduled required prepayment or redemption), purchased or defeased,
or any offer to prepay, redeem, purchase or defease such Indebtedness shall be
required to be made, in each case prior to the stated maturity thereof (other
than customary non-default mandatory prepayment requirements associated with
asset sales, casualty events or equity issuances); or

 

(h)                                 the Borrower or any Subsidiary Loan Party
shall (i) commence a voluntary case or other proceeding or file any petition
seeking liquidation, reorganization or other relief under any federal, state or
foreign bankruptcy, insolvency or other similar law now or hereafter in effect
or seeking the appointment of a custodian, trustee, receiver, liquidator or
other similar official of it or any substantial part of its property,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (i) of this
Section 8.1, (iii) apply for or consent to the appointment of a custodian,
trustee, receiver, liquidator or other similar official for the Borrower or any
such Subsidiary Loan Party or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition

 

90

--------------------------------------------------------------------------------


 

filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors, or (vi) take any action for the purpose of effecting any
of the foregoing; or

 

(i)                                     an involuntary proceeding shall be
commenced or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of the Borrower or any Subsidiary Loan
Party or its debts, or any substantial part of its assets, under any federal,
state or foreign bankruptcy, insolvency or other similar law now or hereafter in
effect or (ii) the appointment of a custodian, trustee, receiver, liquidator or
other similar official for the Borrower or any Subsidiary Loan Party or for a
substantial part of its assets, and in any such case, such proceeding or
petition shall remain undismissed for a period of 60 days or an order or decree
approving or ordering any of the foregoing shall be entered; or

 

(j)                                    the Borrower or any Subsidiary shall
become unable to pay, shall admit in writing its inability to pay, or shall fail
generally to pay, its debts as they become due; or

 

(k)                                 an ERISA Event shall have occurred that,
when taken together with other ERISA Events that have occurred, would reasonably
be expected to result in a Material Adverse Effect; or

 

(l)                                     any judgment or order for the payment of
money in excess of $20,000,000 in the aggregate (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage) shall be rendered against the Borrower or any Subsidiary, and either
(i) enforcement proceedings shall have been commenced by any creditor upon such
judgment or order or (ii) there shall be a period of 30 consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect or such judgment is not discharged;
or

 

(m)                             any non-monetary judgment or order shall be
rendered against the Borrower or any Subsidiary that would reasonably be
expected to have a Material Adverse Effect, and there shall be a period of 30
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect or such
judgment is not discharged; or

 

(n)                                 a Change in Control shall occur or exist; or

 

(o)                                 any provision of any Subsidiary Guaranty
Agreement shall for any reason cease to be valid and binding on, or enforceable
against, any Subsidiary Loan Party, or any Subsidiary Loan Party shall so state
in writing, or any Subsidiary Loan Party shall seek to terminate its Subsidiary
Guaranty Agreement; or

 

(p)                                 any security interest purported to be
created by any Security Document shall cease to be, or shall be asserted by the
Borrower or any other Loan Party not to be, a valid, perfected, first priority
(except as otherwise permitted in this Agreement or such Security Document)
security interest in the securities, assets or properties covered thereby (other
than as a result solely of any action or inaction by the Administrative Agent or
any Lender); or

 

(q)                                 any “Event of Default” shall have occurred
and be continuing under any other Loan Document;

 

91

--------------------------------------------------------------------------------


 

then, and in every such event (other than an event with respect to the Borrower
described in clause (h), (i) or (j) of this Section 8.1) and at any time
thereafter during the continuance of such event, the Administrative Agent may
with the consent of the Required Lenders, and upon the written request of the
Required Lenders shall, by notice to the Borrower, take any or all of the
following actions, at the same or different times:  (i) terminate the
Commitments, whereupon the Commitment of each Lender shall terminate
immediately, (ii) declare the principal of and any accrued interest on the
Loans, and all other Obligations owing hereunder, to be, whereupon the same
shall become, due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower,
(iii) exercise all remedies contained in any other Loan Document, and
(iv) exercise any other remedies available at law or in equity; and that, if an
Event of Default specified in any of clause (h), (i) or (j) shall occur, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon, and all fees, and all other
Obligations shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.

 

Section 8.2.                                 Application of Proceeds from
Collateral.  All proceeds from each sale of, or other realization upon, all or
any part of the Collateral by the Administrative Agent or any of the Lenders
after an Event of Default arises shall be applied as follows:

 

(a)                                 first, to the reimbursable expenses of the
Administrative Agent incurred in connection with such sale or other realization
upon the Collateral, until the same shall have been paid in full;

 

(b)                                 second, to the fees and other reimbursable
expenses of the Administrative Agent and the Issuing Bank then due and payable
pursuant to any of the Loan Documents, until the same shall have been paid in
full;

 

(c)                                  third, to all reimbursable expenses, if
any, of the Lenders then due and payable pursuant to any of the Loan Documents,
until the same shall have been paid in full;

 

(d)                                 fourth, to the fees due and payable under
Sections 2.15(b) and (c) of this Agreement and interest then due and payable
under the terms of this Agreement, until the same shall have been paid in full;

 

(e)                                  fifth, to the aggregate outstanding
principal amount of the Term Loans (allocated pro rata among the Term Loan
Lenders in respect of their Pro Rata Shares), to the aggregate outstanding
principal amount of the Revolving Loans, the LC Exposure and, to the extent
secured by Liens, the Net Mark-to-Market Exposure of the Borrower and its
Subsidiaries, until the same shall have been paid in full, allocated pro rata
among any Lender, any Affiliate of any Lender or any Specified Hedge Provider,
based on their respective pro rata shares of the aggregate amount of such
Revolving Loans, LC Exposure and Net Mark-to-Market Exposure and to the Treasury
Management Obligations maintained with any Specified Treasury Management
Provider;

 

(f)                                   sixth, to additional cash collateral for
the aggregate amount of all outstanding Letters of Credit until the aggregate
amount of all cash collateral held by the

 

92

--------------------------------------------------------------------------------


 

Administrative Agent pursuant to this Agreement is equal to 105% of the LC
Exposure after giving effect to the foregoing clause fifth; and

 

(g)                                  to the extent any proceeds remain, to the
Borrower or other parties lawfully entitled thereto.

 

All amounts allocated pursuant to the foregoing clauses second through sixth to
the Lenders as a result of amounts owed to the Lenders under the Loan Documents
shall be allocated among, and distributed to, the Lenders pro rata based on
their respective Pro Rata Shares; provided, however, that all amounts allocated
to that portion of the LC Exposure comprised of the aggregate undrawn amount of
all outstanding Letters of Credit pursuant to clause fifth and sixth shall be
distributed to the Administrative Agent, rather than to the Lenders, and held by
the Administrative Agent in an account in the name of the Administrative Agent
for the benefit of the Issuing Bank and the Revolving Loan Lenders as cash
collateral for the LC Exposure, such account to be administered in accordance
with Section 2.23(g).  For the avoidance of doubt, notwithstanding any other
provision of any Loan Document, no payment received directly or indirectly from
any Loan Party that is not a Qualified ECP Loan Party shall be applied directly
or indirectly by the Administrative Agent to the payment of any Excluded Swap
Obligation.

 

ARTICLE 9

 

THE ADMINISTRATIVE AGENT

 

Section 9.1.                                 Appointment of Administrative
Agent.

 

(a)                                 Each Lender irrevocably appoints SunTrust
Bank as the Administrative Agent and authorizes it to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
under this Agreement and the other Loan Documents, together with all such
actions and powers that are reasonably incidental thereto.  The Administrative
Agent may perform any of its duties hereunder or under the other Loan Documents
by or through any one or more sub-agents or attorneys-in-fact appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent or
attorney-in-fact may perform any and all of its duties and exercise its rights
and powers through their respective Related Parties.  The exculpatory provisions
set forth in this Article shall apply to any such sub-agent or attorney-in-fact
and the Related Parties of the Administrative Agent, any such sub-agent and any
such attorney-in-fact and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.

 

(b)                                 The Issuing Bank shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith until such time and except for so long as the
Administrative Agent may agree at the request of the Required Lenders to act for
the Issuing Bank with respect thereto; provided, that the Issuing Bank shall
have all the benefits and immunities (i) provided to the Administrative Agent in
this Article with respect to any acts taken or omissions suffered by the Issuing
Bank in connection with Letters of Credit issued by it or proposed to be issued
by it and the application and agreements for letters of credit pertaining to the
Letters of Credit as fully as if the term “Administrative Agent” as used in this

 

93

--------------------------------------------------------------------------------


 

Article included the Issuing Bank with respect to such acts or omissions and
(ii) as additionally provided in this Agreement with respect to the Issuing
Bank.

 

Section 9.2.                                 Nature of Duties of Administrative
Agent.  The Administrative Agent shall not have any duties or obligations except
those expressly set forth in this Agreement and the other Loan Documents. 
Without limiting the generality of the foregoing, (a) the Administrative Agent
shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or an Event of Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except those discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.2), and (c) except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by
it, its sub-agents or attorneys-in-fact with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 10.2) or in the
absence of its own gross negligence or willful misconduct as determined by a
final, non-appealable judgment of a court of competent jurisdiction.  The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents or attorneys-in-fact selected by it with reasonable care.  The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof (which notice shall
include an express reference to such event being a “Default” or “Event of
Default” hereunder) is given to the Administrative Agent by the Borrower or any
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements, or other terms and conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article 3 or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.  The Administrative Agent may consult
with legal counsel (including counsel for the Borrower) concerning all matters
pertaining to such duties.

 

Section 9.3.                                 Lack of Reliance on the
Administrative Agent.  Each of the Lenders, the Swingline Lender and the Issuing
Bank acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each of the Lenders, the Swingline
Lender and the Issuing Bank also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it has deemed appropriate, continue to make
its own decisions in taking or not taking of any action under or based on this
Agreement, any related agreement or any document furnished hereunder or
thereunder.

 

94

--------------------------------------------------------------------------------


 

Section 9.4.                                 Certain Rights of the
Administrative Agent.  If the Administrative Agent shall request instructions
from the Required Lenders with respect to any action or actions (including the
failure to act) in connection with this Agreement, the Administrative Agent
shall be entitled to refrain from such act or taking such act, unless and until
it shall have received instructions from such Lenders, and the Administrative
Agent shall not incur liability to any Person by reason of so refraining. 
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent acting or refraining from acting hereunder in accordance with the
instructions of the Required Lenders where required by the terms of this
Agreement.

 

Section 9.5.                                 Reliance by Administrative Agent. 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed in good faith by it to
be genuine and to have been signed, sent or made by the proper Person.  The
Administrative Agent may also rely upon any statement made to it orally or by
telephone and believed in good faith by it to be made by the proper Person and
shall not incur any liability for relying thereon.  The Administrative Agent may
consult with legal counsel (including counsel for the Borrower), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or not taken by it in accordance with the advice of such
counsel, accountants or experts.

 

Section 9.6.                                 The Administrative Agent in its
Individual Capacity.  The bank serving as the Administrative Agent shall have
the same rights and powers under this Agreement and any other Loan Document in
its capacity as a Lender as any other Lender and may exercise or refrain from
exercising the same as though it were not the Administrative Agent; and the
terms “Lenders”, “Required Lenders”, “holders of Notes”, or any similar terms
shall, unless the context clearly otherwise indicates, include the
Administrative Agent in its individual capacity.  The bank acting as the
Administrative Agent and its Affiliates may accept deposits from, lend money to,
and generally engage in any kind of business with the Borrower or any Subsidiary
or Affiliate of the Borrower as if it were not the Administrative Agent
hereunder.

 

Section 9.7.                                 Successor Administrative Agent.

 

(a)                                 The Administrative Agent may resign at any
time by giving notice thereof to the Lenders and the Borrower.  Upon any such
resignation, the Required Lenders shall have the right to appoint a successor
Administrative Agent, which shall be a commercial bank organized under the laws
of the United States of America or any state thereof or a bank which maintains
an office in the United States, having a combined capital and surplus of at
least $500,000,000, subject to the approval by the Borrower provided that no
Event of Default shall exist at such time.  If no successor Administrative Agent
shall have been so appointed, and shall have accepted such appointment within
30 days after the retiring Administrative Agent gives notice of resignation,
then the retiring Administrative Agent may, on behalf of the Lenders and the
Issuing Bank, appoint a successor Administrative Agent meeting the above
requirements.

 

(b)                                 Upon the acceptance of its appointment as
the Administrative Agent hereunder by a successor, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative

 

95

--------------------------------------------------------------------------------


 

Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations under this Agreement and the other Loan Documents.  If within 45
days after written notice is given of the retiring Administrative Agent’s
resignation under this Section 9.7 no successor Administrative Agent shall have
been appointed and shall have accepted such appointment, then on such 45th day
(i) the retiring Administrative Agent’s resignation shall become effective,
(ii) the retiring Administrative Agent shall thereupon be discharged from its
duties and obligations under the Loan Documents (except that in the case of any
Collateral held by the Administrative Agent on behalf of the Lenders or the
Issuing Bank under any of the Loan Documents, the retiring Administrative Agent
shall continue to hold such Collateral until such time as a successor
Administrative Agent is appointed, provided, however, that the retiring
Administrative Agent shall have no duties or obligations in respect thereof
other than as imposed by the UCC or other applicable law) and (iii) the Required
Lenders shall thereafter perform all duties of the retiring Administrative Agent
under the Loan Documents until such time as the Required Lenders appoint a
successor Administrative Agent as provided above.  After any retiring
Administrative Agent’s resignation hereunder, the provisions of this
Article shall continue in effect for the benefit of such retiring Administrative
Agent and its representatives and agents in respect of any actions taken or not
taken by any of them while it was serving as the Administrative Agent.

 

Section 9.8.                                 Authorization to Execute other Loan
Documents.

 

(a)                                 Each Lender authorizes the Administrative
Agent to enter into each of the Loan Documents to which it is a party and to
take all action contemplated by such Loan Documents.  Each Lender agrees (except
to the extent provided in Section 9.7(b) following the resignation of the
Administrative Agent) that no Lender, other than the Administrative Agent acting
on behalf of all Lenders, shall have the right individually to seek to realize
upon the security granted by any Loan Document, it being understood and agreed
that such rights and remedies may be exercised solely by the Administrative
Agent for the benefit of the Lenders, upon the terms of the Loan Documents. 
Each Lender further authorizes the Administrative Agent, and, at the request of
the Borrower, the Administrative Agent shall, release any Subsidiary Loan Party
from its obligations under the Subsidiary Guaranty Agreement and any other Loan
Documents to which it is a party in connection with any sale, liquidation,
dissolution or other disposition of such Subsidiary Loan Party; provided, that
such sale, liquidation, dissolution or other disposition is otherwise permitted
under the Loan Documents.

 

(b)                                 In the event that any Collateral is pledged
by any Person as collateral security for the Obligations, the Administrative
Agent is hereby authorized to execute and deliver on behalf of the Lenders any
Loan Documents necessary or appropriate to grant and perfect a Lien on such
Collateral in favor of the Administrative Agent on behalf of the Lenders.

 

(c)                                  The Lenders hereby authorize the
Administrative Agent, and the Administrative Agent hereby agrees, to release any
Lien granted to or held by the Administrative Agent upon any Collateral (i) upon
Payment in Full of all of the Obligations; (ii) as permitted by, but only in
accordance with, the terms of the applicable Loan Document; (iii) if approved,
authorized or ratified in writing by the Required Lenders, unless such release
is required to be approved by all of the Lenders hereunder; or (iv) the release
or subordination of any Lien on any assets which (A) are transferred or disposed
of in accordance with the terms of this Agreement or (B) become subject to a
Lien permitted by Section 7.2(d), (e) or (f) in respect of which the

 

96

--------------------------------------------------------------------------------


 

applicable transaction documents do not permit such asset to be included in the
Collateral hereunder.  In connection with any such release or subordination, the
Administrative Agent shall promptly (x) execute and deliver to the Borrower, at
the Borrower’s expense, all documents that the Borrower shall reasonably request
to evidence such release or subordination and (y) deliver to the Borrower, at
the Borrower’s expense, any portion of such Collateral so released in possession
of the Administrative Agent.  In addition, the Administrative Agent shall, at
the Borrower’s request, and at the Borrower’s expense, file UCC financing
statement terminations or amendments and take such other actions as shall be
reasonably required by the Borrower to evidence the release of any Excluded
Collateral.  Upon request by the Administrative Agent at any time, the Lenders
will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant to this Section 9.8(c). 
Notwithstanding any other provision of this Agreement to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Hedging Transactions and Treasury Management Obligations unless
the Administrative Agent has received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Specified Hedge Provider or Specified Treasury Management Provider,
as the case may be.

 

(d)                                 Upon any sale or transfer of assets
constituting Collateral (including any dissolution of a Subsidiary permitted
under this Agreement, the shares of which are pledged pursuant to the Security
Documents) which is (x) permitted pursuant to the terms of any Loan Documents,
or (y) consented to in writing by the Required Lenders or all of the Lenders if
the release of such assets is required hereunder to be approved by all of the
Lenders, and upon at least (A) five (5) Business Days’ prior written request by
the Borrower in the case of clause (x) or (B) ten (10) Business Days’ prior
written request by the Borrower in the case of clause (y) (or such shorter
period as permitted by the Administrative Agent in its sole discretion), the
Administrative Agent shall (and is hereby irrevocably authorized by the Lenders
to) execute such documents as may be necessary or reasonably requested by the
Borrower (including, if applicable, the return, at the expense of the Borrower,
of possessory collateral and the termination of any control agreements) to
evidence the release of the Liens granted to the Administrative Agent for the
benefit of the Lenders, upon the Collateral that was sold or transferred;
provided, however, that (i) the Administrative Agent shall not be required to
execute any such document on terms which, in the Administrative Agent’s opinion,
would expose the Administrative Agent to liability or create any obligation or
entail any consequence other than the release of such Liens without recourse or
warranty, and (ii) such release shall not in any manner discharge, affect or
impair the Obligations or any Liens upon (or obligations of the Borrower or any
Loan Party in respect of) all interests retained by the Borrower or any Loan
Party, including (without limitation) the proceeds of the sale, all of which
shall continue to constitute part of the Collateral.

 

Section 9.9.                                 Benefits of Article 9.  None of the
provisions of this Article 9 (other than the Borrower consent rights provided in
Section 9.7(a) or the Borrower rights to guaranty and Lien release as provided
in Section 9.8) shall inure to the benefit of the Borrower or of any Person
other than Administrative Agent and each of the Lenders and their respective
successors and permitted assigns.  Accordingly, neither the Borrower nor any
Person other than Administrative Agent and the Lenders (and their respective
successors and permitted assigns) shall be entitled to rely upon, or to raise as
a defense, the failure of the Administrative Agent or any Lenders to comply with
the provisions of this Article 9.

 

97

--------------------------------------------------------------------------------


 

Section 9.10.                          Titled Agents.  Each Lender and each Loan
Party agrees that any documentation agent (or co-documentation agent) or
syndication agent (or co-syndication agent) or any other titled agent, in such
capacity, shall have no duties or obligations under any Loan Documents to any
Lender or any Loan Party.  Anything herein to the contrary notwithstanding, none
of the Bookrunners, Book Managers, Arrangers, Joint Lead Arrangers or other
titled agents listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the
Issuing Bank hereunder.

 

ARTICLE 10

 

MISCELLANEOUS

 

Section 10.1.                          Notices.

 

(a)                                 Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications to any party herein to be effective shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail, return receipt requested, or sent by telecopy, as follows:

 

To the Borrower:

Strategic Education, Inc.

 

2303 Dulles Station Boulevard

 

Herndon, Virginia 20171

 

Attention:       Daniel W. Jackson, Executive Vice

Chief Financial Officer

 

Telecopy Number:       (703) 890-2919

 

 

With a copy to:

Hogan Lovells US LLP

 

Columbia Square

 

555 Thirteenth Street, NW

 

Washington, DC 20004

 

Attention:        Edward S. Purdon, Esquire

 

Telecopy Number:        (202) 637-5910

 

 

To the Administrative Agent

 

or Swingline Lender:

SunTrust Bank

 

Agency Services

 

303 Peachtree Street, N.E. / 25th Floor

 

Atlanta, Georgia 30308

 

Attention: Agency Services Manager

 

Telecopy Number: (404) 221-2001

 

 

With a copy to:

Hunton Andrews Kurth LLP

 

2200 Pennsylvania Avenue, NW

 

Washington, DC 20037

 

Attention:        Kevin F. Hull, Esquire

 

Telecopy Number:      (703) 918-4004

 

98

--------------------------------------------------------------------------------


 

With a copy to:

SunTrust Bank

 

Agency Services

 

303 Peachtree Street, N. E./ 25th Floor

 

Atlanta, Georgia 30308

 

Attention:       Mr. Douglas Weltz

 

Telecopy Number:       (404) 495-2170

 

 

To the Issuing Bank:

SunTrust Bank

 

25 Park Place, N. E./Mail Code 3706

 

Atlanta, Georgia 30303

 

Attention:        Phil Acuff

 

Telecopy Number:        (404) 588-8129

 

 

To the Swingline Lender:

SunTrust Bank

 

Agency Services

 

303 Peachtree Street, N.E./25th Floor

 

Atlanta, Georgia 30308

 

Attention:        Mr. Douglas Weltz

 

Telecopy Number:     (404) 495-2170

 

 

To any other Lender:

the address set forth in the Administrative Questionnaire or the Assignment and
Assumption Agreement executed by such Lender

 

(b)                                 Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto.  All such notices and other communications shall, when
transmitted by overnight delivery, or faxed, be effective when delivered for
overnight (next-day) delivery, or transmitted in legible form by facsimile
machine, respectively, or if mailed, upon the third Business Day after the date
deposited into the mail or if delivered, upon delivery; provided, that notices
delivered to the Administrative Agent, the Issuing Bank or the Swingline Lender
shall not be effective until actually received by such Person at its address
specified in this Section 10.1.

 

(c)                                  Any agreement of the Administrative Agent
and the Lenders herein to receive certain notices by telephone or facsimile is
solely for the convenience and at the request of the Borrower.  The
Administrative Agent and the Lenders shall be entitled to rely on the authority
of any Person purporting to be a Person authorized by the Borrower to give such
notice and the Administrative Agent and Lenders shall not have any liability to
the Borrower or other Person on account of any action taken or not taken by the
Administrative Agent or the Lenders in reliance upon such telephonic or
facsimile notice.  The obligation of the Borrower to repay the Loans and all
other Obligations hereunder shall not be affected in any way or to any extent by
any failure of the Administrative Agent and the Lenders to receive written
confirmation of any telephonic or facsimile notice or the receipt by the
Administrative Agent and the Lenders of a confirmation

 

99

--------------------------------------------------------------------------------


 

which is at variance with the terms understood by the Administrative Agent and
the Lenders to be contained in any such telephonic or facsimile notice.

 

Section 10.2.         Waiver; Amendments.

 

(a)           No failure or delay by the Administrative Agent, the Issuing Bank
or any Lender in exercising any right or power hereunder or any other Loan
Document, and no course of dealing between the Borrower and the Administrative
Agent or any Lender, shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power or any abandonment or discontinuance
of steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power hereunder or thereunder. 
The rights and remedies of the Administrative Agent, the Issuing Bank and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies provided by law.  No waiver of any provision
of this Agreement or any other Loan Document or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 10.2, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
or the issuance of a Letter of Credit shall not be construed as a waiver of any
Default or Event of Default, regardless of whether the Administrative Agent, any
Lender or the Issuing Bank may have had notice or knowledge of such Default or
Event of Default at the time.

 

(b)           Except as expressly set forth in Section 2.24, no amendment or
waiver of any provision of this Agreement or the other Loan Documents, nor
consent to any departure by the Borrower or any Loan Party therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Borrower or the applicable Loan Party and the Required Lenders or the Borrower
or the applicable Loan Party and the Administrative Agent with the consent of
the Required Lenders and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
that no amendment or waiver shall: (i) increase the Commitment of any Lender
without the written consent of such Lender (it being understood that a waiver of
any Default, Event of Default shall not constitute such an increase),
(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby (provided, however, that only
the consent of the Required Lenders shall be necessary to (A) amend the
definition of “Default Interest” (it being understood that any amendment to the
definition of “Default Interest” that reduces the rate of Default Interest that
would apply to any Loan or LC Disbursement upon election by the Required Lenders
pursuant to Section 2.14(c) that is lower than the then-applicable interest rate
on such Loan or LC Disbursement in effect immediately prior to such election
shall require the consent of each Lender affected thereby) or waive any
obligation of the Borrower to pay (1) Default Interest or (2) Letter of Credit
fees by an additional 2% per annum pursuant to the last sentence of Section
2.15(c) or (B) to amend any financial covenant hereunder (or any defined term
used therein) even if the effect of such amendment would be to reduce the rate
of interest on any Loan or LC Disbursement or to reduce any fee payable
hereunder), (iii) postpone the date fixed for any payment of any principal of,
or interest on, any Loan or LC Disbursement or interest thereon or any fees
hereunder or reduce the amount of, waive or excuse any such payment or postpone
the scheduled date for the termination or reduction of any Commitment, or change
the provisions of

 

100

--------------------------------------------------------------------------------


 

Section 8.2, without the written consent of each Lender affected thereby,
(iv) change Section 2.22(b) or (c) or any other provision in the Loan Documents
relating specifically to pro rata sharing of payments in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each Lender, (v) change any of the provisions of this Section 10.2 or
the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders which are required to waive, amend or modify
any rights hereunder or make any determination or grant any consent hereunder,
without the consent of each Lender; (vi) release the Borrower or any guarantor
(subject to the provisions of Section 9.8(a)) or limit the liability of the
Borrower under the Loan Documents or any such guarantor under any guaranty
agreement, without the written consent of each Lender, (vii) release all or
substantially all collateral (if any) securing any of the Obligations, or agree
to subordinate any Lien in such collateral to any other creditor of the Borrower
or any Subsidiary, without the written consent of each Lender,
(viii) subordinate the Loans to any other Indebtedness without the consent of
all Lenders, (ix) impose additional or more burdensome conditions on a Lender’s
ability to assign its Commitments without the consent of each Lender affected
thereby or (x) increase the aggregate of all Commitments without the consent of
all of the Lenders (other than pursuant to Section 2.24); provided further, that
no such agreement shall amend, modify or otherwise affect the rights, duties or
obligations of the Administrative Agent, the Swingline Lender or the Issuing
Bank without the prior written consent of such Person.  Notwithstanding anything
to the contrary contained herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
the Commitment of such Lender may not be increased or extended without the
consent of such Lender, and provided that a Defaulting Lender shall have the
right to approve or disapprove any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects
such Defaulting Lender more adversely than other affected Lenders. 
Notwithstanding anything to the contrary contained herein, if a Lender
Insolvency Event has occurred with respect to any Lender, then such Lender shall
be deemed to have approved any matters set forth in a request for approval or
waiver in the event any Lender fails to reply to such a request within the
longer of (x) ten (10) Business Days or (y) the time period specified in such
request, in each case, after such Lender’s receipt or deemed receipt thereof. 
Notwithstanding anything contained herein to the contrary, this Agreement may be
amended and restated without the consent of any Lender (but with the consent of
the Borrower and the Administrative Agent) if, upon giving effect to such
amendment and restatement, such Lender shall no longer be a party to this
Agreement (as so amended and restated), the Commitments of such Lender shall
have terminated (but such Lender shall continue to be entitled to the benefits
of Sections 2.19, 2.20, 2.21 and 10.3), such Lender shall have no other
commitment or other obligation hereunder and shall have been paid in full all
principal, interest and other amounts owing to it or accrued for its account
under this Agreement.

 

Without limiting the foregoing rights of the Lenders set forth above in this
Section 10.2, each Lender hereby irrevocably authorizes the Administrative Agent
on its behalf, and without further consent, to enter into amendments or
modifications to this Agreement (including, without limitation, amendments to
this Section 10.2) or any of the other Loan Documents or to enter into
additional Loan Documents as the Administrative Agent reasonably deems
appropriate solely for purposes of effectuating the terms of (i) Section 2.24
(including, without limitation, as applicable, (1) to permit the Incremental
Term Loans to share ratably in the benefits of this Agreement and the other Loan
Documents, (2) to include the Incremental Term Loan Commitments or outstanding
Incremental Term Loans in any determination of (i) Required

 

101

--------------------------------------------------------------------------------


 

Lenders or (ii) similar required lender terms applicable thereto, and (3) to
provide for the Incremental Term Loans on such terms similar to those applicable
hereunder and under the other Loan Documents to the Term Loans, including the
right to receive mandatory prepayments customary for a facility of this type, or
on such other terms in accordance with Section 2.24) or
(ii) Section 2.17(b) and/or Section 2.18 in order to implement any Replacement
Rate or otherwise effectuate the terms of Section 2.17(b) and/or Section 2.18 in
accordance with the terms thereof.

 

Section 10.3.         Expenses; Indemnification.

 

(a)           The Borrower shall pay (i) all reasonable documented out-of-pocket
costs and expenses of the Administrative Agent and its Affiliates (but limited,
in the case of legal fees and expenses, to the reasonable and documented
out-of-pocket fees, disbursements and other charges of one firm of outside
counsel to all such persons taken as a whole and, if necessary, of one counsel
in any relevant material jurisdiction to such Persons, taken as a whole), in
connection with the syndication of the credit facilities provided for herein,
the preparation and administration of the Loan Documents and any amendments,
modifications or waivers thereof (whether or not the transactions contemplated
in this Agreement or any other Loan Document shall be consummated), (ii) all
reasonable documented out-of-pocket expenses incurred by the Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all documented
out-of-pocket costs and expenses (but limited, in the case of legal fees and
expenses, to the reasonable and documented out-of-pocket fees, disbursements and
other charges of one firm of outside counsel to all such persons taken as a
whole and, solely in the case of an actual or potential conflict of interest,
one additional outside counsel to all such affected persons taken as a whole,
and, if necessary, of one local counsel in any relevant jurisdiction to such
persons, taken as a whole and, solely in the case of an actual or potential
conflict of interest, one additional local counsel in such relevant jurisdiction
to all such affected persons taken as a whole)) incurred by the Administrative
Agent, the Issuing Bank or any Lender in connection with the enforcement or
protection of its rights in connection with this Agreement and the other Loan
Documents, including its rights under this Section 10.3, or in connection with
the Loans made or any Letters of Credit issued hereunder, including all such
documented out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.  The Borrower shall
pay to the Administrative Agent or STRH or the other Joint Lead Arrangers, as
applicable, all fees due from time to time under the Fee Letter.

 

(b)           The Borrower shall indemnify the Administrative Agent (and any
sub-agent thereof), each Lender and the Issuing Bank, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities, penalties and related expenses (but limited, in the case
of legal fees and expenses, to the reasonable and documented out-of-pocket fees,
disbursements and other charges of one counsel to all Indemnitees taken as a
whole and, solely in the case of an actual or potential conflict of interest,
one additional counsel to all affected Indemnitees, taken as a whole, and, if
reasonably necessary, one local counsel in any relevant jurisdiction to all
Indemnitees, taken as a whole and, solely in the case of an actual or potential
conflict of interest, one additional local counsel to all affected Indemnitees,
taken as a whole), and shall indemnify and hold harmless each Indemnitee from
all fees and time charges

 

102

--------------------------------------------------------------------------------


 

and disbursements for attorneys who may be employees of any Indemnitee, incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or Release of Hazardous Materials
on or from any property owned or operated by the Borrower or any of its
Subsidiaries, or any actual or alleged Environmental Liability related in any
way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities, penalties or related expenses (w) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee, (x) result from a claim brought by the Borrower or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower or such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction, (y) constitute amounts
in respect of Excluded Taxes or (z) settlements effected without the Borrower’s
prior written consent (such consent not to be unreasonably withheld, delayed or
conditioned), provided, however, that the foregoing indemnity will apply to any
such settlement in the event that the Borrower was offered the ability to assume
the defense of the action that was the subject matter of such settlement and
elected not to assume such defense or if there is a final judgment against an
Indemnitee in any such proceeding.

 

(c)           The Borrower shall pay, and hold the Administrative Agent and each
of the Lenders harmless from and against, any and all present and future stamp,
documentary, and other similar taxes (other than Excluded Taxes) with respect to
this Agreement and any other Loan Documents, any collateral described therein,
or any payments due thereunder, and save the Administrative Agent and each
Lender harmless from and against any and all liabilities with respect to or
resulting from any delay or omission to pay such taxes.

 

(d)           To the extent that the Borrower fails to pay any amount required
to be paid to the Administrative Agent, the Issuing Bank or the Swingline Lender
under clauses (a), (b) or (c) hereof, each Lender severally agrees to pay to the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be, such Lender’s Pro Rata Share (determined as of the time that the
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided, that the unreimbursed expense or indemnified payment, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Issuing Bank or the Swingline Lender in
its capacity as such.

 

103

--------------------------------------------------------------------------------


 

(e)           To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to actual or direct damages) arising out of, in connection with or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
transactions contemplated therein, any Loan or any Letter of Credit or the use
of proceeds thereof.

 

(f)            All amounts due under this Section 10.3 shall be payable promptly
after written demand therefor.

 

Section 10.4.         Successors and Assigns.

 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this
Section or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of paragraph (g) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

(b)           Any Lender may at any time assign to one or more assignees all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it); provided that
any such assignment shall be subject to the following conditions:

 

(i)            Minimum Amounts.

 

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans and
Revolving Credit Exposure outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
and Revolving Credit Exposure of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date) shall not
be less than $5,000,000 (or the entire Commitment, if less), and in minimum
additional increments

 

104

--------------------------------------------------------------------------------


 

of $1,000,000, unless each of the Administrative Agent and, so long as no Event
of Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed).

 

(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans, Revolving Credit
Exposure or the Commitment assigned, except that this clause (ii) shall not
prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Commitments on a non-pro rata basis.

 

(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by paragraph (b)(i)(B) of this
Section and, in addition:

 

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default under any of clauses
(a), (b), (h), (i) or (j) of Section 8.1 of this Agreement has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;

 

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for (x) assignments in respect of (1) a
Revolving Commitment if such assignment is to a Person that is not a Lender with
a Commitment in respect of such facility, an Affiliate of such a Lender or an
Approved Fund or (2) a funded Term Loan to a Person who is not a Lender, an
Affiliate of a Lender or an Approved Fund and (y) assignments by Defaulting
Lenders; and

 

(C) the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding), and the consent of the Swingline
Lender (such consent not to be unreasonably withheld or delayed) shall be
required for any assignment in respect of the Revolving Commitments.

 

(iv)          Assignment and Assumption.  The parties to each assignment shall
deliver to the Administrative Agent (A) a duly executed Assignment and
Assumption, (B) a processing and recordation fee of $3,500, (C) an
Administrative Questionnaire unless the assignee is already a Lender and (D) the
documents required under Section 2.21(e) if such assignee is a Foreign Lender.

 

(v)           No Assignment to Borrower.  No such assignment shall be made to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries.

 

(vi)          No Assignment to Natural Persons.  No such assignment shall be
made to a natural person (or a holding company, investment vehicle or trust for,
or owned and operated for the primary benefit of, a natural Person) or a
Competitor.

 

105

--------------------------------------------------------------------------------


 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 10.4, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.19, 2.20, 2.21 and 10.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this
Section 10.4.  If the consent of the Borrower to an assignment is required
hereunder (including a consent to an assignment which does not meet the minimum
assignment thresholds specified above), the Borrower shall be deemed to have
given its consent five Business Days after the date notice thereof has actually
been delivered by the assigning Lender (through the Administrative Agent) to the
Borrower, unless such consent is expressly refused by the Borrower prior to such
fifth Business Day.

 

(c)           The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Atlanta, Georgia
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans and Revolving Credit Exposure owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(d)           Any Lender may at any time, without the consent of, or notice to,
the Borrower, the Administrative Agent, the Swingline Lender or the Issuing Bank
sell participations to any Person (other than a natural person, the Borrower,
any of the Borrower’s Affiliates or Subsidiaries or any Competitor) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Lenders, Issuing Bank and
Swingline Lender shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.

 

(e)           Any agreement or instrument pursuant to which a Lender sells such
a participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the

 

106

--------------------------------------------------------------------------------


 

following to the extent affecting such Participant:  (i) increase the Commitment
of any Lender without the written consent of such Lender, (ii) reduce the
principal amount of any Loan or LC Disbursement or reduce the rate of interest
thereon, or reduce any fees payable hereunder, without the written consent of
each Lender affected thereby, (iii) postpone the date fixed for any payment of
any principal of, or interest on, any Loan or LC Disbursement or interest
thereon or any fees hereunder or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date for the termination or reduction of any
Commitment, without the written consent of each Lender affected thereby,
(iv) change Section 2.22(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender, (v) change any of the provisions of this Section 10.4 or the definition
of “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders which are required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
consent of each Lender; (vi) release any guarantor (subject to the provisions of
Section 9.8(a)) or limit the liability of any such guarantor under any guaranty
agreement without the written consent of each Lender except to the extent such
release is expressly provided under the terms of the Guaranty Agreement; or
(vii) release all or substantially all collateral (if any) securing any of the
Obligations.  Subject to paragraph (e) of this Section 10.4, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.19, 2.20,
and 2.21 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section 10.4.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.7  as though it were a Lender, provided such Participant agrees to be
subject to Section 2.19 as though it were a Lender.

 

(f)            A Participant shall not be entitled to receive any greater
payment under Section 2.19 and Section 2.21 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent.  A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 2.21 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.21(e) as though it were a Lender.

 

(g)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

Section 10.5.         Governing Law; Jurisdiction; Consent to Service of
Process.

 

(a)           This Agreement and the other Loan Documents shall be construed in
accordance with and be governed by the law (without giving effect to the
conflict of law principles thereof) of the Commonwealth of Virginia.  EACH LOAN
DOCUMENT (OTHER THAN AS OTHERWISE EXPRESSLY SET FORTH IN A LOAN DOCUMENT) WILL
BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE LAWS OF THE
COMMONWEALTH OF VIRGINIA.

 

107

--------------------------------------------------------------------------------


 

(b)           The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the non-exclusive jurisdiction of the United States
District Court of the Eastern District of Virginia, Alexandria Division, and of
any state court of the Commonwealth of Virginia sitting in Fairfax County,
Virginia, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document or the
transactions contemplated hereby or thereby, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such Virginia state court or, to the
extent permitted by applicable law, such Federal court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement or any other
Loan Document shall affect any right that the Administrative Agent, the Issuing
Bank or any Lender may otherwise have to bring any action or proceeding relating
to this Agreement or any other Loan Document against the Borrower or its
properties in the courts of any jurisdiction.

 

(c)           The Borrower irrevocably and unconditionally waives any objection
which it may now or hereafter have to the laying of venue of any such suit,
action or proceeding described in paragraph (b) of this Section 10.5 and brought
in any court referred to in paragraph (b) of this Section 10.5.  Each of the
parties hereto irrevocably waives, to the fullest extent permitted by applicable
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(d)           Each party to this Agreement irrevocably consents to the service
of process in the manner provided for notices in Section 10.1.  Nothing in this
Agreement or in any other Loan Document will affect the right of any party
hereto to serve process in any other manner permitted by law.

 

Section 10.6.         WAIVER OF JURY TRIAL.  EACH PARTY HERETO IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 10.7.         Right of Setoff.

 

(a)           In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, each Lender and
the Issuing Bank and any Affiliate

 

108

--------------------------------------------------------------------------------


 

thereof shall have the right, at any time or from time to time upon the
occurrence and during the continuance of an Event of Default, without prior
notice to the Borrower, any such notice being expressly waived by the Borrower
to the extent permitted by applicable law, to set off and apply against all
deposits (general or special, time or demand, provisional or final) owned by the
Borrower at any time held or other obligations at any time owing by such Lender
and the Issuing Bank or such Affiliate to or for the credit or the account of
the Borrower against any and all Obligations held by such Lender or the Issuing
Bank or such Affiliate, as the case may be, irrespective of whether such Lender
or the Issuing Bank or such Affiliate shall have made demand hereunder and
although such Obligations may be unmatured.  The setoff rights provided in this
Section 10.7 shall not apply to funds held by or on behalf of the Borrower and
its Subsidiaries in trust for other persons, including, without limitation,
funds received under the Title IV, HEA Programs that are held in trust for the
beneficiaries provided under 34 C.F.R. 668.161(b).  Each Lender and the Issuing
Bank agree promptly to notify the Administrative Agent and the Borrower after
any such set-off and any application made by such Lender and the Issuing Bank or
any Affiliate thereof, as the case may be; provided, that the failure to give
such notice shall not affect the validity of such set-off and application.

 

(b)           To the extent that any payment by or on behalf of any Loan Party
is made to the Administrative Agent, the Issuing Bank or any Lender, or the
Administrative Agent, the Issuing Bank or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the Issuing Bank or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any bankruptcy, insolvency or similar debtor relief laws or
otherwise, then (i) to the extent of such recovery the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (ii) each Lender and the Issuing Bank severally agrees to pay
to the Administrative Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by the Administrative
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Rate from time to
time in effect.  The obligations of the Lenders and the Issuing Bank under
clause (ii) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

Section 10.8.         Counterparts; Integration.  This Agreement may be executed
by one or more of the parties to this Agreement on any number of separate
counterparts (including by telecopy or by email, in pdf format), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  This Agreement, the Fee Letter, the other Loan Documents, and any
separate letter agreement(s) relating to any fees payable to the Administrative
Agent constitute the entire agreement among the parties hereto and thereto
regarding the subject matters hereof and thereof and supersede all prior
agreements and understandings, oral or written, regarding such subject matters. 
Delivery of an executed counterpart of a signature page of this Agreement and
any other Loan Document by telecopy or by email, in pdf format, shall be
effective as delivery of a manually executed counterpart of this Agreement or
such other Loan Document.

 

109

--------------------------------------------------------------------------------


 

Section 10.9.         Survival.  All covenants, agreements, representations and
warranties made by the Borrower herein, in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, the Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated.  The provisions of Sections 2.19, 2.20, 2.21, and 10.3
and Article 9 shall survive and remain in full force and effect regardless of
the consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.  All
representations and warranties made herein, in the Loan Documents, in the
certificates, reports, notices, and other documents delivered pursuant to this
Agreement shall survive the execution and delivery of this Agreement and the
other Loan Documents, and the making of the Loans and the issuance of the
Letters of Credit.

 

Section 10.10.      Severability.  Any provision of this Agreement or any other
Loan Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

Section 10.11.      Confidentiality.  Each of the Administrative Agent, the
Issuing Bank and each Lender agrees to maintain the confidentiality of any
information provided to it by the Borrower or any Subsidiary, except that such
information may be disclosed (i) to any Related Party of the Administrative
Agent, the Issuing Bank or any such Lender, including without limitation
accountants, legal counsel and other advisors, (ii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(iii) to the extent requested by any regulatory agency or authority, (iv) to the
extent that such information becomes publicly available other than as a result
of a breach of this Section 10.11, or which becomes available to the
Administrative Agent, the Issuing Bank, any Lender or any Related Party of any
of the foregoing on a non-confidential basis from a source other than the
Borrower, (v) in connection with the exercise of any remedy hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, (vi) subject to provisions substantially similar to this
Section 10.11, to any actual or prospective assignee or Participant or any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to a Loan Party and its obligations or (vii) with the
consent of the Borrower.  Any Person required to maintain the confidentiality of
any information as provided for in this Section 10.11 shall be considered to
have complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such information as such
Person would accord its own confidential information.

 

110

--------------------------------------------------------------------------------


 

Section 10.12.      Interest Rate Limitation.  Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which may be treated as
interest on such Loan under applicable law (collectively, the “Charges”), shall
exceed the maximum lawful rate of interest (the “Maximum Rate”) which may be
contracted for, charged, taken, received or reserved by a Lender holding such
Loan in accordance with applicable law, the rate of interest payable in respect
of such Loan hereunder, together with all Charges payable in respect thereof,
shall be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges that would have been payable in respect of such Loan but were not
payable as a result of the operation of this Section 10.12 shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Rate to
the date of repayment, shall have been received by such Lender.

 

Section 10.13.      Waiver of Effect of Corporate Seal.  The Borrower represents
and warrants that neither it nor any other Loan Party is required to affix its
corporate seal to this Agreement or any other Loan Document pursuant to any
requirement of law or regulation, agrees that this Agreement is delivered by
Borrower under seal and waives any shortening of the statute of limitations that
may result from not affixing the corporate seal to this Agreement or such other
Loan Documents.

 

Section 10.14.      Patriot Act.  The Administrative Agent and each Lender
hereby notifies the Loan Parties that pursuant to the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Patriot Act”), it is required to obtain, verify and record information
that identifies each Loan Party, which information includes the name and address
of such Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the Patriot Act.  Each Loan Party shall, and shall cause each of its
Subsidiaries to, provide to the extent commercially reasonable, such information
and take such other actions as are reasonably requested by the Administrative
Agent or any Lender in order to assist the Administrative Agent and the Lenders
in maintaining compliance with the Patriot Act.

 

Section 10.15.      Publicity.  With the prior written consent of the Borrower,
the Administrative Agent or any Lender may publish customary advertising
material relating to the transactions contemplated by this Agreement and the
Loan Documents using the Borrower’s name, logos or trademarks.

 

Section 10.16.      Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

111

--------------------------------------------------------------------------------


 

(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)           the effects of any Bail-in Action on any such liability,
including, if applicable:

 

(i)            reduction in full or in part or cancellation of any such
liability;

 

(ii)           a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)          the variation of the terms of such liability  in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

(remainder of page left intentionally blank)

 

112

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

BORROWER:

 

 

 

 

 

STRATEGIC EDUCATION, INC., a Maryland corporation, formerly known as Strayer
Education, Inc., a Maryland corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN
AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

SUNTRUST BANK

 

as Administrative Agent, as Issuing Bank and as Swingline Lender

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN
AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SUNTRUST BANK

 

as Lender

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN
AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION

 

as Lender and as Issuing Bank

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN
AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.

 

as Lender and as Issuing Bank

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN
AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

BANK OF MONTREAL

 

as Lender and as Issuing Bank

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN
AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

ASSOCIATED BANK

 

as Lender

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN
AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

BANK OF THE WEST

 

as Lender

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN
AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

TD BANK, N.A.

 

as Lender

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN
AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

UNION BANK & TRUST

 

as Lender

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN
AGREEMENT]

 

--------------------------------------------------------------------------------


 

Schedule I

 

APPLICABLE MARGIN FOR THE LOANS AND

APPLICABLE PERCENTAGE

 

Pricing
Level

 

Leverage Ratio

 

Applicable Margin
for Eurodollar Loans
and Index Rate
Loans

 

Applicable
Margin for Base
Rate Loans

 

Applicable
Percentage for
Commitment Fee

I

 

Less than or equal to 1.00:1

 

1.500% per annum

 

1.500% per annum

 

0.200% per annum

II

 

Greater than 1.00:1.00 but less than or equal to 1.50:1.00

 

1.750% per annum

 

1.750% per annum

 

0.250% per annum

III

 

Greater than 1.50:1.00

 

2.000% per annum

 

2.000% per annum

 

0.300% per annum

 

--------------------------------------------------------------------------------


 

Schedule II

 

COMMITMENT AMOUNTS

 

Lender

 

Revolving Commitment Amount

 

SunTrust Bank

 

$

55,000,000

 

PNC Bank, National Association

 

$

55,000,000

 

Bank of America, N.A.

 

$

35,000,000

 

Bank of Montreal

 

$

35,000,000

 

Associated Bank

 

$

20,000,000

 

Bank of the West

 

$

20,000,000

 

TD Bank, N.A.

 

$

20,000,000

 

Union Bank & Trust

 

$

10,000,000

 

Total

 

$

250,000,000

 

 

--------------------------------------------------------------------------------